Exhibit 10.5
PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS
     THIS PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS (“Agreement”) is
dated as of this 24th day of April, 2008, for reference purposes only, and is
made by and between MFP/HUNTER@FIRST OFFICE PARTNERS, LLC, a Delaware limited
liability company (“Seller”), and BROCADE COMMUNICATIONS SYSTEMS, INC., a
Delaware corporation (“Buyer”). This Agreement shall be effective on the
“Effective Date,” which is the date on which the last person signing this
Agreement shall have signed this Agreement.
R E C I T A L S:
     This Agreement is entered into on the basis of the following facts,
understandings and intentions of the parties:
     A. Seller is the owner of that certain real property located at the
intersection of Highway 237 and North First Street in the City of San Jose,
County of Santa Clara, State of California, commonly known as The Offices@North
First Street (the “Project”), which Project is depicted as Parcel 2 on the
Parcel Map filed August 14, 2007 in Book 817 of Maps, Pages 23 to 24, in the
Office of the Santa Clara County Recorder, a copy of which Parcel Map is
attached hereto as Exhibit A-1 (the “Existing Parcel Map”).
     B. Buyer desires to purchase from Seller a portion of the Project depicted
on the draft parcel map attached hereto as Exhibit A-2 (the “Draft Parcel Map”)
as Parcels 1, 2 and 3 and a portion of Parcel 5 (as cross-hatched on
Exhibit A-2) (collectively, the “Land”), together with all rights, privileges,
tenements, hereditaments, rights-of-way, easements, appurtenances, mineral
rights, and air rights belonging or appertaining thereto (collectively with the
Land, the “Real Property”) and the other items comprising the Property (as
defined in Section 1.2 below), and Seller desires to sell the Property to Buyer,
upon the terms and conditions stated in this Agreement.
     C. In order to effectuate the foregoing, Seller and Buyer desire to enter
into this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants of the parties
herein contained and other valuable consideration, the parties agree as follows:
1. SALE AND PURCHASE; TITLE COMPANY.
     1.1 General. Subject to the terms, covenants and conditions of this
Agreement, Seller shall sell to Buyer, and Buyer shall purchase from Seller, all
of the Property.
     1.2 The Property. As used in this Agreement, the term “Property” includes
all of Seller’s right, title and interest in the Real Property and in all of the
items described in Sections 1.2.1 through 1.2.4.
          1.2.1 Improvements. The improvements, if any, located on the Real
Property.
FINAL AGREEMENT

1



--------------------------------------------------------------------------------



 



          1.2.2 Contracts. The construction, engineering, architectural services
and consulting contracts listed on Exhibit B attached hereto (collectively,
“Contracts”).
          1.2.3 Entitlements. All assignable development rights, permits and
approvals relating to the Real Property (the “Existing Entitlements”).
          1.2.4 Intangible Property. All assignable environmental, soil,
geotechnical and other reports and studies, surveys, maps, plans and
specifications, construction documents relating to the Real Property (the
“Intangible Property”).
     1.3 Excluded Property. The term Property shall not include Seller’s right,
title and interest in or to any accounts receivable, cash on hand, operating
accounts, appraisals, business plans, or any other books, records or documents
that Seller reasonably deems proprietary and/or confidential (the “Excluded
Property”). Seller shall retain all right, title and interest in and to the
Excluded Property.
     1.4 Title Company. The purchase and sale of the Property shall be
accomplished through an escrow which Seller has established or will establish
with First American Title Insurance Company (the “Title Company”) at 1737 North
First Street, Suite 500, San Jose, California 95112, Attention: Liz Zankich.
2. PAYMENT OF PURCHASE PRICE.
     2.1 Purchase Price. The purchase price (the “Purchase Price”) to be paid by
Buyer to Seller for the Property is Fifty Million Nine Hundred Thousand and
00/100 Dollars ($50,900,000.00), as such amount may be adjusted as provided in
this Agreement.
     2.2 Terms of Payment. Buyer shall pay the Purchase Price to Seller as
follows:
          2.2.1 Deposit. On or before April 25, 2008, and as a condition
precedent to the effectiveness of this Agreement, Buyer shall deposit in escrow
with the Title Company, by wire transfer of immediately available federal funds
in the amount of Two Million Five Hundred Thousand and 00/100 Dollars
($2,500,000.00) (the “Deposit”), as an earnest money deposit on account of the
Purchase Price. On satisfaction or waiver of the conditions precedent set forth
in Sections 4.1.1 and 4.1.2 of this Agreement, the Title Company shall release
to Seller the Deposit and the Deposit shall be non-refundable to Buyer except by
reason of a default by Seller under this Agreement or failure of any condition
precedent set forth in Sections 4.1.3 through 4.1.10 or in Article 6. Buyer
shall receive credit at the Closing (as defined in Section 12.1) for an amount
equal to the Deposit and any interest accrued thereon, which shall be applied
against the Purchase Price on the Closing Date (as defined in Section 12.1).
          2.2.2 Payment of Balance. At the Closing, the balance of the Purchase
Price, subject to the adjustments and prorations as provided in this Agreement,
shall be paid by wire transfer of immediately available federal funds, to be
deposited with Title Company on or prior to the Closing Date, but in any event
in sufficient time to permit Title Company to deliver good funds on the Closing
Date to Seller or its designee by a time sufficient to permit investment of such
funds by Seller on the Closing Date and to deliver good funds to any mortgage
holder
FINAL AGREEMENT

2



--------------------------------------------------------------------------------



 



whose loan is being paid from sale proceeds by the time specified in mortgage
holder’s instructions.
3. DEPOSIT.
     3.1 Handling of Deposit. Title Company shall deposit the Deposit in an
interest-bearing account, and all interest accrued on the Deposit shall be held
for the account of Buyer.
     3.2 Default by Buyer; Liquidated Damages. BUYER ACKNOWLEDGES THAT THE
CLOSING OF THE SALE OF THE PROPERTY TO BUYER, ON THE TERMS AND CONDITIONS AND
WITHIN THE TIME PERIOD SET FORTH IN THIS AGREEMENT, IS MATERIAL TO SELLER. BUYER
ALSO ACKNOWLEDGES THAT SUBSTANTIAL DAMAGES WILL BE SUFFERED BY SELLER IF SUCH
TRANSACTION IS NOT SO CONSUMMATED DUE TO BUYER’S DEFAULT UNDER THIS AGREEMENT.
BUYER FURTHER ACKNOWLEDGES THAT, AS OF THE DATE OF THIS AGREEMENT, SELLER’S
DAMAGES WOULD BE EXTREMELY DIFFICULT OR IMPOSSIBLE TO COMPUTE IN LIGHT OF THE
UNPREDICTABLE STATE OF THE ECONOMY AND OF GOVERNMENTAL REGULATIONS, THE
FLUCTUATING MARKET FOR REAL ESTATE AND REAL ESTATE LOANS OF ALL TYPES, AND OTHER
FACTORS WHICH DIRECTLY AFFECT THE VALUE AND MARKETABILITY OF THE PROPERTY. IN
LIGHT OF THE FOREGOING AND ALL OF THE OTHER FACTS AND CIRCUMSTANCES SURROUNDING
THIS TRANSACTION, AND FOLLOWING NEGOTIATIONS BETWEEN THE PARTIES, BUYER AND
SELLER AGREE THAT THE AMOUNT OF THE DEPOSIT REPRESENTS A REASONABLE ESTIMATE OF
THE DAMAGES WHICH SELLER WOULD SUFFER BY REASON OF BUYER’S DEFAULT HEREUNDER.
ACCORDINGLY, BUYER AND SELLER HEREBY AGREE THAT, IN THE EVENT OF SUCH DEFAULT BY
BUYER UNDER THIS AGREEMENT, SELLER MAY TERMINATE THIS AGREEMENT BY GIVING NOTICE
TO BUYER AND TITLE COMPANY. IN THE EVENT OF SUCH TERMINATION, SELLER SHALL
RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES AND SELLER’S SOLE REMEDY IN LIEU OF ANY
OTHER CLAIM SELLER MAY HAVE AT LAW OR IN EQUITY (INCLUDING, WITHOUT LIMITATION,
SPECIFIC PERFORMANCE) ARISING BY REASON OF BUYER’S DEFAULT. THE PARTIES HAVE
INITIALED THIS SECTION 3.2 TO ESTABLISH THEIR INTENT TO SO LIQUIDATE DAMAGES.
NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS SECTION 3.2 SHALL BE
DEEMED TO LIMIT BUYER’S OBLIGATION TO PERFORM THE “CONTINUING OBLIGATIONS”
DEFINED IN SECTION 4.5 BELOW.

             
Seller’s
    Buyer’s  
Initials: 
                                           Initials: 
                                        

     3.3 Default by Seller. IF THE CLOSING FAILS TO OCCUR BECAUSE OF A DEFAULT
BY SELLER UNDER THIS AGREEMENT, THEN BUYER MAY ELECT, AS ITS SOLE AND EXCLUSIVE
REMEDY, ONE OF THE FOLLOWING: (a) TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO
SELLER, IN WHICH CASE THE DEPOSIT AND ALL INTEREST ACCRUED THEREON SHALL BE
RETURNED TO BUYER, AND BUYER
FINAL AGREEMENT

3



--------------------------------------------------------------------------------



 



SHALL RECOVER FROM SELLER AN ADDITIONAL SUM EQUAL TO ALL ACTUAL, OUT-OF-POCKET
COSTS AND EXPENSES INCURRED BY BUYER IN CONNECTION WITH THIS AGREEMENT, THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT, THE ADDITIONAL TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY DOCUMENTS CONTEMPLATED TO BE ENTERED INTO
IN CONNECTION WITH THIS AGREEMENT (INCLUDING EXHIBITS HERETO), AND THE PROJECT
UP TO A MAXIMUM AMOUNT OF TWO HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS
($250,000.00); OR (b) BRING AN ACTION FOR SPECIFIC PERFORMANCE OF THIS
AGREEMENT, BUT ONLY UNDER AND SUBJECT TO THE FOLLOWING CONDITIONS AND
CIRCUMSTANCES: (i) BUYER SHALL BE READY, WILLING AND ABLE TO COMPLETE THE
CLOSING IN ACCORDANCE WITH THIS AGREEMENT ON THE CLOSING DATE; AND (ii) THE
ACTION FOR SPECIFIC PERFORMANCE SHALL BE COMMENCED NOT LATER THAN THIRTY
(30) DAYS AFTER BUYER HAS ACTUAL KNOWLEDGE OF SELLER’S DEFAULT, EXCEPT IF SUCH
CONTRACTUAL LIMITATION ON THE TIME PERIOD TO FILE SUIT IS PROHIBITED OR LIMITED
BY LAW, THE TIME PERIOD SHALL BE EXTENDED TO THE MINIMUM LIMITATION PERIOD
ALLOWED BY LAW. BUYER WAIVES ANY RIGHT TO PURSUE ANY OTHER REMEDY AT LAW OR IN
EQUITY FOR SUCH DEFAULT OF SELLER, INCLUDING, WITHOUT LIMITATION, ANY RIGHT TO
SEEK, CLAIM OR OBTAIN PUNITIVE DAMAGES OR CONSEQUENTIAL DAMAGES.
4. BUYER’S CONDITIONS PRECEDENT; INSPECTION OF PROPERTY.
     4.1 Enumeration of Conditions. Buyer’s obligation to purchase the Property
shall be subject to the satisfaction (or waiver by Buyer) of each of the
conditions precedent specified below in this Section 4.1 and in Section 6.
          4.1.1 Inspection. On or before 5:00 p.m. (prevailing Pacific time) on
April 25, 2008 (the “Due Diligence Expiration Date”), Buyer shall have approved
all investigations, inspections, tests, studies and analyses which Buyer elects
to make as provided in Section 4 3 with respect to the Property.
          4.1.2 Property Documents. Seller has delivered, or otherwise made
available to Buyer for Buyer’s review, and Buyer shall have had an opportunity
to review and approve, on or before the Due Diligence Expiration Date, the
documents, materials and information set forth in Exhibit C. In addition, Seller
shall deliver to Buyer copies of any additional construction, engineering,
architectural services and consulting contracts that Seller may enter into after
the Effective Date and relating to the Property. The documents, materials and
information delivered or made available pursuant to this Section 4.1.2 are
hereinafter referred to as the “Property Documents.” The Property Documents are
being furnished or made available to Buyer for information purposes only and
without any representation or warranty by Seller with respect thereto, express
or implied, and all such documents, materials, and information are expressly
understood by Buyer to be subject to the confidentiality provisions of
Section 4.3.2 below. Buyer shall have received, at Buyer’s cost, a letter of
reliance for the benefit of Buyer or other documentation reasonably acceptable
to Buyer from the issuer of any report provided by Seller as part of the
Property Documents (including, without limitation, any Phase I or Phase II
Environmental Report obtained by Seller) allowing Buyer to rely upon such
report(s).
FINAL AGREEMENT

4



--------------------------------------------------------------------------------



 



          4.1.3 Confirmation from City regarding Entitlements. On or before
May 8, 2008, Buyer shall have received written confirmation from the City of San
Jose (the “City”) setting forth the current zoning of the Property and current
status of the Existing Entitlements, and such other matters related to the
zoning and entitlement status of the Property and Option Property (as defined in
Section 4.1.7 below) as are reasonably requested by Buyer. Buyer has previously
sent a letter to the City dated April 15, 2008 requesting such confirmation.
Buyer shall approve confirmation from the City that reasonably confirms the
information requested and matters addressed in Buyer’s April 15, 2008 letter to
the City.
          4.1.4 Seller’s Performance. On or before the Closing Date, Seller
shall have performed in all material respects, each and every agreement to be
performed by Seller pursuant to this Agreement including, without limitation,
timely delivery and execution by Seller of all instruments or other items
required to be delivered by Seller pursuant to this Agreement.
          4.1.5 Buyer’s Title Policy. As of the Closing Date, the Title Company
shall have committed to issue, upon the condition of the payment of its
regularly scheduled premium, the Title Policy (as defined in Section 7.3).
          4.1.6 Development Plan. On or before the Closing Date, Buyer’s
development plan shall have been Finally Approved (as defined below) for the
Property allowing construction of (a) a four-story building consisting of
approximately 124,767 square feet on Parcel 1 of the Draft Parcel Map, (b) a
seven-story building consisting of approximately 218,349 square feet on Parcel 2
of the Draft Parcel Map, (c) a seven-story building consisting of approximately
218,349 square feet on Parcel 3 of the Draft Parcel Map and (d) parking in the
aggregate amount of 1900 parking stalls (the “Minimum Parking") consisting of
(i) 1840 parking stalls within the portion of Parcel 5 included in the Property,
(ii) 15 surface parking stalls on portions of each of Parcels 1 through 3 of the
Draft Parcel Map (for a total of 45 surface parking stalls), and (iii) 15
surface parking stalls on a portion of Parcel 4 of the Draft Parcel Map not
included in the Property (the “Development Plan”). As used herein, the City will
be deemed to have “Finally Approved” the Development Plan and “Final Approval”
of the Development Plan shall be deemed to occur when the Director of Planning
for the City’s Department of Planning, Building and Code Enforcement has
approved the modification to the Site Development Permit (File No. H07-018) and
the period of time for any appeal, challenge or referendum has elapsed or
expired (or, if any appeal, challenge or referendum is filed with respect to the
Development Plan, when the same is finally dismissed without prejudice without
any material conditions thereto).
          4.1.7 Option Agreement. Concurrent with the Closing, Seller and Buyer
shall have entered into the Grant of Options attached hereto as Exhibit D-1 (the
“Option Agreement”) and a Memorandum of the Option Agreement attached hereto as
Exhibit D-2 (the “Memorandum of Option Agreement”), whereby Seller grants to
Buyer a certain purchase option and a certain right of first offer to purchase
(a) Parcel 4 depicted on the Draft Parcel Map and (b) the remaining portion of
Parcel 5 depicted on the Draft Parcel Map that is not included in the Property
(collectively, the “Phase 2 Property” or the “Option Property”). The portion of
Parcel 5 comprising part of the Phase 2 Property is sometimes separately
referred to herein as the “Phase 2 Parking Parcel.”
FINAL AGREEMENT

5



--------------------------------------------------------------------------------



 



          4.1.8 Development Services Agreement. Concurrent with the Closing,
Buyer and MFP/Hunter@First Development Partners, LLC, a Delaware limited
liability company and an entity related to Seller (the “Development Manager”),
shall have entered into the Development Services Agreement attached hereto as
Exhibit E (the “Development Services Agreement”), and the Development Manager
shall have delivered the Letter of Credit (as defined in the Development
Services Agreement) to Buyer.
          4.1.9 Reciprocal Easement Agreement. Concurrent with the Closing,
Seller and Buyer shall have executed and caused to be recorded a Reciprocal
Easement Agreement and Conditions, Covenants and Restrictions, in a form agreed
upon by Buyer and Seller prior May 19, 2008 (the “Reciprocal Easement
Agreement”), providing for, among other things, ingress and egress, parking
rights and allocation of costs related to parking facilities and access, shared
interior streets, use and maintenance of common areas between the Property and
the Phase 2 Property, and a mutually acceptable site plan for the Phase 2
Property. If the easements and rights provided in the Reciprocal Easement
Agreement must be granted prior to Closing to satisfy the Subdivision Condition
(as defined in Section 6.1), then Seller shall have executed and recorded prior
to Closing the Reciprocal Easement Agreement, modified only to provide for a
single declarant granting such easements and rights.
          4.1.10 Temporary Parking Easement. Concurrent with the Closing, Seller
shall have executed and caused to be recorded a Temporary Parking Easement
Agreement, in a form agreed upon by Buyer and Seller prior to May 19, 2008 (the
“Temporary Parking Easement”), whereby Seller grants a temporary easement for
parking on the Phase 2 Parking Parcel for the benefit of the Property, as may be
required to accommodate the phased development of the parking structure on the
Parking Parcel, and to allow Buyer to retain rights to the Minimum Parking
notwithstanding the parking rights of the owner of Parcel 1 (as depicted on the
Existing Parcel Map) under that certain Option for Grant of Easement (Parking)
between Seller and TSA at First, LLC (“TSA”) dated October 31, 2007.
     4.2 Right to Terminate. With respect to each of Buyer’s conditions to be
satisfied on or before the Due Diligence Expiration Date, Buyer shall give
written notice to Seller, on or before the Due Diligence Expiration Date,
stating whether such condition is satisfied, unsatisfied or is waived by Buyer.
Buyer’s failure to give any notice on or before the Due Diligence Expiration
Date shall be conclusively deemed to mean that the conditions to be satisfied by
such date are unsatisfied. If Buyer notifies Seller in writing, on or before the
Due Diligence Expiration Date, that any condition to be satisfied by such date
is unsatisfied, or if Buyer fails to notify Seller of the satisfaction of any
condition to be satisfied by such date on or before such date, then this
Agreement shall terminate. If this Agreement is so terminated, or if the Closing
does not occur due to failure of a condition to be satisfied prior to Closing,
then: (i) the Deposit and all interest accrued thereon shall be returned to
Buyer; and (ii) neither Seller nor Buyer shall have any further obligations
under this Agreement, except Buyer’s obligation to perform the Continuing
Obligations (as defined in Section 4.5) and subject to the parties respective
rights under Sections 3.2 and 3.3 in the event of a default by the other party.
The Closing pursuant to this Agreement shall be deemed a waiver by Buyer of all
unfulfilled conditions hereunder benefiting Buyer.
FINAL AGREEMENT

6



--------------------------------------------------------------------------------



 



     4.3 Buyer’s Inspection of Property.
          4.3.1 General. Subject to the restrictions, limitations and other
provisions of Section 4.3, upon prior written or verbal notice to Seller, Seller
shall allow Buyer and its consultants, agents, employees, contractors and
representatives (collectively, “Buyer’s Licensees”) reasonable access to the
Property, during business hours, for the purpose of making examinations, tests,
analyses, investigations, surveys, inquiries and other inspections in connection
with Buyer’s efforts to bring about satisfaction of the conditions precedent set
forth in Section 4.1. All of such examinations, tests, analyses, investigations,
surveys, inquiries and other inspections shall be performed by Buyer at Buyer’s
sole cost and expense and shall be subject to such reasonable conditions as
Seller may impose, including a requirement that Buyer and Buyer’s Licensees be
accompanied by a representative of Seller while present on the Property. Buyer
shall conduct all such examinations, tests, analyses, investigations, surveys,
inquiries and inspections in such manner as will minimize any inconvenience to
any ongoing construction activities on the Property. In addition, Buyer shall
have no right to perform any borings, samplings, soils tests, groundwater tests
or other physically intrusive environmental audit procedures on the Property
(“Intrusive Testing”) only upon the prior written consent of Seller , which
consent Buyer shall seek in writing at least two (2) business days’ prior to
such proposed Intrusive Testing by identifying in reasonable detail the
procedures Buyer desires to perform at the Property. Seller shall not
unreasonably withhold, condition or delay its consent to any proposal for
Intrusive Testing but Seller may require that Seller’s environmental consultant
or engineer be present at all times during the performance of the Intrusive
Testing and Seller may impose reasonable procedures and restrictions with
respect to the time and manner of performance of such Intrusive Testing. If
Seller grants its consent to any Intrusive Testing, then Buyer and Buyer’s
Licensees shall, in performing such Intrusive Testing, comply with agreed upon
procedures and with all laws, ordinances, rules and regulations applicable to
the Property, and with any permit or license applicable to the Property. If
Buyer or Buyer’s Licensees take any sample from the Property in connection with
any such approved Intrusive Testing, Buyer shall provide to Seller a portion of
such sample being tested to allow Seller, if it so chooses, to perform its own
testing. Buyer shall not disclose the findings of any physically intrusive due
diligence to Seller, unless Seller requests disclosure or unless Buyer is
required by law to disclose such findings.
          4.3.2 Confidentiality. Buyer and Buyer’s Licensees shall not disclose
to any third party, including any governmental or quasi-governmental authority,
any information obtained by Buyer or Buyer’s Licensees in the conduct of Buyer’s
due diligence, including the results of any examinations, tests, analyses,
investigations, surveys, inquiries or other inspections conducted by, or at the
request of, Buyer on or regarding the Property, except: (i) to the extent that
Buyer is required to do so pursuant to applicable law, provided that, prior to
such disclosure, Buyer shall notify Seller of Buyer’s belief that Buyer is
required to disclose such information; and (ii) to those of Buyer’s consultants
who require such information in order to perform the services for which they
were retained, provided that, prior to such disclosure, Buyer shall obtain, for
the benefit of Seller, a written agreement from each such consultant by which
such consultant agrees not to disclose any such information to any other person
or entity.
          4.3.3 Indemnity. Buyer shall indemnify, defend, protect and hold
Seller, its affiliates, members, officers, directors, employees, agents,
successors and assigns, harmless from
FINAL AGREEMENT

7



--------------------------------------------------------------------------------



 



and against any and all loss, cost, damage, injury, claim (including claims of
lien for work or labor performed or materials or supplies furnished, but not
including claims resulting from the discovery or disclosure of pre-existing
physical or environmental conditions or the non-negligent aggravation of
pre-existing physical or environmental conditions on, in , under or about the
Property), liability or expense (including attorneys’ fees) as a result of,
arising out of, or in any way connected with the exercise by Buyer or Buyer’s
Licensees of the right of entry pursuant to Section 4.3 or the performance of
Buyer’s due diligence under this Agreement. Buyer shall promptly repair any
damage to the Property caused by its entry onto the Property.
          4.3.4 Contact with Governmental Agencies. Buyer shall have the right
to contact and make inquiries of representatives of the City as it may elect in
connection with the transaction contemplated hereunder. Buyer shall have the
right to contact and make inquiries of any other governmental agency or
authority as it may elect in connection with the transaction contemplated
hereunder; provided, however, that prior to making any contact with any such
governmental agency or authority, Buyer shall provide Seller at least two
(2) business days’ prior written notice, Buyer shall obtain Seller’s prior
written consent to the scope of the anticipated discussions, which approval
shall not be unreasonably withheld, conditioned or delayed, and Seller shall
have the right to have a representative present during any meeting (whether in
person or by phone) with any such governmental agency or authority.
     4.4 Insurance. Before any entry onto the Property to conduct Intrusive
Testing, Buyer shall procure and furnish to Seller a certificate of insurance
showing that Buyer has obtained a policy of commercial liability insurance with
combined single limit coverage of Two Million and 00/100 Dollars
($2,000,000.00), naming Buyer as an insured and Seller as an additional insured,
which shall be issued by a responsible insurer approved by Seller and licensed
to conduct insurance business in California. Such insurance policy shall
expressly provide that such insurance may not be canceled or reduced in scope or
coverage without at least thirty (30) days’ prior written notice to Seller.
     4.5 “Continuing Obligations”. For purposes of this Agreement, the
“Continuing Obligations” means, collectively, (i) the obligations of Buyer which
are set forth in Sections 4.3 and 4.4; (ii) Buyer’s indemnification contained in
this Agreement, including those contained in Section 4.3.3, and Article 13; and
(iii) Buyer’s obligation under Section 14.6.
     4.6 Seller’s Efforts; Buyer’s Cooperation. At Seller’s expense, Seller
shall pursue in good faith, on Buyer’s behalf, satisfaction of the conditions
precedent set forth in Sections 4.1.3 and 4.1.6. In addition, Seller shall
pursue in good faith, on Buyer’s behalf, reliance letters with respect to
certain reports included in the Property Documents as described in Section 4.1.2
and as requested by Buyer. Buyer shall in good faith cooperate with Seller as
may be reasonably necessary for the satisfaction of such conditions, including,
Buyer’s meeting with representatives of the City and Seller to discuss and
obtain the confirmation set forth in Section 4.1.3. Buyer acknowledges that
certain reports have been prepared by consultants pursuant to engagements or
contracts only with prior owners of the Property, and not with Seller. Seller
does not have a contractual or professional relationship with such consultants
and, as such, may not be able to obtain reliance letters from such consultants.
Buyer shall provide to Seller a list of reports for which Buyer seeks reliance
letters. In the event of any failure by Seller or Buyer to comply with
FINAL AGREEMENT

8



--------------------------------------------------------------------------------



 



the obligations set forth in this Section 4.6, the defaulting party shall have
five (5) days after receipt of notice of such default from the other party to
cure such default.
5. SELLER’S CONDITIONS PRECEDENT.
     5.1 Enumeration of Conditions. Seller’s obligation to sell the Property to
Buyer shall be subject to the satisfaction (or waiver by Seller) of each of the
conditions precedent specified below in this Section 5.1.
          5.1.1 Consent of Contractors. On or before the Closing Date, Seller
shall have obtained the consent of Bay Area Geotechnical Group to the assignment
by Seller and the assumption by Buyer of Seller’s rights and obligations under
the Contract with Bay Area Geotechnical Group.
          5.1.2 Development Services Agreement. Concurrent with the Closing,
Buyer and Development Manager shall have entered into the Development Services
Agreement.
          5.1.3 Reciprocal Easement Agreement. Concurrent with the Closing,
Seller and Buyer shall have executed and caused to be recorded the Reciprocal
Easement Agreement (if not previously recorded in connection with satisfaction
of the Subdivision Condition).
          5.1.4 Profit Participation Agreement. Concurrent with the Closing,
Seller and Buyer shall have entered into the Profit Participation Agreement
attached hereto as Exhibit F-1 (the “Profit Participation Agreement”) and the
Memorandum of Profit Participation Agreement attached hereto as Exhibit F-2 (the
“Memorandum of Profit Participation Agreement”).
          5.1.5 Buyer’s Performance. On or before the Closing Date, Buyer shall
have performed in all material respects, each and every agreement to be
performed by Buyer pursuant to this Agreement including, without limitation,
timely delivery and execution by Buyer of all instruments or other items
required to be delivered by Buyer pursuant to this Agreement.
     5.2 Right to Terminate. Seller shall give written notice to Buyer and Title
Company stating whether such conditions are satisfied, unsatisfied or are waived
by Seller. Seller’s failure to give such notice as to any condition set forth in
Section 5.1 shall be conclusively deemed to mean that such condition is
satisfied. If any condition remains unsatisfied as of the date specified above
for such condition, then Seller may terminate this Agreement by giving written
notice to Buyer. In the event of any such termination, the Deposit shall
promptly be returned to Buyer and neither Seller nor Buyer shall have any
further obligations under this Agreement, except Buyer’s obligation to perform
the Continuing Obligations and subject to the parties respective rights under
Sections 3.2 and 3.3 in the event of a default by the other party. The Closing
pursuant to this Agreement shall be deemed a waiver by Seller of all unfulfilled
conditions hereunder benefiting Seller.
6. MUTUAL CONDITION PRECEDENT; SUBDIVISION OF PARCEL 2.
     6.1 Subdivision Condition. The purchase and sale of the Property is
expressly conditioned upon (a) the approval and filing of a final subdivision
map or parcel map as required
FINAL AGREEMENT

9



--------------------------------------------------------------------------------



 



under applicable state and local law providing for the subdivision of Parcel 2,
as depicted on the Existing Parcel Map, into five (5) separate parcels, as
depicted on the Draft Parcel Map and (b) the recording of documentation required
to create two (2) condominium units within Parcel 5, as depicted on the Draft
Parcel Map (the “Parking Parcel”), one of which will create, as a separate
conveyable condominium unit, the portion of the Land (or airspace over such
Land) cross-hatched on Exhibit A-2, including to the extent required the
recording of a declaration creating the condominium project and the recording of
a condominium plan, so as to permit the lawful conveyance of the Property to
Buyer (the “Subdivision Condition”). The parties acknowledge and agree to the
express condition set forth in Section 664499.30(e) of the Government Code and
that the Subdivision Condition is not waivable by either party.
     6.2 Seller’s and Buyer’s Cooperation. Seller, at Seller’s expense, shall
use commercially reasonable efforts to satisfy the Subdivision Condition,
provided that all requirements imposed upon Seller or the Property in connection
with such subdivision shall be subject to both Seller’s and Buyer’s reasonable
approval. Buyer agrees to reasonably cooperate with Seller, at no cost to Buyer,
in Seller’s efforts to obtain the approvals to satisfy the Subdivision
Condition, including appeals, challenges or referendum with regard thereto. The
subdivision of the Parking Parcel into two separate condominium parcels shall be
in a configuration and with appropriate controls for and documentation regarding
management and cost sharing reasonably acceptable to Seller and Buyer, to permit
the phased construction of the parking structure on the Parking Parcel.
     6.3 Time for Satisfaction. If the Subdivision Condition is not satisfied on
or before the Closing, each of Seller and Buyer shall have the right to extend
the Closing for up to two (2) consecutive fifteen (15) day periods (for a total
of up to thirty (30) days) in order to satisfy the Subdivision Condition. If the
Subdivision Condition is not satisfied on or before the Closing or within such
additional thirty (30) day period, this Agreement shall terminate. In the event
of such termination, the Deposit shall be returned to Buyer, the Title Company
shall return all documents and instruments to the party who deposited same, each
party shall pay one-half (1/2) of the escrow termination fee, if any, and Seller
and Buyer shall thereupon each be released from any obligations under this
Agreement, except the Continuing Obligations and subject to the parties
respective rights under Sections 3.2 and 3.3 in the event of a default by the
other party.
7. TITLE.
     7.1 Condition of Title. At the Closing, Seller shall convey to Buyer
marketable and insurable fee simple title to the Real Property by grant deed
(the “Deed”), subject to: (i) liens to secure payment of real estate taxes and
assessments not delinquent (subject to proration at Closing); (ii) applicable
zoning and use laws, ordinances, rules and regulations of any municipality,
township, county, state or other governmental agency or authority; (iii) all
matters that would be disclosed by an updated survey of the Real Property;
(iv) a standard exclusion from Buyer’s Title Policy for matters that are
actually known to Buyer and not disclosed to the Title Company, provided that
the foregoing shall not mean or imply that title will be conveyed to or accepted
by Buyer subject to (A) any matters shown on the current or any previous
preliminary reports received by Buyer but not included in the approved
exceptions listed in clause (viii) below, (B) any Removal Items or other matters
that Seller is required, pursuant to this Agreement or any other document
contemplated by this Agreement, to remove; (v) any
FINAL AGREEMENT

10



--------------------------------------------------------------------------------



 



exceptions or matters created by Buyer, its agents, employees or
representatives; (vi) any documents required to be recorded to satisfy the
Subdivision Condition as approved by Seller and Buyer pursuant to Article 6,
(vii) any documents required to be recorded to satisfy any other conditions set
forth in this Agreement; (viii) the exceptions identified as items numbered 1
through 9, and 12 through 21 on the Preliminary Report for the Property dated
April 7, 2008 prepared by the Title Company and attached hereto as Exhibit G,
(ix) any matters depicted on the survey provided by Seller pursuant to
Section 4.1.2; and (x) such other exceptions as Buyer may approve in writing
pursuant to Section 7.2. The foregoing exceptions to title are referred to
collectively as the “Permitted Exceptions.”
     7.2 New Title Matters. If following the Effective Date, Buyer shall become
aware that title to the Property is subject to encumbrances other than the
Permitted Exceptions (herein, a “New Title Matter”), then Buyer shall notify
Seller in writing of such New Title Matter. Seller shall pay off, satisfy,
discharge, cure and/or remove, at or before Closing, any New Title Matter that
is or relates to: (i) deeds of trust and/or mortgages, mechanic’s liens or other
monetary liens or encumbrances on the Property, (ii) property taxes and
assessments that may become delinquent prior to Closing, or (iii) exceptions or
encumbrances to title which are affirmatively created by Seller after the date
of this Agreement other than exceptions or encumbrances to be created in
accordance with the terms of this Agreement (the foregoing being defined as
“Removal Items"). With respect to any New Title Matter that is not a Removal
Item, Buyer may either (i) proceed to close the acquisition of the Property in
accordance with the terms hereof notwithstanding such New Title Matter, without
any adjustment in the Purchase Price or the creation of any liability on the
part of Seller, in which event Buyer shall be deemed to have waived any claim it
may otherwise have against Seller based on any such New Title Matter, or
(ii) promptly give Seller written notice of its objection thereto, in which
event Seller may, in Seller’s sole and absolute discretion, elect to postpone
the Closing for not more than thirty (30) days and attempt to cure or remove
such New Title Matter. The parties acknowledge and agree that Seller shall have
no obligation to cure or remove any New Title Matter that is not a Removal Item,
unless and until Seller agrees in writing to Buyer to cure or remove such New
Title Matter. If Seller does not agree to cure or remove the New Title Matter,
Seller shall notify Buyer in writing within fifteen (15) days after receipt of
Buyer’s notice of the New Title Matter. Buyer may elect to terminate this
Agreement by giving written notice to Seller within five (5) days after Seller
advises Buyer that Seller will not undertake to cure or remove such New Title
Matter, and upon receipt of such notice of termination from Buyer, the Deposit
shall be returned to Buyer and neither Seller nor Buyer shall have any further
obligations under this Agreement, except Buyer’s obligation to perform the
Continuing Obligations and subject to the parties respective rights under
Sections 3.2 and 3.3 in the event of a default by the other party. Failure by
Buyer to send to send a notice of termination within such five-day period shall
be deemed approval of the New Title Matter.
     7.3 Evidence of Title. Conclusive evidence of delivery of title in
accordance with the foregoing shall be the willingness of Title Company to issue
to Buyer, upon payment of its regularly scheduled premium, its ALTA Extended
Coverage Owner’s Policy of Title Insurance with a CLTA 116.7 Subdivision Map Act
endorsement (the “Map Act Endorsement”), in the amount of the Purchase Price,
showing title to the Real Property vested of record in Buyer, subject only to
the Permitted Exceptions, any New Title Matters (other than Removal Items)
FINAL AGREEMENT

11



--------------------------------------------------------------------------------



 



approved by Buyer pursuant to Section 7.2 and the standard printed exceptions
and conditions in the ALTA Extended Coverage Owner’s Policy of Title Insurance
(the “Title Policy”).
     7.4 Endorsements to Owner’s Policy . It is understood that Buyer may
request a number of endorsements to the Title Policy, in addition to the
required Map Act Endorsement. Buyer shall satisfy itself prior to the Due
Diligence Expiration Date that the Title Company will be willing to issue such
additional endorsements in connection with the Title Policy at Closing;
provided, however, the issuance of any such additional endorsement shall not be
a condition to Closing unless Buyer delivers to Seller prior to the Due
Diligence Expiration Date a copy of a written acknowledgement issued by the
Title Company confirming the Title Company’s willingness to issue any such
additional endorsement in the form requested by Buyer. In no event shall Seller
be obligated to provide any indemnity or other document in order to issue the
same, other than an owner’s certificate in the form of Exhibit H attached hereto
and such other affidavit and/or indemnity with respect to mechanics’ liens for
work of improvements contracted by Seller or Seller’s Affiliate prior to the
Closing Date in forms agreed upon by Seller and Title Company prior to the
expiration of the Due Diligence Period.
8. DAMAGE, DESTRUCTION OR TAKING; OPERATION OF PROPERTY.
     8.1 Damage and Destruction. Buyer acknowledges that Buyer is acquiring the
Property to obtain the Real Property, the Contracts, the Existing Entitlements
and the Intangible Property and not to obtain any improvements that may be
located on the Real Property. In the event that any of the improvements are
destroyed or substantially damaged prior to the Closing (a) neither party shall
have the right to terminate this Agreement, (b) there shall not be any reduction
in the Purchase Price, and (c) Seller and Buyer shall remain obligated to
perform all of their respective obligations under this Agreement.
     8.2 Operating of the Property. During the period from the Effective Date
until the earlier to occur of (a) the Closing Date or (b) the termination of
this Agreement, Seller shall not enter into any agreements (other than the
Contracts) that will be binding on Buyer or the Property after the Closing.
9. SELLER’S REPRESENTATIONS AND WARRANTIES.
     9.1 Seller’s Knowledge. As used in this Agreement, the term “Seller’s
Current Actual Knowledge” means the current actual knowledge of Derek K. Hunter,
Jr, Edward D. Storm, Curtis Leigh, and/or Sherri Prieb (each, a “Seller’s
Representative"), without any duty or obligation of independent inquiry or
investigation, and such term shall not include the knowledge of any other person
or firm, it being understood by Buyer that (i) Seller’s Representatives were not
involved in the operation of the Property before Seller’s or TSA’s acquisition
of the Property, (ii) Seller’s Representatives are not charged with knowledge of
any of the acts or omissions of predecessors in title to the Property before
Seller’s or TSA’s acquisition of the Property, and (iii) Seller’s Current Actual
Knowledge shall not apply to, or be construed to include, information or
material which may be in the possession of Seller generally or incidentally, but
of which Seller’s Representative is not actually aware. Seller represents and
FINAL AGREEMENT

12



--------------------------------------------------------------------------------



 



warrants that Seller’s Representatives are the individuals within Seller’s
organization who are most knowledgeable about the Property.
     9.2 Representations and Warranties. Seller hereby makes the following
representations and warranties as of the date of this Agreement:
          9.2.1 Hazardous Materials. Except as disclosed by Seller to Buyer on
or before the Effective Date, and except as disclosed in any documents or
reports delivered by Seller to Buyer on or before the Effective Date, Seller has
not received written notice from any governmental authority of the need of
Seller to take any remedial or corrective action under any Environmental Laws
with respect to any Hazardous Materials on or under the Real Property or the
Option Property. Except as disclosed by Seller to Buyer on or before the
Effective Date, and except as disclosed in any documents or reports delivered by
Seller to Buyer on or before the Effective Date, (i) neither Seller nor, to
Seller’s Current Actual Knowledge, any third party has used, manufactured,
generated, treated, stored (in underground storage tanks or otherwise), disposed
of, or released any Hazardous Materials on, under or about the Property or the
Option Property, or transported any Hazardous Materials over the Property, in
violation of any Environmental Laws or that otherwise requires remediation under
any Environmental Laws, and (ii) to Seller’s Current Actual Knowledge there are
no storage tanks or wells (whether existing or abandoned) located on, under or
about the Property or the Option Property. As used in this Agreement,
“Environmental Laws” means all present statutes, ordinances, orders, rules and
regulations of all federal, state and local governmental agencies relating to
the use, generation, manufacture, installation, release, discharge, storage,
transportation or disposal of Hazardous Materials. As used in this Agreement,
“Hazardous Material” shall mean any (a) oil or other petrochemical hydrocarbons,
flammable substances, explosives, radioactive materials, hazardous wastes or
substances, toxic wastes or substances or any other wastes, materials or
pollutants which (i) pose a hazard to the Property or to persons in, on or about
the Property or (ii) cause the Property to be in violation of any Environmental
Laws; (b) asbestos in any form, urea formaldehyde foam insulation, transformers
or other equipment that contain dielectric fluid containing levels of
polychlorinated biphenyls, or radon gas; (c) chemical, material or substance
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “restricted
hazardous waste”, or “toxic substances” or words of similar import under any
applicable local, state or federal law or under the regulations adopted or
publications promulgated pursuant thereto, including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. §9601, et seq.; the Resource Conservation and Recovery Act,
42 U.S.C. §6901 et seq.; the Hazardous Materials Transportation Uniform Safety
Act, as amended, 49 U.S.C. §5101, et seq.; the Federal Water Pollution Control
Act, as amended, 33 U.S.C. §1251, et seq.; Sections 25115, 25117, 25122.7,
25140, 25249.8, 25281, 25316, 25501, and 25316 of the California Health and
Safety Code; and Article 9 or Article 11 of Title 22 of the Administrative Code,
Division 4, Chapter 20; (d) other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any governmental authority or may
or could pose a hazard to the health and safety of the occupants or users of
Property or the Option Property or the owners and/or occupants of property
adjacent to or surrounding the Property or Option Property, or any other person
coming upon the Property, Option Property or adjacent property; and (e) other
chemicals, materials or substances which may or could pose a hazard to the
environment.
FINAL AGREEMENT

13



--------------------------------------------------------------------------------



 



          9.2.2 Condemnation. Seller has not received written notice of any
pending condemnation or eminent domain proceedings affecting the Real Property
or Option Property or any part thereof.
          9.2.3 No Violations. Except as disclosed to Buyer in writing prior to
the Effective Date, , no written notices of any material violation of any
governmental regulation relating to the Property or Option Property have been
issued or entered against Seller or the Property or Option Property. Seller
shall immediately provide Buyer with a copy of any such notices received after
the Effective Date.
          9.2.4 No Leases. Seller has not entered into any lease or other
agreement for occupancy of the Property or Option Property or any portion
thereof that is currently in effect. To Seller’s Actual Knowledge, there are no
leases, subleases or other agreements to occupy the Property or Option Property
or any portion thereof currently in effect.
          9.2.5 No Litigation. There are no pending or, to Seller’s Actual
Knowledge, threatened actions, suits, arbitrations, claims or proceedings, at
law or in equity, against Seller or affecting all or any portion of the Property
or Option Property.
          9.2.6 No Other Option. Seller has not granted any other person or
entity an option, right of first refusal, right of first offer or similar right
to purchase the Property or Option Property that is now outstanding, and, except
pursuant to this Agreement, Seller has not entered into any agreement to sell
the Property or Option Property that is currently in effect. To Seller’s Actual
Knowledge, there are no options, rights of first refusal, rights of first offer
or similar rights to purchase the Property or Option Property currently
outstanding (other than Seller’s agreement to grant Buyer an option to purchase
the Option Property pursuant to this Agreement).
          9.2.7 Contracts. There are no contracts or agreements relating to the
ownership, operation and maintenance of the Property or Option Property that
will survive the Closing, other than the Contracts. To Seller’s Actual
Knowledge, no party is in default under any of the Contracts.
          9.2.8 Due Authorization. Seller has been duly authorized to execute
and perform its obligations under this Agreement. The person signing this
Agreement on behalf of Seller has the power and authority to do so and to bind
Seller to this Agreement. Seller has been duly authorized to execute and perform
the Option Agreement, the Development Services Agreement and the Profit
Participation Agreement upon Closing. All other instruments, agreements and
documents which are to be executed and delivered by Seller at the Closing shall
be duly authorized prior to Closing. All instruments, agreements and documents
which are to executed and delivered by Seller at Closing shall be duly executed
and delivered by Seller. Neither the execution and delivery of this Agreement,
nor its performance by Seller, will conflict with or result in the breach of any
contract, agreement, law, rule or regulation to which Seller is a party or by
which Seller is bound.
          9.2.9 Bankruptcy. There are no actions or proceedings pending or
threatened to liquidate, reorganize, place in bankruptcy or dissolve Seller and
Seller is not contemplating any such action.
FINAL AGREEMENT

14



--------------------------------------------------------------------------------



 



          9.2.10 Non-Foreign Person. Seller is not a foreign person as defined
in Internal Revenue Code Section 1445(f)(3) and Seller is not subject to
withholding under Section 18662 of the California Revenue and Taxation Code.
          9.2.11 No Consents. To Seller’s Current Actual Knowledge, no consent
to the sale and conveyance of the Property or Option Property by Seller is
required to be obtained from any governmental agency or public administrative
body.
          9.2.12 Anti-Terrorism. To Seller’s Current Actual Knowledge, Seller is
not in violation of any Anti-Terrorism Law, and Seller is not, as of the date
hereof: (1) conducting any business or engaging in any transaction or dealing
with any Prohibited Person, including the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person; (2) dealing in, or otherwise engaging in any transaction relating to,
any property or interests in property blocked pursuant to Executive Order
No. 13224; or (3) engaging in or conspiring to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate any of the prohibitions set forth in, any Anti-Terrorism Law. Neither
Seller nor any of its officers, directors, or members, as applicable, is a
Prohibited Person. As used herein, “Anti-Terrorism Law” is defined as any law
relating to terrorism, anti-terrorism, money-laundering or anti-money laundering
activities, including without limitation the United States Bank Secrecy Act, the
United States Money Laundering Control Act of 1986, Executive Order No. 13224,
and Title 3 of the USA Patriot Act, and any regulations promulgated under any of
them. As used herein “Executive Order No. 13224” is defined as Executive Order
No. 13224 on Terrorist Financing effective September 24, 2001, and relating to
“Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism”, as may be amended from time to time.
“Prohibited Person” is defined as (i) a person or entity that is listed in the
Annex to Executive Order No. 13224, or a person or entity owned or controlled by
an entity that is listed in the Annex to Executive Order No. 13224; (ii) a
person or entity with whom a party is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law; or (iii) a person or
entity that is named as a “specially designated national and blocked person” on
the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website,
http://www.treas.gov/ofac/t11sdn.pdf or at any replacement website or other
official publication of such list. “USA Patriot Act” is defined as the “Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001” (Public Law 107-56), as may be amended from
time to time.
     9.3 Limitations on Seller’s Representations and Warranties. In the event of
any breach by Seller of any of such representations or warranties which is
discovered prior to the Due Diligence Expiration Date or the Closing, Buyer’s
sole remedy shall be to elect in writing to terminate this Agreement on or
before the Due Diligence Expiration Date or the Closing Date, respectively. In
no event shall Seller be liable for any indirect or consequential damages on
account of Seller’s breach of any representation or warranty contained in this
Agreement or any re-certification of Seller’s representations and warranties
delivered in connection with this Agreement at Closing. If the Closing occurs,
Seller’s total liability to Buyer for any and all breaches of any covenant,
representation or warranty contained in this Agreement or any such
re-certification of representations and warranties shall not exceed Two Million
Five Hundred Thousand Dollars ($2,500,000), in the aggregate. The provisions of
this Article 9 and
FINAL AGREEMENT

15



--------------------------------------------------------------------------------



 



Section 8.2 shall terminate six (6) months after the Closing; Seller shall have
no liability to Buyer under this Article 9 or Section 8.2 after such date. The
limitations set forth in this Section 9.3 shall not limit, modify, supersede or
affect in any way any representation or warranty of Development Manager under
the Development Services Agreement or Seller under any document executed and
delivered by Seller pursuant to Section 12.4. The limitation on the liability of
Development Manager with respect to representations or warranties set forth in
the Development Services Agreement shall be governed by the terms of the
Development Services Agreement and the limitation on liability with respect to
representations or warranties set forth in any document executed and delivered
by Seller pursuant to Section 12.4 shall be governed by the terms of such other
document, as applicable.
10. SELLER’S DISCLAIMER; RELEASE OF SELLER.
     10.1 Seller’s Disclaimer. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES BY
SELLER SET FORTH IN SECTION 9.2, BUYER ACKNOWLEDGES AND AGREES THAT THE SALE OF
THE PROPERTY TO BUYER IS MADE WITHOUT ANY WARRANTY OR REPRESENTATION OF ANY KIND
BY SELLER, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO ANY ASPECT, PORTION OR
COMPONENT OF THE PROPERTY, INCLUDING: (I) THE PHYSICAL CONDITION, NATURE OR
QUALITY OF THE PROPERTY, INCLUDING THE QUALITY OF THE SOILS ON AND UNDER THE
PROPERTY; (II) THE FITNESS OF THE PROPERTY FOR ANY PARTICULAR PURPOSE;
(III) COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS,
RULES, REGULATION, ORDERS OR REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, TITLE
III OF THE AMERICANS WITH DISABILITIES ACT OF 1990, THE CALIFORNIA HEALTH &
SAFETY CODE, THE VISUAL ARTISTS RIGHTS ACT, THE FEDERAL WATER POLLUTION CONTROL
ACT, THE FEDERAL RESOURCE CONSERVATION AND RECOVERY ACT, THE U.S. ENVIRONMENTAL
PROTECTION AGENCY REGULATIONS AT 40 C.F.R., PART 261, THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED, THE
RESOURCE CONSERVATION AND RECOVERY ACT OF 1976, THE CLEAN WATER ACT, THE SAFE
DRINKING WATER ACT, THE HAZARDOUS MATERIALS TRANSPORTATION ACT, THE TOXIC
SUBSTANCE CONTROL ACT, AND REGULATIONS PROMULGATED UNDER ANY OF THE FOREGOING;
(x) THE PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS AT, ON, UNDER, OR ADJACENT TO
THE PROPERTY; OR (IV) EXISTING OR PROPOSED GOVERNMENTAL LAWS OR REGULATIONS
APPLICABLE TO THE PROPERTY, OR THE FURTHER DEVELOPMENT OR CHANGE IN USE THEREOF,
INCLUDING ENVIRONMENTAL LAWS AND LAWS OR REGULATIONS DEALING WITH ZONING OR LAND
USE. BUYER FURTHER AGREES AND ACKNOWLEDGES THAT, AS OF THE CLOSING, BUYER SHALL
HAVE MADE SUCH FEASIBILITY STUDIES, INVESTIGATIONS, ENVIRONMENTAL STUDIES,
ENGINEERING STUDIES, INQUIRIES OF GOVERNMENTAL OFFICIALS, AND ALL OTHER
INQUIRIES AND INVESTIGATIONS, WHICH BUYER SHALL DEEM NECESSARY TO SATISFY ITSELF
AS TO THE CONDITION, NATURE AND QUALITY OF THE PROPERTY AND AS TO THE
SUITABILITY OF THE PROPERTY FOR BUYER’S PURPOSES. BUYER FURTHER AGREES AND
ACKNOWLEDGES THAT, IN PURCHASING THE PROPERTY, BUYER
FINAL AGREEMENT

16



--------------------------------------------------------------------------------



 



SHALL RELY ENTIRELY ON ITS OWN INVESTIGATION, EXAMINATION AND INSPECTION OF THE
PROPERTY AND ITS ANALYSIS AND EVALUATION OF THE PROPERTY DOCUMENTS FURNISHED BY
SELLER TO BUYER PURSUANT TO SECTION 4.1.2, AND NOT UPON ANY REPRESENTATION OR
WARRANTY OF SELLER, OR ANY AGENT OR REPRESENTATIVE OF SELLER, WHICH IS NOT SET
FORTH IN SECTION 9.2. THEREFORE, BUYER AGREES THAT, IN CONSUMMATING THE PURCHASE
OF THE PROPERTY PURSUANT TO THIS AGREEMENT, BUYER SHALL ACQUIRE THE PROPERTY IN
ITS THEN CONDITION, “AS IS, WHERE IS” AND WITH ALL FAULTS, AND, SUBJECT TO
SELLER’S REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 9.2, SOLELY IN
RELIANCE ON BUYER’S OWN INVESTIGATION, EXAMINATION, INSPECTION, ANALYSIS AND
EVALUATION OF THE PROPERTY. THE AGREEMENTS AND ACKNOWLEDGMENTS CONTAINED IN THIS
SECTION 10.1 CONSTITUTE A CONCLUSIVE ADMISSION THAT BUYER, AFTER HAVING RETAINED
AND CONSULTED WITH SOPHISTICATED AND KNOWLEDGEABLE EXPERTS, SHALL ACQUIRE THE
PROPERTY SOLELY UPON ITS OWN JUDGMENT AS TO ANY MATTER GERMANE TO THE PROPERTY
OR TO BUYER’S CONTEMPLATED USE OF THE PROPERTY, AND NOT UPON ANY STATEMENT,
REPRESENTATION OR WARRANTY BY SELLER, OR ANY AGENT OR REPRESENTATIVE OF SELLER,
WHICH IS NOT EXPRESSLY SET FORTH IN THIS AGREEMENT, THE DOCUMENTS EXECUTED AND
DELIVERED BY SELLER OR SELLER’S AFFILIATES PURSUANT TO SECTIONS 12.2.1 THROUGH
12.2.3, AND THE DOCUMENTS EXECUTED AND DELIVERED BY SELLER OR SELLER’S
AFFILIATES PURSUANT TO SECTION 12.4. AT THE CLOSING, UPON THE REQUEST OF SELLER,
BUYER SHALL EXECUTE AND DELIVER TO SELLER A CERTIFICATE OF BUYER REAFFIRMING THE
FOREGOING.
     10.2 Buyer’s Release of Seller. Buyer hereby waives, releases and forever
discharges Seller and its officers, directors, employees and agents from any and
all claims, actions, causes of action, demands, liabilities, damages, costs,
expenses or compensation whatsoever, whether direct or indirect, known or
unknown, foreseeable or unforeseeable, which Buyer may have at the Closing or
which may arise in the future on account of or in any way arising out of or
connected with the Property, including: (i) the physical condition, nature or
quality of the Property (including the soils and groundwater on and under the
Real Property); (ii) the presence or release in, under, on or about the Property
(including the soils and groundwater on and under the Real Property) of any
Hazardous Materials (but excluding such presence or release of Hazardous
Materials as results from migration of materials from any of the property owned
by Seller or Seller’s Affiliates shown on the Existing Parcel Map and not
included within the Land); and (iii) the ownership, management or operation of
the Property; provided, however, that the foregoing release shall not apply to
claims, actions, causes of action, demands, liabilities, damages, costs,
expenses or compensation whatsoever against Development Manager pursuant to or
arising out of the Development Services Agreement or against Seller pursuant to
or arising out of the other documents executed and delivered by Seller pursuant
to Section 12.4. At the Closing, upon the request of Seller, Buyer shall deliver
to Seller a certificate of Buyer reaffirming the foregoing. To the extent of
Buyer’s release of Seller pursuant to this Agreement, Buyer hereby waives the
protection of California Civil Code Section 1542, which reads as follows:
FINAL AGREEMENT

17



--------------------------------------------------------------------------------



 



A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.

      Buyer’s
Initials:                                             

However, the foregoing provisions of this Section 10.2 shall not serve to
release Seller from any breach of the express representations and warranties set
forth in Section 9.2, any claims that arise out of any fraud of Seller, or any
obligations or liabilities of Development Manger arising out of the Development
Services Agreement or any obligations or liabilities of Seller arising out of
any document executed and delivered by Seller pursuant to Section 12.4.
     10.3 Flood Hazard Zone. Buyer acknowledges that if the Real Property is
located in an area which the Secretary of HUD has found to have special flood
hazards, then pursuant to the National Flood Insurance Program, Buyer will be
required to purchase flood insurance in order to obtain any loan secured by the
Real Property from any federally regulated financial institution or a loan
insured or guaranteed by an agency of the United States government. Buyer shall
have sole responsibility to determine whether the Real Property is located in an
area which is subject to the National Flood Insurance Program.
     10.4 Seller’s Environmental Inquiry. Buyer acknowledges and agrees that the
sole inquiry and investigation Seller has conducted in connection with the
environmental condition of the Property is to obtain the environmental report or
reports that Seller has provided to Buyer.
     10.5 Natural Hazard Disclosure Requirement Compliance. Buyer and Seller
acknowledge that Seller is required to disclose if the Property lies within the
following natural hazard areas or zones: (1) a special flood hazard area
designated by the Federal Emergency Management Agency (Cal. Civ. Code
Section 1102.17); (2) an area of potential flooding (Cal. Gov. Code Section
8589.4); (3) a very high fire hazard severity zone (Cal. Gov. Code
Section 51183.5); (4) a wild land area that may contain substantial forest fire
risks and hazards (Pub. Resources Code Section 4136); (5) an earthquake fault
zone (Pub. Resources Code Section 2621.9); or (6) a seismic hazard zone (Pub.
Resources Code Section 2694). Buyer and Seller acknowledge that they have
employed the services of JCP Geologists, Inc., 10950 North Blaney Avenue,
Cupertino, California 95014, (800) 748-5233 (which, in such capacity is herein
called “Natural Hazard Expert") to examine the maps and other information
specifically made available to the public by government agencies for the purpose
of enabling Seller to fulfill its disclosure obligations with respect to the
natural hazards referred to in California Civil Code Section 1102.6c(a) and to
report the result of its examination to Buyer and Seller in writing. The written
report prepared by the Natural Hazard Expert regarding the results of its
examination fully and completely discharges Seller from its disclosure
obligations referred to herein, and, for the purpose of this Agreement, the
provisions of Civil Code Section 1102.4 regarding the non-liability of Seller
for errors or omissions not within its personal knowledge shall be deemed to
apply and the Natural Hazard Expert shall be deemed to be an expert, dealing
with matters
FINAL AGREEMENT

18



--------------------------------------------------------------------------------



 



within the scope of its expertise with respect to the examination and written
report regarding the natural hazards referred to above. In no event shall Seller
have any responsibility for matters not actually known to Seller.
11. BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer hereby makes the following
representations and warranties as of the date of this Agreement:
     11.1 Organization. Buyer is duly organized and validly existing under the
laws of the State of Delaware and in good standing under the laws of the State
of California.
     11.2 Authorization. Buyer has been duly authorized to execute and perform
its obligations under this Agreement. The person signing this Agreement on
behalf of Buyer has the power and authority to do so and to bind Buyer to this
Agreement. All instruments, agreements and documents which are to be executed
and delivered by Buyer at the Closing shall be duly authorized prior to Closing.
All instruments, agreements and documents which are to be executed and delivered
by Buyer at Closing shall be duly executed and delivered . Neither the execution
and delivery of this Agreement, nor its performance by Buyer, will conflict with
or result in the breach of any contract, agreement, law, rule or regulation to
which Buyer is a party or by which Buyer is bound. There are no actions or
proceedings pending or threatened to liquidate, reorganize, place in bankruptcy
or dissolve Buyer and Buyer is not contemplating any such action.
     11.3 Anti-Terrorism. To Buyer’s Current Actual Knowledge, Buyer is not in
violation of any Anti-Terrorism Law, and Buyer is not, as of the date hereof:
(1) conducting any business or engaging in any transaction or dealing with any
Prohibited Person, including the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Prohibited Person;
(2) dealing in, or otherwise engaging in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224;
or (3) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate any of
the prohibitions set forth in, any Anti-Terrorism Law. Buyer is not a Prohibited
Person.
     11.4 Buyer’s Knowledge. As used in this Agreement, the term “Buyer’s
Current Actual Knowledge” means the current actual knowledge of Michael Hirahara
(“Buyer’s Representative"), without any duty or obligation of independent
inquiry or investigation, and such term shall not include the knowledge of any
other person or firm, it being understood by Seller that Buyer’s Current Actual
Knowledge shall not apply to, or be construed to include, information or
material which may be in the possession of Buyer generally or incidentally, but
of which Buyer’s Representative is not actually aware.
12. CLOSING.
     12.1 Closing. The transaction contemplated by this Agreement shall be
consummated through escrow at the office of the Title Company on May 22, 2008
(the “Closing Date"); provided, however, that if on or before May 8, 2008 the
final parcel map providing for creation of the five (5) separate parcels as
depicted on the Draft Parcel Map has not been recorded and the condominium plan
for creation of the two (2) condominium units within the Parking Parcel has
FINAL AGREEMENT

19



--------------------------------------------------------------------------------



 



not been prepared, then the Closing Date shall automatically be extended to
May 29, 2008. For purposes of this Agreement, the term “Closing” shall mean the
consummation of the sale and conveyance of the Property to Buyer as evidenced by
recordation of the Deed.
     12.2 Seller’s Delivery Into Escrow. Seller shall deliver the following
items into escrow:
          12.2.1 Deed. The Deed, duly executed and acknowledged by Seller,
except that the amount of any transfer tax shall not be shown on the Deed, but
shall be set forth on a separate affidavit or instrument which, after
recordation of the Deed, shall be attached thereto so that the amount of such
transfer tax shall not be of record. The Deed shall be in the form of Exhibit I
attached to this Agreement.
          12.2.2 FIRPTA Affidavit. A duly executed original certificate of
non-foreign status under Internal Revenue Code Section 1445(f)(3) and a duly
executed original California Form 593-C, each sufficient to exempt Seller from
any federal or state (as applicable) withholding requirement with respect to the
sale contemplated by this Agreement.
          12.2.3 Recertification of Representations. A certificate of Seller,
duly executed by Seller, confirming that all of the representations and
warranties of Seller contained in Section 9.2 hereof are true and correct in all
material respects as of the Closing Date.
          12.2.4 Letter of Credit. The original Letter of Credit (as defined in
the Development Services Agreement).
          12.2.5 Other Documents. Such other documents or instruments as may be
reasonably required to consummate this transaction in accordance with the terms
and conditions herein contained, such as appropriate escrow instructions to
Title Company.
          12.2.6 Evidence of Authorization. Such evidence as shall reasonably
establish that Seller’s execution of this Agreement, the Deed and other
documents contemplated hereby and performance of its obligations hereunder have
been duly authorized and that the person or persons executing this Agreement,
the Deed and the other documents on behalf of Seller have been duly authorized
and empowered to do so.
     12.3 Buyer’s Delivery Into Escrow. Buyer shall deliver the following items
into escrow:
          12.3.1 Cash. Immediately available funds in the following amounts:
(i) the balance of the Purchase Price; (ii) the amount of the Accrued Expenses
and Buyer’s Proportionate Traffic Impact Fee as defined in Section 12.5.3;
(iii) such amount, if any, as is necessary for Buyer to pay Buyer’s share of the
prorations and closing costs specified in Sections 12.6 and 12.7; and (iv) any
other amounts required to close escrow in accordance with the terms of this
Agreement.
          12.3.2 Other Documents. Such other documents and instruments as may be
reasonably required in order to consummate this transaction in accordance with
the terms and conditions of this Agreement, such as appropriate escrow
instructions to Title Company.
FINAL AGREEMENT

20



--------------------------------------------------------------------------------



 



          12.3.3 Evidence of Authorization. Such evidence as shall reasonably
establish that Buyer’s execution of this Agreement and the other documents
contemplated hereby and performance of its obligations hereunder have been duly
authorized and that the person or persons executing this Agreement and the other
documents contemplated hereby on behalf of Buyer have been duly authorized and
empowered to do so.
     12.4 Seller’s and Buyer’s Joint Delivery Into Escrow. Seller and Buyer
jointly shall deliver (or cause to be delivered) the following items into
escrow:
          12.4.1 Assignment and Assumption of Contracts. Two (2) original
counterparts, duly executed by Seller and Buyer, of a document by which Seller
assigns to Buyer, and Buyer assumes, the Contracts (the “Assignment of
Contracts”), in the form attached to this Agreement as Exhibit J;
          12.4.2 Assignment of Intangible Property. Two (2) original
counterparts, duly executed by Seller and Buyer, of a document by which Seller
assigns to Buyer, and Buyer assumes, the Intangible Property (the “Assignment of
Intangible Property”), in the form attached to this Agreement as Exhibit K;
          12.4.3 Option Agreement. Two (2) original counterparts, duly executed
by Seller and Buyer, of the Option Agreement, and three (3) original
counterparts, duly executed and acknowledged by Seller and Buyer, of the
Memorandum of Option Agreement.
          12.4.4 Development Services Agreement. Two (2) original counterparts,
duly executed by Seller and Buyer, of the Development Services Agreement;
          12.4.5 Reciprocal Easement Agreement. Three (3) original counterparts,
duly executed and acknowledged by Seller and Buyer, of the Reciprocal Easement
Agreement (if not previously recorded in connection with satisfaction of the
Subdivision Condition);
          12.4.6 Profit Participation Agreement. Two (2) original counterparts,
duly executed by Seller and Buyer, of the Profit Participation Agreement and
three (3) original counterparts, duly executed and acknowledged by Seller and
Buyer, of the Memorandum of Profit Participation Agreement.
          12.4.7 Temporary Parking Easement. Two (2) original counterparts, duly
executed by Seller and Buyer, of the Temporary Parking Easement, if required.
          12.4.8 Other Documents. Such other documents and instruments as may be
reasonably required to consummate this transaction in accordance with the terms
and conditions of this Agreement.
     12.5 Additional Closing Payments.
          12.5.1 Accrued Expenses. At the Closing, Buyer shall pay to Seller
accrued expenses incurred by Seller prior to Closing in connection with the
development of the Property pursuant to the Development Plans (the “Accrued
Expenses”), which are within the cost categories of the Budget set forth on
Exhibit L and subject to Buyer’s verification and approval.
FINAL AGREEMENT

21



--------------------------------------------------------------------------------



 



Seller’s current estimate of Accrued Expenses (broken down by such cost
categories) is attached hereto as Exhibit M. Not less than ten (10) days prior
to the Closing, Seller shall provide Buyer with a Monthly Requisition Package
(as defined in the Development Services Agreement) with respect to the Accrued
Expenses, which shall be subject to Buyer’s approval in accordance with the
procedure and standards set forth in the Development Services Agreement for
Monthly Requisition Packages.
          12.5.2 Holger Way Improvements. Without limiting Section 12.5.1 above,
the Accrued Expenses shall include a portion of the “Shared Costs” (as defined
in the Reimbursement Agreement) paid by Seller prior to Closing under that
certain Construction and Reimbursement Agreement (the “Reimbursement Agreement”)
between Seller and TSA dated October 31, 2007, including, without limitation,
any Shared Costs that have been previously escrowed pursuant to Section 5 of the
Reimbursement Agreement. The portion of Shared Costs payable by Buyer shall be
63.167% (“Buyer’s Share”) of the Shared Costs payable by Seller as the owner of
the Project (identified as “Parcel 2” in the Reimbursement Agreement), which
share represents a proportion, the numerator of which is the total square
footage of the buildings intended to be constructed on Parcels 1, 2 and 3 of the
Draft Parcel Map (561,465 square feet) and the denominator of which is the total
square footage of the buildings intended to be constructed on Parcels 1, 2, 3
and 4 of the Draft Parcel Map (888,860 square feet). To the extent Seller
receives or is entitled to a reimbursement of Shared Costs due to accrued
interest, reimbursement of overpayments into escrow pursuant to Section 5 of the
Reimbursement Agreement, or otherwise, Buyer’s Share of any such reimbursement
shall be for the benefit of, and be paid directly (or by Seller, if first paid
to Seller) to, Buyer.
          12.5.3 Traffic Impact Fees. At the Closing, Buyer shall pay to Seller
Buyer’s Share of a certain traffic impact fee for the Project in the aggregate
amount of Five Million Six Hundred Thousand and 00/100 Dollars ($5,600,000.00)
that Seller previously has paid to the City (the "Traffic Impact Fee”) and, if
not previously paid to the City, Buyer shall pay Buyer’s Share in connection
with the first monthly requisition pursuant to the Development Services
Agreement (Buyer’s Share of such Traffic Impact Fee payable pursuant to this
sentence being defined as "Buyer’s Proportionate Traffic Impact Fee”). With
respect to Parcels 1, 2 and 3, and the portion of Parcel 5 included in the Land,
Seller shall not seek reimbursement from Buyer in excess of the amount of
Buyer’s Proportionate Traffic Impact Fee should the City impose a traffic impact
fee for the Project in excess of Five Million Six Hundred Thousand and 00/100
Dollars ($5,600,000.00). The allocation and payment of the Traffic Impact Fee
(and any additional or future traffic impact fees) with respect to the Option
Property are addressed in the Option Agreement.
     12.6 Closing Prorations. At the Closing, all operating expenses incurred by
Seller with respect to the Property shall be prorated as provided in this
Section 12.6 on the basis of a 365-day year, actual days elapsed for the month
in which the Closing occurs, as of midnight on the day immediately preceding the
Closing Date, it being hereby acknowledged and agreed, that all items of expense
for the period prior to the end of the Closing Date shall be for the account of
Seller and all items of expense for the period following the Closing Date shall
be for the account of Buyer. To the extent that the amount of any of the
foregoing expense items shall not have been determined as of the Closing Date,
such expense items shall be prorated as of the Closing Date or as soon
thereafter as such amount is determined, and Seller shall promptly make to
FINAL AGREEMENT

22



--------------------------------------------------------------------------------



 



Buyer, or Buyer shall promptly make to Seller, any payments required by such
prorations. The provisions of this Section 12.6 shall survive the Closing and
shall not merge into any documents of conveyance delivered at the Closing.
     12.7 Closing Costs. Seller shall pay the following closing costs: (i) all
fees and costs for releasing all encumbrances, liens and security interests of
record which are not Permitted Exceptions; (ii) all real property conveyance or
documentary transfer taxes charged by the County of Santa Clara; (iii) one-half
(1/2) of the transfer tax charged by the City with respect to the Deed; (iv) all
escrow fees charged by the Title Company; and (v) the portion of the premium for
the Title Policy attributable to the CLTA standard coverage provided in the
Title Policy. Buyer shall pay the following closing costs: (i) the portion of
the premium for the Title Policy attributable to the ALTA coverage and any
endorsements to the Title Policy as Buyer may request; (ii) all costs incurred
in connection with Buyer’s due diligence investigations of the Property,
including, without limitation, physical inspections and survey updates,
(iii) the recording fees for recordation of the Deed; and (v) one-half (1/2) of
the transfer tax charged by the City of San Jose with respect to the Deed. All
other costs and expenses incident to this transaction and the closing thereof
shall be paid according to custom and practice in the county in which the Real
Property is located. Closing costs payable by Seller are subject to inclusion in
“Project Costs” pursuant to and as defined in the Development Services
Agreement, but only to the extent reflected in the Development Budget approved
by Owner and attached to the Development Services Agreement.
     12.8 Possession. Seller shall deliver exclusive possession of the Property
to Buyer at the Closing.
     12.9 Closing Procedure. Title Company shall close escrow when it is in a
position to: (i) pay to Seller, in immediately available funds, the amount of
the Purchase Price, as such amount may be increased or decreased as a result of
the allocation of the prorations and closing costs as specified in Sections 12.6
and 12.7, the amount of the Accrued Expenses, and the amount of Buyer’s
Proportionate Traffic Impact Fee, and (ii) issue to Buyer the Title Policy.
     12.10 Escrow. Upon mutual execution of this Agreement, Buyer and Seller
shall deposit an executed counterpart of this Agreement with the Title Company
and this Agreement shall serve as instructions to the Title Company for
consummation of the purchase and sale contemplated hereby. Seller and Buyer
shall execute such supplemental escrow instructions as may be appropriate to
enable the Title Company to comply with the terms of this Agreement, provided
such supplemental escrow instructions are not in conflict with this Agreement.
In the event of any conflict between the provisions of this Agreement and any
supplementary escrow instructions signed by Buyer and Seller, the terms of this
Agreement shall control.
     12.11 Compliance. The Title Company shall comply with all applicable
federal, state and local reporting and withholding requirements relating to the
close of the transactions contemplated herein. Without limiting the generality
of the foregoing, to the extent the transactions contemplated by this Agreement
involve a real estate transaction within the purview of Section 6045 of the
Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”), Title
Company shall have sole responsibility to comply with the requirements of
Section 6045 of the Internal Revenue Code (and any similar requirements imposed
by state or
FINAL AGREEMENT

23



--------------------------------------------------------------------------------



 



local law). Title Company shall hold Buyer, Seller and their counsel free and
harmless from and against any and all liability, claims, demands, damages and
costs, including reasonable attorney’s fees and other litigation expenses,
arising or resulting from the failure or refusal of Title Company to comply with
such reporting requirements.
13. BROKERS. Buyer hereby represents and warrants to Seller that, except for
Studley, Inc. (the fees or commissions to whom will be paid for by Buyer
pursuant to a separate agreement), it did not employ or use any broker or finder
to arrange or bring about this transaction, and that there are no other claims
or rights for brokerage commissions or finder’s fees in connection with the
transactions contemplated by this Agreement. Seller hereby represents and
warrants to Buyer that, except for Todd Beatty of CPS CORFAC International and
Mike Benevento and Jeff Houston of CB Richard Ellis (the fees or commissions to
whom will be paid for by Seller pursuant to a separate agreement, subject to
inclusion in “Project Costs” pursuant to and as defined in the Development
Services Agreement but only to the extent reflected in the Development Budget
approved by Owner and attached to the Development Services Agreement), it did
not employ or use any broker or finder to arrange or bring about this
transaction, and that there are no other claims or rights for brokerage
commissions or finder’s fees in connection with the transactions contemplated by
this Agreement. If any person brings a claim against Seller for a commission or
finder’s fee based upon any contact, dealings, or communication with Buyer in
connection with the transactions contemplated by this Agreement, then Buyer
shall defend Seller from such claim, and shall indemnify Seller and hold Seller
harmless from any and all costs, damages, claims, liabilities, or expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred by Seller with respect to the claim. If any person brings a claim
against Buyer for a commission or finder’s fee based upon any contact, dealings,
or communication with Seller in connection with the transactions contemplated by
this Agreement, then Seller shall defend Buyer from such claim, and shall
indemnify Buyer and hold Buyer harmless from any and all costs, damages, claims,
liabilities, or expenses (including, without limitation, reasonable attorneys’
fees and disbursements) incurred by Buyer with respect to the claim. This
Article 13 will survive the Closing or earlier termination of this Agreement.
14. MISCELLANEOUS.
     14.1 Notices. All notices, demands or other communications of any type
given by either party to the other or to Title Company, whether required by this
Agreement or in any way related to this transaction, shall be in writing and
delivered: (i) by hand or Federal Express or similar courier service; (ii) by
United States Mail, as a certified item, return receipt requested, and deposited
in a Post Office or other depository under the care or custody of the United
States Postal Service, with proper postage affixed, or (iii) transmitted by
facsimile or electronic mail with a hard copy sent within one (1) Business Day
by any of the foregoing means. Each notice to a party shall be addressed as
follows:
FINAL AGREEMENT

24



--------------------------------------------------------------------------------



 



     
To Seller:
  MFP/Hunter@First Office Partners, LLC
 
  10121 Miller Avenue, Suite 200
 
  Cupertino, California 95014
 
  Attention: Derek K. Hunter, Jr
 
  Fax: 408-255-4100
 
  Email: deke@hunterproperties
 
   
With a copy to:
  Coblentz, Patch, Duffy & Bass LLP
 
  One Ferry Building
 
  Suite 200
 
  San Francisco, California 94111
 
  Attention: Danna Kozerski
 
  Fax: (415) 989-1663
 
  Email: dmk@coblentzlaw.com
 
   
 
  And to:
 
   
 
  MacFarlane Urban Realty Company
 
  201 Spear Street, 12th Floor
 
  San Francisco, California 94105-1636
 
  Attention: Thomas C. Klugherz
 
  Fax : (415) 356-2511
 
  Email: tklugherz@macfarlanepartners.com
 
   
To Buyer:
  Brocade Communications Systems, Inc.
 
  1745 Technology Drive
 
  San Jose, California 95110
 
  Attention: Michael Hirahara
 
  Fax: (408) 333-8101
 
  Email: mhirahar@brocade.com
 
   
With a copy to
  Ellman Burke Hoffman & Johnson
 
  601 California Street, 19th Floor
 
  San Francisco, California 94108
 
  Attention: Jodi Fedor
 
  Fax: (415) 296-1765
 
  Email: jfedor@ellman-burke.com
 
   
To Title Company:
  First American Title Insurance Company
 
  1737 North First Street, Suite 500
 
  San Jose, California 95112
 
  Attention: Liz Zankich
 
  Fax: (408) 451-7928
 
  Email: lzankich@firstam.com

Any notice delivered by hand or Federal Express or similar courier service shall
be deemed to be delivered when actual delivery is made. Any notice deposited in
the United States Mail in the
FINAL AGREEMENT

25



--------------------------------------------------------------------------------



 



manner required above shall be deemed to be delivered three (3) calendar days
after the date of such deposit, and any time periods provided for herein during
which a party may act shall not commence until such notice is deemed to be so
delivered. Any notice delivered by facsimile or electronic mail shall be deemed
to be delivered when actual delivery is made (as evidenced by the notifying
party’s receipt of written or electronic confirmation of such delivery or
refusal of delivery prior to 5:00 pm prevailing Pacific time on a business day).
Either party hereto may change its address by notice given as provided herein to
the other party and Title Company.
     14.2 Survival of Provisions. Except as otherwise provided in Section 9.3,
each representation, warranty, covenant or agreement contained in this Agreement
(including Buyer’s obligations pursuant to Section 4.3.3 and Article 13) shall
survive and be binding and enforceable following the Closing and shall not be
deemed to be merged into, or waived by delivery or recordation of, the Deed or
any other instruments delivered at the Closing.
     14.3 Rules of Construction. Where required for proper interpretation, words
in the singular shall include the plural; the masculine gender shall include the
neuter and the feminine, and vice versa. The headings of the Articles, Sections,
Sections and paragraphs contained in this Agreement are included only for
convenience of reference and shall be disregarded in the construction and
interpretation of this Agreement. References in this Agreement to Articles,
Sections, Sections and paragraphs are references to the Articles, Sections,
Sections and paragraphs contained in this Agreement. Each reference in this
Agreement to an Article shall be deemed a reference to all Sections and Sections
contained within such Article; each reference to a Section shall be deemed a
reference to all Sections contained within such Section. This Agreement has been
fully negotiated at arms’ length between the parties, after advice by counsel
and other representatives chosen by the parties, and the parties are fully
informed with respect thereto. No party shall be deemed the scrivener of this
Agreement and, accordingly, the provisions of this Agreement shall be construed
as a whole according to their common meaning and not strictly for or against any
party. Use in this Agreement of the words “including” or “such as”, or words of
similar import, following any general term, statement or matter shall not be
construed to limit such term, statement or matter to the enumerated items,
whether or not language of non-limitation (such as “without limitation” or “but
not limited to”) are used with reference thereto, but rather shall refer to all
items or matters that could reasonably fall within the broadest scope of such
term, statement or matter.
     14.4 Amendment; Waivers. This Agreement may not be modified or amended
except by an agreement in writing signed by the parties hereto. A party may
waive any of the conditions contained herein or any of the obligations of the
other party hereunder, but any such waiver shall be effective only if in writing
and signed by the party waiving such conditions or obligations. No waiver by any
party of a breach of any of the terms, covenants, or conditions of this
Agreement by the other party shall be construed or held to be a waiver of any
succeeding or preceding breach of the same or any other term, covenant or
condition herein contained. The consent or approval by Buyer or Seller to or of
any act by the other party requiring the consent or approval of the first party
shall not be deemed to waive or render unnecessary such party’s consent or
approval to or of any subsequent similar acts by the other party.
     14.5 Time of Essence. Time is of the essence of this Agreement and each
provision hereof.
FINAL AGREEMENT

26



--------------------------------------------------------------------------------



 



     14.6 Attorneys’ Fees. If either party brings an action or proceeding at law
or in equity to interpret or enforce this Agreement or any provisions contained
herein, or to seek damages or other redress for a breach, the prevailing party
shall be entitled to recover, in addition to all other remedies or damages,
reasonable attorneys’ fees incurred in such action or proceeding.
     14.7 Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of California.
     14.8 Entire Agreement. This Agreement, including the exhibits hereto,
constitutes the entire agreement between the parties pertaining to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings of the parties in connection therewith. No representation,
warranty, covenant, agreement or condition not expressed in this Agreement shall
be binding upon the parties hereto or shall affect or be effective to interpret,
change or restrict the provisions of this Agreement.
     14.9 Assignment; Successors and Assigns. Buyer shall have no right to
assign this Agreement or any of Buyer’s rights hereunder without first having
obtained Seller’s prior written consent to such assignment, which Seller may
withhold in its sole and absolute discretion. Notwithstanding anything to the
contrary contained in this Section 14.9, Buyer shall have the right to assign
its rights and obligations hereunder to an entity controlling, controlled by or
in common control with Buyer, without the consent of Seller, provided that the
originally-named Buyer shall not be released from any obligation hereunder and
shall provide to Seller prior written notice of any such assignment along with
an assumption agreement in form and substance reasonably acceptable to Seller
pursuant to which the entity controlling, controlled by or in common control
with Buyer assumes all of Buyer’s obligations under this Agreement and
documentation reasonably requested by Seller to evidence that such assignment is
permitted under this Section 14.9. This Agreement, and the terms, covenants and
conditions herein contained, shall be binding upon and inure to the benefit of
the parties hereto and their respective successors, heirs and assigns. In no
event shall an assignment by Buyer of this Agreement or any of Buyer’s rights
hereunder release Buyer from its obligations under this Agreement.
     14.10 Exhibits. Each exhibit to which reference is made in this Agreement
is deemed incorporated into this Agreement in its entirety by such reference.
The exhibits to this Agreement are the following:

         
 
  Exhibit A-1   Existing Parcel Map
 
  Exhibit A-2   Draft Parcel Map
 
  Exhibit B   List of Contracts
 
  Exhibit C   List of Property Documents
 
  Exhibit D-1   Option Agreement
 
  Exhibit D-2   Memorandum of Option Agreement
 
  Exhibit E   Development Services Agreement
 
  Exhibit F-1   Profit Participation Agreement
 
  Exhibit F-2   Memorandum of Profit Participation Agreement
 
  Exhibit G   Preliminary Title Report
 
  Exhibit H   Owner’s Certificate
 
  Exhibit I   Deed

FINAL AGREEMENT

27



--------------------------------------------------------------------------------



 



         
 
  Exhibit J   Assignment of Contracts
 
  Exhibit K   Assignment of Intangible Property
 
  Exhibit L   Current Development Budget
 
  Exhibit M   Estimate of Accrued Expenses

     14.11 Business Day. For purposes of this Agreement, the term “business day”
shall mean Monday through Friday, inclusive, but excluding any day which is
recognized as a legal holiday by the State of California or the United States.
In the event that the date for the performance of any covenant or obligation
under this Agreement shall fall on a Saturday, Sunday or legal holiday under the
laws of the State of California, the date for performance thereof shall be
extended to the next business day.
     14.12 Seller’s Offer. Buyer acknowledges and agrees that Seller’s execution
and delivery of this Agreement constitutes an offer by Seller to sell the
Property to Buyer on the terms and conditions set forth in this Agreement. Buyer
further acknowledges and agrees that, until Buyer shall have accepted such offer
by executing and delivering (in the manner set forth in Section 14.1) this
Agreement to Seller, Seller may revoke such offer.
     14.13 Limited Liability. Neither Seller nor any present or future direct or
indirect partner, member, manager, director, officer, shareholder, employee,
advisor, affiliate or agent of Seller or any affiliate of such parties shall
have any personal liability, directly or indirectly, under or in connection with
this Agreement or any agreement made or entered into under or in connection with
the provisions of this Agreement, or any amendment or amendments to any of the
foregoing made at any time or times, heretofore or hereafter, and Buyer, on its
behalf and on behalf of its successors and assigns and, without limitation, all
other persons and entities, shall look solely to the Property for the payment of
any claim or for any performance, and Buyer hereby waives any and all such
personal liability. For purposes of this Section 14.13, no negative capital
account or any contribution or payment obligation of any partner or member in
Seller shall constitute an asset of Seller. The limitations of liability
contained herein are in addition to, and not in limitation of, any limitation on
liability applicable to Seller provided elsewhere in this Agreement or by law or
by any other contract, agreement or instrument
     14.14 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.
[signatures follow on next page]
FINAL AGREEMENT

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
set forth below.
SELLER:

                          MFP/HUNTER@FIRST OFFICE PARTNERS, LLC         a
Delaware limited liability company        
 
                        By:   USO AT FIRST, LLC,         a California limited
liability company         Its: Administrative Member    
 
                            By:   Technology Station Associates, LLC,         a
California limited liability company         Its: Sole Member
 
                                By:   Hunter/Storm Univ. Station, LLC,          
      a California limited liability company                 Its: Managing
Member    
 
                                    By:   Hunter/Storm, Inc.,                  
  a Delaware corporation                     Its: Manager    
 
                       
 
              By:        
 
                 
 
Derek K. Hunter, Jr.    
 
                  Its: President and Secretary    

Dated: April ___, 2008
BUYER:

          BROCADE COMMUNICATIONS SYSTEMS, INC.,     a Delaware corporation    
 
       
By:
       
Its:
 
 
   
Name:
 
 
   
 
 
 
   

Dated: April ____, 2008
[signatures continue on next page]
FINAL AGREEMENT

29



--------------------------------------------------------------------------------



 



BY EXECUTION HEREOF, THE UNDERSIGNED ESCROW HOLDER HEREBY COVENANTS AND AGREES
TO BE BOUND BY THE TERMS OF THIS AGREEMENT.

          FIRST AMERICAN TITLE INSURANCE COMPANY    
 
       
By:
       
Its:
 
 
   
Name:
 
 
   
 
 
 
   

Dated: April ____, 2008
FINAL AGREEMENT

30



--------------------------------------------------------------------------------



 



Exhibit A-1
Existing Parcel Map
See Attached 2 Pages
Exhibit A-1 Page 1 of 3





--------------------------------------------------------------------------------



 



(MAP) [f43239f4323908.gif]
Exhibit A-1 Page 2 of 3





--------------------------------------------------------------------------------



 



(MAP) [f43239f4323909.gif]
Exhibit A-1 Page 3 of 3





--------------------------------------------------------------------------------



 



Exhibit A-2
Draft Parcel Map
See Attached 4 Pages
Exhibit A-2 Page 1 of 5





--------------------------------------------------------------------------------



 



[PERCEL MAP] [f43239f4323910.gif]
Exhibit A-3 Page 2 of 5





--------------------------------------------------------------------------------



 



(MAP) [f43239f4323911.gif]
Exhibit A-2 Page 3 of 5





--------------------------------------------------------------------------------



 



(MAP) [f43239f4323912.gif]
Exhibit A-2 Page 4 of 5





--------------------------------------------------------------------------------



 



(MAP) [f43239f4323913.gif]
Exhibit A-2 Page 5 of 5





--------------------------------------------------------------------------------



 



Exhibit B
List of Contracts

1.   With regard to Vance Brown, Inc.: Certificate of Insurance dated 6/28/07;
Subcontractor Cost information; Preliminary 20-day Notice from Nor-Cal Steel
dated 3/5/08; Draft AIA Documents A111, Draft AIA Document A201, Draft Exhibit E
Insurance Provisions.

2.   Standard Form of Agreement between Owner and Subcontractor dated
September 10, 2007, and General Addendum to Agreement between Owner and
Subcontractor, each between MFP/Hunter @First Office Partners, LLC and Appian
Engineering, Inc.
Change Order 2 dated 11/27/07, Change Order 4 dated 12/31/07,
Change Order 6 dated 1/30/08, Change Order 8 dated 1/30/08,
Change Order 10 dated 2/28/08, Change Order 12 dated 3/31/08;
Change Order 13 dated 3/31/08; Change Order 15 dated 3/31/08

3.   Standard Form of Agreement between Client and Architect dated December 11,
2007, General Addendum to Agreement between Owner and Consultant dated 12/14/07,
and Client/Architect Letter of Agreement dated December 13, 2007 each between
MFP/Hunter @First Office Partners, LLC and Korth Sunseri Hagey Architects
Work Authorization WA-1 dated 1/24/08
Work Authorization WA-5 dated 4/17/08

4.   Terms of Agreement Geotechnical Services for @First Project, San Jose, CA
dated October 10, 2007, General Addendum to Agreement between Owner and
Consultant dated October 10, 2007 each between MFP/Hunter @First Office
Partners, LLC and Bay Area Geotechnical Group, and Proposal for Geotechnical
Engineering Investigation dated April 2, 2007 addressed to Hunter Properties
Addendum to Proposal dated May 10, 2007
Revised Proposal dated January 9, 2008

5.   Proposal to Provide Landscape Services and General Addendum to Agreement
between Owner and Consultant, each dated February 8, 2008 between MFP/Hunter
@First Office Partners, LLC and The Guzzardo Partnership, Inc.
Additional Scope for Landscape Services dated February 8, 2008

6.   Agreement between Client and Consultant and General Addendum to Agreement
between Owner and Consultant, each dated March 5, 2008 between MFP/Hunter @First
Office Partners, LLC and Kier and Wright   7.   Letter of Agreement for
Structural Engineering Peer Review Services dated October 22, 2007 and General
Addendum to Agreement between Owner and Consultant dated November ___, 2007,
each between MFP/Hunter @First Office Partners, LLC and KPFF Consulting
Engineers

Exhibit B Page 1 of 1

 



--------------------------------------------------------------------------------



 



Exhibit C
List of Property Documents
ENVIRONMENTAL AND GEOTECHNICAL

1.   Bay Area Geotechnical Group

  •   Report Geotechnical Consultation Fill Placement 7/2/07 and 7/6/07     •  
Memo dated 6/22/07 — URS Corp. Review of 6/18/07 Bay Area Geotechnical Group
Report     •   Memo dated 7/31/07 — Bay Area Geotechnical Group Response to URS
Review     •   Geotechnical Engineering Investigation Report dated October 2007
(Separate CD)     •   Indicator Pile Test Program Report dated 1/14/08 (Separate
CD)

2.   AST Phase I Preliminary Environmental Report May 2007

  •   Proposal — Phase I Update 8/8/06     •   Phase 1 Preliminary Environmental
Site Assessment 5/8/07

CONTRACTS
See Exhibit B
STUDIES

1.   Denise Duffy & Associates, Inc.

  •   Environmental Scope Proposal — Initial Study 6/6/06     •   Additional
Services for Palm Site Initial Study 6/22/06     •   Site GPA Proposal — Scope
Amendment IS/ND 9/6/06     •   Environmental Services Scope Proposal — Fill
Permit and EIR Addendum 3/15/07     •   Draft EIR Addendum and Exhibits 6/11/07;
Final Addendum & Exhibits 8/28/07     •   Final Initial Study for Palm Site
General Plan Amendment date October 2006 WITHOUT Appendices or Technical Studies

2.   HT Harvey & Associates (Burrowing Owl Relocation)

  •   Burrowing Owl Survey 6/16/06     •   Agreement for ecological consulting
services 5/25/06 (signed)     •   Proposal dated 8/9/07, contract dated 8/9/07,
insurance certificates dated 8/10/07     •   Burrowing owl and raptor survey
8/15/07

3.   Traffic Analysis

  •   Budget Amendment for Fehr and Peers Assoc, Inc. Shared Parking Analysis
8/6/07     •   Fehr and Peers Assoc, Inc. Proposal to conduct a Shared Parking
Analysis 6/11/07     •   Fehr and Peers Assoc, Inc. Shared Parking Analysis
8/15/07     •   BCV Parking Calculations 8/15/07     •   Fehr and Peers Assoc,
Inc. Budget Amendment 10/11/07

4.   Hexagon Transportation Consultants

Exhibit C Page 1 of 9



 



--------------------------------------------------------------------------------



 



  •   Proposal to prepare a traffic operations analysis and shared parking
analysis 4/24/07 (signed)     •   Letter to Curtis Leigh re: Additional Services
Required 5/23/07     •   Conceptual Roadway Design 5/15/07

5.   Kier & Wright

  •   Stormwater Quality Control Plan 5/18/07

6.   Schaaf & Wheeler

  •   Letter re: Flooding Conditions 5/21/07

7.   Mei Wu Acoustics

  •   Project Traffic Noise Impact Study 4/16/07

8.   LEED (Leadership in Energy and Environmental Design)

  •   US Green Building Council and LEED presentation packet 6/4/07     •   ICSC
Green Initiative Convention Summary     •   Registered project checklist     •  
Magazine Article     •   LEED Green Building Rating System for Core & Shell Dev
checklist 6/13/07

9.   JCP Reports

  •   Natural Hazard Disclosure Report For Parcels 097-03-079, -085, -087, and
-108

TITLE AND SURVEY

1.   Title Report from First American Title Company

  •   Electronic format dated 1/15/08 linked to all underlying exceptions

2.   ALTA survey from Kier and Wright

  •   Dated August 2007 (Sent Directly)

CONSTRUCTION DOCUMENTS

1.   Building Square Footage Area Calculations

  •   Dated 8/6/07

2.   Plans and Specifications

  •   See last 3 Pages of this Exhibit

3.   Construction Documents

  •   See last 3 Pages of this Exhibit

4.   Site Plans

  •   Dated January 4, 2008 — Sheet A1.01 of Set of Plans

Exhibit C Page 2 of 9



 



--------------------------------------------------------------------------------



 



5.   Draft Condominium Plan

  •   Dated April 2008

ENTITLEMENTS AND PERMITS

1.   City of San Jose- Postings

  •   Declaration of Posting 5/25/06

2.   City of San Jose

  •   North San Jose Area Development Policy     •   Application for General
Plan Amendment 4/25/06, revised 8/2/06, with Development Services Claim for
Refund 11/3/06     •   Preliminary Review Questionnaire 8/21/06     •   Initial
Study for Palm Site General Plan Amendment 10/06     •   PD zoning / PD permits/
building permits, meeting minutes 11/1/06     •   General Plan amendment staff
report 11/13/06     •   Memo from Planning Commission to Mayor and City Council
Recommendation to approve General Plan Amendment 11/20/06     •   Notice of
Determination for Mitigated Negative Declaration 12/19/06 Endorsement     •  
Comprehensive Review Application 3/1/07     •   Memo re Redevelopment Agency of
the City of San Jose Design Review Comments 3/21/07     •   Memo -Response to
Preliminary Development Application 3/28/07     •   Preliminary Comprehensive
Review Comments from City of San Jose     •   Office of Economic Development
letter 4/25/07     •   Application for rezoning 4/26/07     •   Memo — Framework
as a guideline, to evaluate proposed conversions of employment lands to other
uses from Joseph Horwedel to Mayor and City Council 4/27/07     •   Memo —
Framework to evaluate proposed conversion of employment lands From Mayor Chuck
Reed to City Council     •   Application for Office Site Development Permit
5/3/07     •   Kier & Wright to Ryan Do, City of San Jose w/ attached grading
plan 6/21/07     •   Resolution Approving Vacation of Holger Way dated 6/12/07  
  •   City of San Jose Site Development Permit Comments dated 6/13/07     •  
Hunter/Storm Response spreadsheet dated 6/19/07     •   Curtis Leigh Memo
summarizing responses dated 7/2/07     •   City of San Jose letter to Deke
Hunter Re: Conforming Conventional Zoning for an outstanding balance 7/2/07    
•   Letter from City of San Jose re: @First Roadways Design 7/17/07     •  
Re-submittal of Site Development Permit and full set of revised plans dated
7/24/07 To City of San Jose including memo from Kier and Wright (no date),
Korth, Sunseri & Hagey dated 7/11/07, and Guzzardo dated 7/12/07     •   City of
San Jose Site Development Permit Comments dated 8/13/07     •   Community
Meeting Summary 8/13/07     •   City of San Jose Public Works comments to Site
Development Permit 8/15/07     •   Hunter/Storm Response to City comments dated
8/20/07     •   Fill Permit dated 8/22/07

Exhibit C Page 3 of 9



 



--------------------------------------------------------------------------------



 



  •   Site Development Permit Submittal 9/13/07     •   Public Works Final
Response 10/17/07     •   Site Development Permit 10/19/07     •   Building
Permit Application Receipts 11/15/07     •   Application for General Plan
Amendment 2/1/08     •   Grading Permit Application 2/11/08

3.   Santa Clara Valley Water District

  •   Application to drill exploratory borings 4/16/07

4.   State Water Resources Control Board

  •   Notice of Intent 7/6/07

PROPERTY TAXES

1.   2007-08 Property Tax Bills   2.   Parcel Number Designations

  •   Based on Recorded Parcel Map 8/18/07

3.   Supplemental Tax Notices 2007-08   4.   Parcel Map for Parcel 2 1/25/08

  •   City comments on 1st submittal     •   Parcel Map—2nd submittal

5.   Draft Vesting Tentative Map 1/08

INSURANCE POLICIES

1.   Owner Interest (and Excess Liability) Policy   2.   Pollution Legal
Liability   3.   Contractor Pollution Liability   4.   OCIP

  •   Wrap-Up Insurance Manual Template     •   Coverage not yet bound, but firm
price quote

5.   Insurance Summary and OCIP Summary

ASSOCIATION DOCUMENTS

1.   At First Master Association CC&Rs

  •   Dated 10/31/07

Exhibit C Page 4 of 9



 



--------------------------------------------------------------------------------



 



2.   At First Master Association Bylaws

  •   Action by Unanimous Written Consent 10/31/07

3.   At First Master Association Articles of Organization

  •   Dated 10/13/07

4.   Construction and Reimbursement Agreement

  •   Dated 10/31/07

5.   Option to Grant Easement (Parking)

  •   Dated 10/31/07

PRIOR OWNER REPORTS

1.   City of San Jose — Final Environmental Impact Report — 3COM Site X Project

  •   Includes Draft of Environmental Impact Report 3COM Corp Site X Project
3/97     •   Includes City of San Jose First Amendment — Draft Environmental
Impact Report 6/97

2.   Disclosure Source (Natural hazard Reference Map)

  •   Natural Hazard Reference Map     •   Natural Hazard Disclosure Statement  
  •   Disclosure Source- National Hazard Disclosure Report 2/3/06

3.   Environmental Corp Phase I & II Environmental Site Assessment Oct 1, 1996

  •   Phase I & II Environmental Site Assessment of 2 undeveloped properties
located in San Jose, CA 10/1/96

4.   Environ Corporation Phase I Environmental Site Assessment Aug 2, 2001

  •   Phase I Environmental Site Assessment of an undeveloped property located
Hwy 237 & N. First Street 8/2/01

5.   Environ Corp Phase Environmental Site Assessment July 7, 2000

  •   Phase I Environmental Site Assessment of an undeveloped property located
at Route 237 and N. First Street 7/7/00

6.   Treadwell & Rollo — Geotechnical Investigation 3COM, Site “X” Phase 1
Development 4/10/97   7.   Treadwell & Rollo — Geotechnical Investigation Palm
Corporate Headquarters 12/1/00   8.   Treadwell & Rollo — Preliminary
Geotechnical Investigation Site “X” Due Diligence 8/29/96   9.   Fehr & Peers
Assoc, Inc (Palm Campus Driveway OPS)

  •   Memo — Palm Corporate Campus — First and Holger Operations/Lane
Configuration 4/27/01

Exhibit C Page 5 of 9

 



--------------------------------------------------------------------------------



 



  •   Memo — Palm Corporate Campus Driveway Operations (Revised) 12/20/00

10.   Schaaf and Wheeler (Flooding Study)

  •   Flooding Study 10/2000     •   Draft Site X Flooding Study prepared for
3COM Corp 1/1997     •   Site X Flooding Study prepared for the City 2/1997

11.   City of San Jose (Site Development Permit)

  •   3COM Dept of City Planning Site Development Permit 6/25/97

12.   City of San Jose (Surplus Caltrans Land)

  •   Letter from City of San Jose to CALTrans re surplus land 4/2/97     •  
Letter from CALTrans to 3COM 9/28/99     •   Letter from 3COM to CALTrans
10/12/99     •   Letter from CALTrans to 3COM 10/18/99     •   Letter from
CALTrans to 3COM 11/14/99     •   Holger Way vacant land appraisal draft
12/10/99

13.   City of San Jose Dev. Agreement (City of San Jose & 3COM)

  •   Development agreement City of San Jose & 3COM 8/5/97     •   First
Amendment to Development Agreement 3/21/00     •   Second Amendment to
Development Agreement 11/1/02

14.   Rolf Jensen & Associates

  •   Letter reviewing Fire Protection Issues related to Natural Gas line
10/20/00     •   Analysis of Pipeline Fire Hazard to Windows planned for the
Palm Campus, Weidlinger & Associates, Inc Report 10/20/00

15.   HT Harvey & Associates (Burrowing Owl Relocation)

  •   Draft — 3rd Annual and Final Report for 3COM Corporation Burrowing Owl
Relocation 11/30/99     •   3COM North Burrowing Owl Active Relocation and
Monitoring Plan 1/20/97     •   Annual Report for 3COM North Burrowing Owl
Active Relocation 1/27/97     •   Second Annual Report for 3COM Corporation
Burrowing Owl Relocation 10/27/98

16.   Site X Reports

  •   Final Report Microclimate Design Review Proposed Palm Computing Campus
2/23/01     •   MUNICON Consultants for Treadwell & Rollo — Palm Headquarters
Vibration Monitoring 2/14/01     •   Treadwell & Rollo Results of Indicator Pile
Driving Program and Vibration monitoring Palm Corporate Campus 2/28/01     •  
Kier & Wright 3COM Site X — abandonment of Holger Way 5/23/97

Exhibit C Page 6 of 9



 



--------------------------------------------------------------------------------



 



LIST OF CONSTRUCTION DOCUMENTS AND
PLANS AND SPECIFICATIONS FOR THE PHASE I PROJECT
See Attached 2 Pages
Exhibit C Page 7 of 9

 



--------------------------------------------------------------------------------



 



(IMAGE) [f43239f4323914.gif]
Exhibit C Page 8 of 9

 



--------------------------------------------------------------------------------



 



(IMAGE) [f43239f4323915.gif]
Exhibit C Page 9 of 9

 



--------------------------------------------------------------------------------



 



Exhibit D-1
Option Agreement
See Attached 38 Pages
Exhibit D-1

 



--------------------------------------------------------------------------------



 



GRANT OF OPTIONS
     THIS GRANT OF OPTIONS (this “Grant”), dated May 22, 2008 (the “Effective
Date"), is made between MFP/HUNTER@FIRST OFFICE PARTNERS, LLC, a Delaware
limited liability company (“Owner”), and BROCADE COMMUNICATIONS SYSTEMS, INC., a
Delaware corporation (“Optionee”).
RECITALS
     A. Owner previously owned certain real property which is located at the
intersection of Highway 237 and North First Street in the City of San Jose,
County of Santa Clara, State of California and which is legally described on
Exhibit A and depicted as Parcels 1, 2, 3 and 4 on the Parcel Map attached
hereto as Exhibit A-1 (the “Parcel Map”) and Units 1 and 2 of Parcel 5 as
depicted on the Condominium Plan attached hereto as Exhibit A-2 (collectively,
the “Real Property”).
     B. Concurrently with the execution of this Grant, pursuant to that certain
Purchase and Sale Agreement and Escrow Instructions dated as of April 24, 2008
by and between Owner as “Seller” and Optionee as “Buyer” (the “Phase 1 Purchase
Agreement”), Optionee purchased a portion of the Real Property comprised of
Parcels 1, 2 and 3 and Unit 1 of Parcel 5, as more fully described in the
Purchase Agreement (collectively, the “Phase 1 Property”). In connection with
the development of the Phase 1 Property, Optionee and MFP/Hunter@First
Development Partners, LLC, an affiliate of Owner (the “Development Manager”)
entered into that certain Development Services Agreement setting forth terms and
conditions pursuant to which the Development Manager shall manage the
development of the Phase 1 Property (the “Phase 1 Development Service
Agreement”).
     C. Optionee wishes to acquire, and Owner is willing to grant to Optionee,
an option to purchase and a right of first offer to purchase the remaining
portion of the Real Property located adjacent to the Phase 1 Property, comprised
of Parcel 4 and Unit 2 of Parcel 5 on the terms and conditions set forth herein,
and as more fully described in Exhibit A-3 attached hereto, together with all
assignable development rights, permits and approvals relating thereto, and all
other rights, privileges, tenements, hereditaments, rights-of-way, easements,
appurtenances, mineral rights, and air rights belonging or appertaining thereto
(collectively, the “Option Property”).
     D. Optionee also wishes to acquire, and Owner is willing to grant to
Optionee, an option to obtain certain parking rights on the Option Property if
Optionee elects not to exercise the option to purchase the Option Property.
     THEREFORE, the parties agree as follows:
AGREEMENT
     1. Grant of Purchase Option. Owner hereby grants to Optionee an option (the
“Purchase Option”) to purchase the Option Property on the terms and conditions
set forth in this Grant. The purchase and sale of the Option Property on
exercise of the Purchase Option shall be for the purchase price set forth in
Section 1.4 and otherwise on the terms and conditions

 



--------------------------------------------------------------------------------



 



set forth in the Purchase and Sale Agreement, attached hereto as Exhibit B (the
“Option Purchase Agreement”), provided, however, that the Option Purchase
Agreement shall be equitably modified in a manner acceptable to both parties in
their respective reasonable discretion to take into account any changes required
to comply with applicable laws enacted after the Effective Date.
          1.1 Term of Purchase Option. The term of the Purchase Option shall
begin upon the Effective Date and shall terminate at 5:00 p.m. (prevailing
Pacific time) on May 22, 2012 (the “Option Term”).
          1.2 Optionee Due Diligence. During the Option Term, Optionee may
conduct any and all investigations, inspections, tests, examinations, surveys,
studies and analyses which Optionee deems necessary or otherwise elects to make
with respect to the Option Property. Optionee may request from Owner the right
to enter the Option Property for such purpose, which Owner shall grant subject
to Owner and Optionee entering into a mutually acceptable right-of-entry and
indemnification agreement which shall provide for (a) the right to enter the
Option Property for a period of sixty (60) days for such purpose and
(b) reasonable and customary terms and conditions regarding the conduct of
Owner’s investigations, inspections, tests, examinations, surveys, studies and
analyses. In addition, in response to Optionee’s request, Owner shall deliver or
otherwise make available to Optionee documents, materials, reports and
information relating to the Option Property in scope and manner similar to the
Property Documents (as defined in the Phase 1 Purchase Agreement) Optionee
received from Owner pursuant to the Phase 1 Purchase Agreement. Owner shall only
be obligated to provide such documents, materials, reports and information in
response to two (2) requests made by Optionee during the Option Term.
          1.3 Exercise of Purchase Option. Optionee may exercise the Purchase
Option, if at all, by delivering written notice to Owner not less than six
(6) months before the expiration of the Option Term and in accordance with the
notice provisions of Section 12 of this Grant (the “Exercise Notice”). The
Exercise Notice shall affirmatively state that the Optionee exercises the
Purchase Option without condition (other than the closing conditions set forth
in the Option Purchase Agreement) or qualification and shall specify the closing
date, which date shall be at least sixty (60) days following the date of the
Exercise Notice and no later than the last day of the Option Term (the “Purchase
Option Closing Date”). If the Purchase Option is duly and timely exercised,
(a) the parties shall execute, date and deliver the Option Purchase Agreement
within ten (10) days after the exercise of the Purchase Option, (b) Optionee
shall deposit five percent (5%) of the Option Purchase Price in escrow as the
“Deposit” under the Option Purchase Agreement within five (5) business days
after full execution of the Option Purchase Agreement, and (c) Optionee shall
deposit the Option Purchase Price in escrow as and when required in accordance
with the terms of the Option Purchase Agreement. Any qualified or conditional
(other than as provided above) exercise of the Purchase Option shall be void.
          1.4 Purchase Price. The purchase price (the “Option Purchase Price”)
to be paid by Optionee to Owner for the Option Property shall be an amount equal
to the product of Eighty and 00/100 Dollars ($80.00) and the positive difference
between (a) 888,860 and (b) the aggregate square footage of office space for the
three buildings to be built on Phase 1 pursuant to the Development Services
Agreement, as adjusted pursuant to this Section 1.4.

2



--------------------------------------------------------------------------------



 



               1.4.1 CPI Adjustments. The Option Purchase Price shall be
adjusted on each and every anniversary of the Effective Date of this Grant that
occurs before the Purchase Option Closing Date (each, an “Adjustment Date”). The
adjustment shall equal the percentage increase in the CPI Index for the month
immediately before the month in which the Adjustment Date occurs over the CPI
for the month in which the preceding Adjustment Date occurred (or, in the case
of the first adjustment, over the CPI for the month in which the Effective Date
occurs), multiplied by the Option Purchase Price that payable immediately
preceding the Adjustment Date. In no event shall the Option Purchase Price
payable pursuant to the Purchase Option be adjusted downward as a result of a
decrease in the CPI. The term “CPI” means the United States Department of Labor,
Bureau of Labor Statistics, Consumer Price Index (All Urban Consumers, All
Items, 1982-1984 = 100) for San Francisco/Oakland/San Jose. If the CPI is not
published for the specified month, the CPI for the next succeeding month shall
be substituted and the Option Purchase Price shall otherwise be computed in
accordance with this Section. If the compilation and/or publication of the CPI
shall be transferred to any other governmental department or bureau or agency or
shall be discontinued, then the index most nearly the same as the CPI shall be
used to make such calculation.
               1.4.2 FAR Adjustments. Optionee acknowledges that Owner is
currently pursuing certain entitlement matters with respect to the Option
Property, specifically as follows: (a) the reallocation of the entitlement for
approximately 100,000 square feet of office space from the building to be
constructed on Parcel 1 of the Phase 1 Property (“Building 1”) to the building
to be constructed on the Option Property (“Building 4”), such that, after the
reallocation, the entitled square footage for Building 1 will not be less than
124,767 square feet and the entitled square footage for Building 4 will not be
less than 327,000 square feet (the “FAR Reallocation”); and (b) a further
increase in the entitlement for square footage of Building 4 from 327,000 square
feet (taking into account the FAR Reallocation) by up to an additional 100,000
square feet such that, after the increase, the square footage of Building 4 will
be as much as 427,000 square feet (the “FAR Increase”). If Owner successfully
completes the FAR Increase before the Purchase Option Closing Date, then the
Option Purchase Price shall be adjusted to equal the sum of (i) the product of
Eighty and 00/100 Dollars ($80.00) (subject to CPI adjustment as provided in
Section 1.4.1) and 327,000, plus (ii) the product of Forty and 00/100 Dollars
($40.00) (subject to the same CPI adjustment set forth in Section 1.4.1) and the
difference between (x) the entitled square footage of office space for Building
4 as of the Purchase Option Closing Date (up to a maximum of 427,000) and
(y) 327,000. If, for any reason (including, without limitation, as a result of
Owner’s failure to complete the FAR Reallocation), the entitled square footage
of office space for Building 4 as of the Purchase Option Closing Date is less
than 327,000, then the Option Purchase Price shall be adjusted to equal (i) the
product of Eighty and 00/100 Dollars ($80.00) (subject to CPI adjustment as
provided in Section 1.4.1) and the entitled square footage of office space for
Building 4 as of the Purchase Option Closing Date, minus (ii) the product of
Forty and 00/100 Dollars ($40.00) (subject to the same CPI adjustment as
provided in Section 1.4.1) and the negative difference between (x) the entitled
square footage of office space for Building 4 as of the Purchase Option Closing
Date and (y) 327,000.
               1.4.3 Accrued Expenses. In addition to the Option Purchase Price,
at the Purchase Option Closing Date, Optionee shall pay to Owner (a) a portion
of the “Shared Costs” (as defined in the Reimbursement Agreement [as defined in
the Phase 1 Purchase Agreement]) paid by Owner, in its capacity as Owner of the
property identified in the Reimbursement

3



--------------------------------------------------------------------------------



 



Agreement as “Parcel 2”, prior to the Purchase Option Closing Date under the
Reimbursement Agreement and not previously paid by Optionee pursuant to the
Phase 1 Purchase Agreement or Phase 1 Development Services Agreement, (b) the
traffic impact fees attributable to the Option Property and paid by Owner prior
to the Purchase Option Closing Date, provided that Optionee’s payment for
traffic impact fees shall not exceed the sum of (x) the positive difference
between $5,600,000 less the traffic impact fees previously paid by Optionee
pursuant to the Phase 1 Purchase Agreement or Phase 1 Development Services
Agreement with respect to Phase 1, plus (y) any actual additional traffic impact
fees imposed by the City of San Jose and attributable to the FAR Increase, if
any, and (c) the costs of site development improvements to the Option Property
or offsite improvements benefiting the Option Property (such as paving
improvements to specifications required for construction of the Phase 2 Parking
Structure as defined in Section 6 or installation of utility lines and hookups)
made after the date hereof, provided that Optionee has approved in writing and
in advance the plans and specifications for such improvements and the estimated
cost thereof. Except as expressly provided in this Section 1.4.3, Optionee shall
not reimburse Owner for or otherwise be responsible or liable for any other
accrued expenses incurred by Owner in connection with the ownership or
development of the Option Property.
          1.5 FAR Reallocation and FAR Increase. Owner shall use commercially
reasonable good faith efforts to pursue and complete the FAR Reallocation and
the FAR Increase in a timely manner, at Owner’s sole cost, provided that such
efforts shall not include an obligation of Owner to consent to or permit the
imposition of any conditions to approval of either the FAR Reallocation or the
FAR Increase that, in Owner’s reasonable discretion, may have a material adverse
effect on Parcel 6 and/or Parcel 7 depicted on the Parcel Map. During the Option
Term, Owner shall not pursue any other entitlement efforts with respect to the
Option Property without first obtaining Optionee’s prior written consent, which
shall not be unreasonably withheld. Optionee shall in good faith cooperate with
Owner as may be reasonably necessary in connection with Owner’s efforts to
obtain the FAR Reallocation and FAR Increase. Any conditions to the approval of
either the FAR Reallocation or the FAR Increase that, in Optionee’s reasonable
discretion, may have a material adverse effect on Parcels 1, 2, 3, 4 and/or 5
shall be subject to Optionee’s prior written approval, which approval shall not
be unreasonably withheld. The foregoing notwithstanding, Optionee shall not
unreasonably withhold, condition or delay its approval of site development
modifications to Parcel 4 imposed by the City in connection with the FAR
Reallocation.
          1.6 Owner’s Rights. During the Option Term and thereafter, Owner shall
have the right to use the Option Property for any purpose and in any manner and
to enter into any agreements, encumbrances, leases, licenses, easements, or
other occupancy permits that are terminable by Owner on or prior to the Purchase
Option Closing Date, provided that Owner shall, at Owner’s cost, terminate any
of the foregoing prior to and as a condition of closing under any Option
Purchase Agreement or ROFO Purchase Agreement. During the Option Term and
thereafter, Owner shall have the right to make improvements to the Option
Property that are temporary in scope and nature, provided that Owner shall, at
Owner’s cost, remove any such improvements prior to and as a condition of
closing under any Option Purchase Agreement or ROFO Purchase Agreement or
deliver the Option Property with such improvements if acceptable to Optionee.

4



--------------------------------------------------------------------------------



 



          1.7 Termination of Purchase Option. The Purchase Option shall
terminate upon the occurrence of either of the following events: (a) the
Purchase Option is not exercised as required by this Grant at least six
(6) months before the expiration of the Option Term or (b) the Purchase Option
is timely and properly exercised as required by this Grant and the parties enter
into the Option Purchase Agreement (which shall then supersede this Grant). In
either event, the Purchase Option and all rights of Optionee under Section 1
shall automatically and immediately terminate without notice and cease to be of
any force or effect whatsoever, and Optionee shall have no further right to
purchase the Option Property, except as set forth in Section 2, below. Once it
has terminated, the Purchase Option may not be revived by any further action by
Optionee.
     2. Grant of Right of First Offer. Owner hereby grants to Optionee a
one-time right of first offer (the “ROFO”) to purchase the Option Property in
accordance with the terms and conditions of this Section 2.
          2.1 Offer Procedure. If Optionee does not exercise the Purchase Option
during the Option Term and if Optionee is not in default under this Grant, then
Optionee shall have a ROFO to purchase the Option Property. If Owner desires to
(a) sell, market for sale or enter into negotiations to sell the Option Property
or (b) Commence Development on the Option Property, Owner shall send written
notice (the “ROFO Notice”) to Optionee of its proposed action. For purposes of
this Section 2, Owner shall be deemed to “Commence Development” of the Option
Property at such time as Owner has caused design development documents to be
prepared for Owner’s proposed development of the Option Property (but the term
Commence Development shall not be deemed to include construction of site
improvements to the Option Property in accordance with the Approved Final Plans
and Specifications as defined in the Phase 1 Development Services Agreement). If
delivered in connection with clause (a) above, the ROFO Notice shall state:
(i) the purchase price, (ii) the amount and structure of the required earnest
money deposits, (iii) the length of any due diligence period, (iv) the date of
the closing, (v) the place for close of escrow, (vi) the allocation of expenses
of closing between Owner and Optionee, (vii) a list of entitlements obtained and
currently pending for the Option Property, and (viii) other material terms and
conditions of the proposed action. If delivered in connection with clause
(b) above, the ROFO Notice shall also state the proposed development which Owner
intends to commence, in addition to items (i) through (vii) above. Upon receipt
of the ROFO Notice, Owner and Optionee shall negotiate in good faith for a
period of ten (10) business days after receipt of the ROFO Notice a letter of
intent (the “ROFO Letter of Intent”) acceptable to both parties for the purchase
and sale of the Option Property.
          2.2 Purchase Agreement. If Owner and Optionee duly and timely execute
the ROFO Letter of Intent, Owner and Optionee shall negotiate in good faith for
a period of thirty (30) days (a) a purchase agreement that incorporates the
terms and conditions set forth in the ROFO Letter of Intent and that is
otherwise substantially similar to the Option Purchase Agreement but with
customary due diligence provisions (the “ROFO Purchase Agreement”) and (b) if
applicable and at each of Owner’s and Optionee’s sole option, a development
services agreement that incorporates the terms and conditions set forth in the
ROFO Letter of Intent and that is otherwise substantially similar to the Phase 1
Development Services Agreement (the “Phase 2 Development Services Agreement”).

5



--------------------------------------------------------------------------------



 



          2.3 Rejection of ROFO. If Owner and Optionee have not entered into the
ROFO Letter of Intent within the ten business day period set forth in
Section 2.1 or if Owner and Optionee have not entered into the ROFO Purchase
Agreement and, if applicable and at each of Owner’s and Optionee’s sole option,
the Phase 2 Development Services Agreement within the thirty-day period set
forth in Section 2.2, then (subject to Section 2.4) the ROFO and all rights of
Optionee under Section 2 shall automatically and immediately terminate without
notice and cease to be of any force or effect whatsoever, and Optionee shall
have no further right to purchase the Option Property, except as provided in
Section 2.4.
          2.4 Right to Sell/Develop after ROFO. If Owner fails to (a) within six
(6) months after delivery of the ROFO Notice close a sale on an arms’-length
basis to an unrelated third party for a purchase price that is at least
ninety-five percent (95%) of the purchase price stated in the ROFO Notice (the
calculation of which shall include adjustments to account for allocation of
closing costs, title premiums and charges, and transfer taxes) or (b) within
twelve (12) months after delivery of the ROFO Notice Commence Development of the
Option Property, then Optionee’s ROFO shall revive and apply to any future
proposed sales or development of the Option Property, in accordance with the
terms and conditions of this Section 2.
          2.5 Termination of ROFO. The ROFO shall terminate upon the occurrence
of the following events: (a) the ROFO is not exercised in accordance with
Section 2 after delivery of the ROFO Notice, or (b) the execution of the ROFO
Purchase Agreement by both parties (which shall then supersede this Grant). In
either event, the ROFO and all rights of Optionee under Section 2 shall
automatically and immediately terminate without notice and cease to be of any
force or effect whatsoever, and Optionee shall have no further right to purchase
the Option Property, except pursuant to the ROFO Purchase Agreement (if
applicable). Once it has terminated, the ROFO may not be revived by any further
action by Optionee except pursuant to Section 2.4.
          2.6 No Implied Obligation. Nothing contained in this Section 2 is
intended to imply or create any obligation of Owner to sell the Option Property
to any person at any time or to develop the Option Property at any time. The
ROFO shall be exercised by Optionee if, and only if, Owner elects in its
discretion to sell or develop the Option Property. Owner shall have no
obligation to provide any information to Optionee regarding the negotiations or
agreements with any third parties concerning the sale or development of the
Option Property, including, without limitation, any drawings, plans or
specifications for improvements on the Option Property, except to the extent,
and only to the extent, that it becomes necessary to prove that the ROFO was not
subject to revival under Section 2.4.
     3. Condition of Title. If the Purchase Option or the ROFO is exercised by
Optionee, at the closing pursuant thereto, Owner shall convey to Optionee
marketable and insurable fee simple title to the Real Property by grant deed,
subject to: (a) liens to secure payment of real estate taxes and assessments not
delinquent (subject to proration at closing); (b) applicable zoning and use
laws, ordinances, rules and regulations of any municipality, township, county,
state or other governmental agency or authority; (c) all matters that would be
disclosed by an updated survey of the Option Property; (d) a standard exclusion
from Optionee’s Title Policy for matters that are actually known to Optionee and
not disclosed to the Title Company, provided that the foregoing shall not mean
or imply that title will be conveyed to or accepted by Optionee

6



--------------------------------------------------------------------------------



 



subject to (i) any matters shown on the current or any previous preliminary
reports received by Optionee but not included in the approved exceptions listed
in clause (f) below or exceptions approved by Optionee pursuant to clause (h),
(ii) any items or matters that Owner is required, pursuant to this Agreement or
in the Option Purchase Agreement or ROFO Purchase Agreement, as applicable, to
remove; (e) any exceptions or matters created by Optionee, its agents, employees
or representatives; (f) the exceptions identified as items numbered 1 through 9,
12 through 20 and 22 through 24 on the Preliminary Report for the Option
Property prepared by First American Title Insurance the Title Company and
attached hereto as Exhibit C, (g) any matters depicted on the survey provided by
Owner pursuant to the Phase 1 Purchase Agreement; and (h) such other exceptions
as Optionee may approve in writing pursuant to the Option Purchase Agreement or
the ROFO Purchase Agreement, as applicable.
     4. Excluded Transfers. The Purchase Option and the ROFO shall not apply to
(a) any sales, transfers, or encumbrances of the Option Property, or any part
thereof, in connection with the financing or refinancing of the Option Property,
or any part thereof, by Owner, (b) any sales, transfers, conveyances of the
Option Property, or any part thereof, to an Owner Affiliate, or (c) any sales,
transfers, conveyances, assignments, financings, refinancings, restructurings or
encumbrances of any direct or indirect interest in Owner to or from any Owner
Affiliate; provided that the Purchase Option and ROFO shall survive any of the
foregoing sales, transfers, conveyances, assignments, financings, refinancings,
restructurings or encumbrances and be binding on Owner’s successors and assigns
in connection therewith, and further provided that any of the foregoing sales,
transfers, conveyances, assignments, financings, refinancings, restructurings or
encumbrances are made for a good faith business purpose and not, whether in a
single transaction or in a series of transactions, entered into as a subterfuge
to evade Owner’s obligations as set forth in this Grant. For purposes of this
Grant, the term “Owner Affiliate” means any person or entity that directly or
indirectly Controls, is Controlled by, or is under common Control with, Owner
and the terms “Control” or “Controlled by” or “Controlling” or any derivative
thereof, when used with respect to any specified entity or person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such specified entity or person,
whether through ownership of voting securities or other ownership interests or
by contract. Without limiting the generality of the foregoing, any entity or
person which together with Owner Affiliates owns, directly or indirectly,
securities representing more than twenty percent (20%) of the value or ordinary
voting power of a corporation or more than twenty percent (20%) of the
partnership, general partnership, membership or other ownership interests (based
upon value or vote) of any other entity is deemed to Control such entity.
     5. Option Consideration. On execution and delivery of this Grant, Optionee
shall pay to Owner, in immediately available funds, the sum of $10.00 as
consideration for the Purchase Option and the ROFO. The consideration set forth
in this Section, as well as any other consideration deemed to have been received
by Owner under this Grant, is and shall be deemed consideration solely for the
granting of the Purchase Option and the ROFO by Owner. On expiration or
termination of this Grant, Owner shall retain all option consideration. If the
Purchase Option or ROFO is exercised, the consideration shall be credited
against the purchase price of the Option Property, if closing occurs in
accordance with Option Purchase Agreement or the ROFO Purchase Agreement.

7



--------------------------------------------------------------------------------



 



     6. Option to Acquire Parking Easement. Owner hereby grants a one-time right
to acquire an exclusive easement to additional parking (the “Parking Easement
Option”) in accordance with the terms and conditions of this Section 6. At any
time after expiration of the Purchase Option, if Optionee has not exercised the
Purchase Option and Optionee has not defaulted under this Grant, Owner shall
provide written notice to Optionee that Owner intends to commence construction
of the parking structure on Unit 2 of Parcel 5 (the “Phase 2 Parking
Structure”), which notice shall specify the estimated cost to construct each
parking stall within the Phase 2 Parking Structure and the number of parking
stalls available for a easement in favor of Optionee (which number shall not be
less than sixty-four (64) parking stalls) (the “Parking Easement Notice”). Upon
receipt of the Parking Easement Notice, Optionee shall have the right, for a
period of thirty (30) days, to exercise the Parking Easement Option by giving
Owner written notice (the “Acceptance Notice”) that Optionee desires to obtain
an easement to use the parking stalls in the Phase 2 Parking Structure and
specifying the number of parking stalls for which Optionee desires to be granted
the easement. Any qualified or conditional acceptance by Optionee of the Parking
Easement Option shall be deemed a rejection of the offer. If, within such thirty
(30) day period, Optionee gives the Acceptance Notice, then Owner and Optionee
shall for a period of thirty (30) days negotiate in good faith (a) a definitive
parking easement agreement (the “Phase 2 Parking Easement”) that grants to
Optionee an exclusive easement over the number of parking stalls set forth in
the Acceptance Notice in an area within the Phase 2 Parking Structure mutually
acceptable to Owner and Optionee; and (b) a shared parking agreement (the “Phase
2 Shared Parking Agreement”) that (i) provides for payment by Optionee to Owner
of a fixed easement fee calculated by multiplying the number of parking stalls
set forth in the Acceptance Notice by the estimated cost to construct each stall
as set forth in the Parking Easement Notice, less One Hundred Fifty Thousand
Dollars ($150,000), which Owner and Optionee hereby agree is the amount to be
credited to Optionee for reimbursement of the cost of certain site improvements
to Parcel 4 to be constructed by Optionee concurrent with site improvements to
the Phase 1 Property (the “Optionee’s Parking Cost Payment”), (ii) provides for
the on-going payment by Optionee of its proportionate share of all costs and
expenses of maintenance, insurance, taxes and utilities of the Phase 2 Parking
Structure, (iii) provides for payment of a deposit in the amount of fifty
percent (50%) of the Optionee’s Parking Cost Payment upon issuance of the
building permit for the Phase 2 Parking Structure, (iv) provides for payment of
the remaining fifty percent (50%) of the Optionee’s Parking Cost Payment upon
the date construction of the Phase 2 Parking Structure is completed, all
governmental approvals required for the operation of the Phase 2 Parking
Structure have been issued, and Owner has commenced operation and use of the
Phase 2 Parking Structure, and (v) incorporates other terms and conditions
consistent with custom and practice for the granting of easements for a parking
structure supporting a mixed-use project. The Phase 2 Shared Parking Agreement
shall be substantially in the form executed by Grantee and USR at First, LLC and
dated as of May 22, 2008 with respect to the garage structure to be located on
Unit 1 of Parcel 5. The Phase 2 Parking Easement and the Phase 2 Shared Parking
Agreement may be negotiated and executed as a single document. If Owner and
Optionee have not entered into the Phase 2 Parking Easement and Phase 2 Shared
Parking Agreement within the thirty-day period, Optionee’s Parking Easement
Option and all rights of Optionee under this Grant shall automatically and
immediately terminate without notice and cease to be of any force or effect
whatsoever, and Optionee shall have no further rights to the Parking Easement
Option and under this Section 6.

8



--------------------------------------------------------------------------------



 



     7. Memorandum of Option. On execution of this Grant, Owner and Optionee
shall execute and record in the official records of the County of Santa Clara a
Memorandum of Option in the form of Exhibit D attached hereto. Optionee shall
pay the recording cost. Optionee covenants to execute and deliver to Owner
immediately on the expiration or earlier termination of all of the Purchase
Option, ROFO and Parking Easement Option, a release or quitclaim deed in
recordable form, releasing and reconveying to Owner all right, title, and
interest of Optionee in the Option Property. In addition, at any time following
the expiration or earlier termination of each of the Purchase Option, ROFO and
Parking Easement Option, Optionee will confirm such expiration or earlier
termination by written estoppel certificate or like documentation, within ten
(10) days following written request by Owner for such confirmation.
     8. Condemnation. If at any time either Owner or Optionee receives notice of
any condemnation or eminent domain proceeding, or any proceeding in lieu of
condemnation, initiated against the Option Property, then the party receiving
notice shall promptly notify the other party of that fact. Optionee may elect to
terminate this Grant by delivering written notice to Owner within thirty
(30) days after Optionee receives such notice. If Optionee does not elect to
terminate, and if such condemnation or eminent domain proceeding does not affect
the entire Option Property, then the parties shall negotiate in good faith such
revisions to this Grant as may be appropriate and acceptable to both parties in
their reasonable discretion.
     9. Assignment. The Purchase Option, the ROFO, the Parking Easement Option
and the rights under this Grant, are personal to the Optionee originally named
hereunder and to an Optionee Affiliate, and Optionee shall have no right to
assign all or any of the Purchase Option, the ROFO, the Parking Easement Option
or any of Optionee’s rights under this Grant, by assignment, reservation or
otherwise to any person or entity other than an assignment (by itself or in
connection with sales, transfers, conveyances, financings, refinancings, or
restructurings) made for a good faith business purpose and not (whether in a
single transaction or in a series of transactions) entered into as a subterfuge
to evade the restrictions against assignment and reservation set forth in this
Section 9. For example, and without limiting the foregoing, an assignment to a
third party that is conditioned upon a lease of the Option Property to the
originally named Optionee or an Optionee Affiliate immediately after closing of
the sale would be for a good faith business purpose and, therefore, allowed
under this Section 9. If at any time the Optionee originally named under this
Grant assigns this Grant, the Purchase Option, the ROFO, the Parking Easement
Option or any other rights under this Grant, to any person or entity, other than
to an Optionee Affiliate or in connection with a good faith business purpose as
allowed by this Section 9, then (a) such attempted assignment (but not this
Grant or Optionee’s rights hereunder, which shall remain for the benefit of
Optionee) shall be void and of no force or effect whatsoever, and (b) upon final
determination that such attempted assignment is not allowed hereunder (by the
parties’ mutual agreement, arbitration, judgment or otherwise) Optionee shall
pay Owner Fifty Thousand Dollars ($50,000). For purposes of this Grant, the term
“Optionee Affiliate” means (i) any person or entity that directly or indirectly
Controls, is Controlled by, or is under common Control with, the Optionee,
(ii) any entity that results from the transfer of all or substantially all of
Optionee’s assets or stock, or (iii) any entity that results from the merger or
consolidation of Optionee with another entity. Without limiting the generality
of the foregoing, any entity or person which together with Optionee Affiliates
owns, directly or indirectly, securities representing more than twenty percent
(20%) of the value or ordinary voting power of a corporation or more than twenty
percent (20%) of the partnership,

9



--------------------------------------------------------------------------------



 



general partnership, membership or other ownership interests (based upon value
or vote) of any other entity is deemed to Control such entity.
     10. Attorneys’ Fees. In the event of any action at law or in equity between
the parties arising from or in connection with this Grant (including, without
limitation, any dispute as to whether an assignment of this Grant by Optionee is
allowed under Section 9), the prevailing party shall recover attorney’s fees and
other costs incurred in that action in addition to any other relief, and such
attorney’s fees and costs shall be included in and as part of any judgment in
such action.
     11. Subordination. Owner shall have the absolute right at any time to
encumber Owner’s interest in the Option Property in any way, including, but not
limited to, by mortgage or deed of trust, in Owner’s sole discretion. Optionee
expressly agrees that Owner may cause the Purchase Option and ROFO to become
subject and subordinate to the lien of a future mortgage, deed of trust or other
lien securing indebtedness of Owner (any such, a “Mortgage”) to the extent
provided in and on the terms and conditions of this Section 11. Optionee agrees,
upon the written request of the holder of any Mortgage hereinafter granted by
Owner, or any prospective lender to Owner whose loan will be secured by a
Mortgage, to enter into (and to execute, acknowledge and deliver) a
subordination and recognition agreement (“SNDA”) containing such provisions as
may be reasonably requested by such holder or prospective lender and acceptable
to Optionee, which shall in any event include the holder of the Mortgage’s
agreement to recognize Optionee’s rights under this Grant under all
circumstances (including, without limitation, after the holder of the Mortgage
or its designee’s acquisition of title to the Option Property by foreclosure or
deed-in-lieu of foreclosure). The failure or refusal of the holder of a future
Mortgage to enter into a recognition agreement with Optionee shall not render
Owner liable to Optionee, or affect this Grant, in any manner, except that, in
such event, this Grant, the Purchase Option and the ROFO shall not be
subordinated to such Mortgage unless and until such time as the holder of such
Mortgage enters into an SNDA as described above. In the event Optionee exercises
the Purchase Option or ROFO, Owner shall, at or prior to close of escrow of the
sale to Optionee pursuant to the Purchase Option or ROFO, cause the removal of
the lien of any Mortgage then encumbering the Option Property. Owner shall use
commercially reasonable efforts to obtain an SNDA from the holder of any
Mortgage encumbering the Option Property as of the date of this Agreement.
     12. Notices. All notices, demands or other communications of any type given
by either party to the other, whether required by this Grant or in any way
related to this transaction, shall be in writing and delivered: (a) by hand or
Federal Express or similar courier service; (b) by United States Mail, as a
certified item, return receipt requested, and deposited in a Post Office or
other depository under the care or custody of the United States Postal Service,
with proper postage affixed, or (c) transmitted by facsimile or electronic mail
with a hard copy sent within one (1) business day by any of the foregoing means.
Each notice to a party shall be addressed as follows:

10



--------------------------------------------------------------------------------



 



     
To Seller:
  MFP/Hunter@First Office Partners, LLC
 
  10121 Miller Avenue, Suite 200
 
  Cupertino, California 95014
 
  Attention: Derek K. Hunter, Jr
 
  Fax:    408-255-4100
 
  Email: deke@hunterproperties
 
   
With a copy to:
  MacFarlane Urban Realty Company
 
  201 Spear Street, 12th Floor
 
  San Francisco, California 94105-1636
 
  Attention: Thomas C. Klugherz
 
  Fax.:    (415) 356-2511
 
  Email: tklugherz@macfarlanepartners.com
 
   
With a copy to
  Coblentz, Patch, Duffy & Bass LLP
 
  One Ferry Building
 
  Suite 200
 
  San Francisco, California 94111
 
  Attention: Danna Kozerski
 
  Fax:    (415) 989-1663
 
  Email: dmk@coblentzlaw.com
 
   
To Buyer:
  Brocade Communications Systems, Inc.
 
  1745 Technology Drive
 
  San Jose, California 95110
 
  Attention: Michael Hirahara
 
  Fax:    (408) 333-8101
 
  Email: mhirahar@brocade.com
 
   
With a copy to
  Ellman Burke Hoffman & Johnson
 
  601 California Street, 19th Floor
 
  San Francisco, California 94108
 
  Attention: Jodi Fedor
 
  Fax:    (415) 296-1765

 
  Email:  jfedor@ellman-burke.com

Any notice delivered by hand or Federal Express or similar courier service shall
be deemed to be delivered when actual delivery is made. Any notice deposited in
the United States Mail in the manner required above shall be deemed to be
delivered three (3) calendar days after the date of such deposit, and any time
periods provided for herein during which a party may act shall not commence
until such notice is deemed to be so delivered. Any notice delivered by
facsimile or electronic mail shall be deemed to be delivered when actual
delivery is made (as evidenced by the notifying party’s receipt of written or
electronic confirmation of such delivery or refusal of delivery prior to 5:00 pm
prevailing Pacific time on a business day). Either party hereto may change its
address by notice given as provided herein to the other party.

11



--------------------------------------------------------------------------------



 



     13. Time is of Essence. Time is of the essence with respect to each and
every provision in this Grant and is a material term of this Grant.
     14. Governing Law. This Grant shall be governed by and construed in
accordance with the laws of the State of California.
     15. Business Day; Deadlines. For purposes of this Agreement, the term
“business day” shall mean Monday through Friday, inclusive, but excluding any
day which is recognized as a legal holiday by the State of California or the
United States. If the last day of any period to give notice, reply to a notice
or undertake any action under this Grant occurs on a Saturday, Sunday or bank
holiday, then the last day for such undertaking, action, giving or replying to
notice shall be the next succeeding business day.
     16. Counterparts. This Grant may be executed in one or more counterparts.
All counterparts so executed shall constitute one contract, binding on all
parties, even though all parties are not signatory to the same counterpart.
     17. Entire Agreement. This Grant contains the entire agreement between the
parties pertaining to the subject matter in it and supersedes all prior and
contemporaneous agreements, representations, and understandings of the parties.
No supplement, modification, or amendment of this Grant shall be binding unless
executed in writing by all parties.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Grant on the date set
forth below the signature of each.
OWNER:

                          MFP/HUNTER@FIRST OFFICE PARTNERS, LLC     a Delaware
limited liability company    
 
                        By:   USO AT FIRST, LLC,         a California limited
liability company         Its: Administrative Member    
 
                            By:   Technology Station Associates, LLC,          
  a California limited liability company             Its: Sole Member    
 
                                By:   Hunter/Storm Univ. Station, LLC          
      a California limited liability company                 Its: Managing
Member    
 
                                    By:   Hunter/Storm, Inc.                    
a Delaware corporation                     Its: Manager    
 
                       
 
              By:        
 
                 
 
Derek K. Hunter, Jr.
Its: President and Secretary    

Dated: May ___, 2008
OPTIONEE:

         
BROCADE COMMUNICATIONS SYSTEMS, INC.,
   
a Delaware corporation
   
 
       
By:
       
 
 
 
Richard Deranleau
Vice President of Finance and Chief Financial Officer    
 
       
Dated: May ___, 2008
   

13



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION
Real property in the City of San Jose, County of Santa Clara, State of
California, more particularly described as follows:
Parcels 1, 2, 3, 4, 5, 6 and 7 as shown upon that certain Map entitled “Parcel
Map – Parcel 5 is for Condominium Purposes being a subdivision of Parcels 1, 2
and 3 as shown on that certain Parcel Map filed for record on August 14, 2007 in
Book 817 of Maps, page 23 and 24, Santa Clara County Records”, which Map was
filed in the Office of the Recorder, County of Santa Clara, State of California
on May 5, 2008, in Book 824 of Maps, at pages 39, 40, 41 and 42, Santa Clara
County Records, as amended by that certain Certificate of Correction recorded
May 13, 2007 as Instrument No. 19851478, Official Records.
Exhibit A, Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
PARCEL MAP
The Parcel Map has been recorded in the official records of Santa Clara County
in Book 842 of Maps at Pages 39–42 on May 5, 2008. A rendering of the Parcel Map
is attached for reference purposes only.
Exhibit A-1, Page 1

 



--------------------------------------------------------------------------------



 



(MAP) [f43239f4323916.gif]
Exhibit A-1, Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
CONDOMINIUM PLAN
(PLAN) [f43239f4323917.gif]

 



--------------------------------------------------------------------------------



 



(PLAN) [f43239f4323918.gif]
Exhibit A-2, Page 2

 



--------------------------------------------------------------------------------



 



(PLAN) [f43239f4323919.gif]
Exhibit A-2, Page 3

 



--------------------------------------------------------------------------------



 



(PLAN) [f43239f4323920.gif]
Exhibit A-2, Page 4

 



--------------------------------------------------------------------------------



 



(PLAN) [f43239f4323921.gif]
Exhibit A-2, Page 5

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
LEGAL DESCRIPTION OF OPTION PROPERTY
Real property in the City of San Jose, County of Santa Clara, State of
California, more particularly described as follows:
PARCEL ONE:
Parcel 4 as shown upon that certain Map entitled “Parcel Map – Parcel 5 is for
Condominium Purposes being a subdivision of Parcels 1, 2 and 3 as shown on that
certain Parcel Map filed for record on August 14, 2007 in Book 817 of Maps, page
23 and 24, Santa Clara County Records”, which Map was filed in the Office of the
Recorder, County of Santa Clara, State of California on May 5, 2008, in Book 824
of Maps, at pages 39, 40, 41 and 42, Santa Clara County Records, as amended by
that certain Certificate of Correction recorded May 13, 2007 as Instrument
No. 19851478, Official Records.
PARCEL TWO-A:
Unit 2, as said unit is depicted on that certain Condominium Plan entitled
“Condominium Plan Parcel 5 at First Condominiums”, which shall hereafter be
referred to as (the “Plan”), which Plan is attached to and which unit is made
subject to that certain Declaration of Covenants, Conditions and Restrictions
for Parcel 5 at First Garage Condominiums, a Commercial/Industrial Project,
which shall hereafter be referred to as (the “Declaration”), which Declaration
recorded                     , 2008 as Document No.                     ,
Official Records; said Unit being situated on Lot 5 as said lot is shown upon
that certain Map entitled “Parcel Map – Parcel 5 is for Condominium Purposes
being a subdivision of Parcels 1, 2 and 3 as shown on that certain Parcel Map
filed for record on August 14, 2007 in Book 817 of Maps, page 23 and 24, Santa
Clara County Records”, which Map was filed in the Office of the Recorder, County
of Santa Clara, State of California on May 5, 2008, in Book 824 of Maps, at
pages 39, 40, 41 and 42, Santa Clara County Records, as amended by that certain
Certificate of Correction recorded May 13, 2007 as Instrument No. 19851478,
Official Records.
PARCEL TWO-B
An undivided 1/2 interest as tenants in common in the Common Area of Lot 5, as
defined in the Declaration and depicted on the Plan.
EXCEPTING AND RESERVING THEREFROM THE FOLLOWING:
1. All the condominium units depicted on the Plan and defined in the Declaration
other than the condominium unit described in Parcel Two-A above.
2. Non-exclusive easements for access, ingress, egress, support, utilities and
other rights, over, under, upon and through the Common Area, appurtenant to all
units, as said easements and rights are defined in the Declaration.

 



--------------------------------------------------------------------------------



 



3. All easements as provided for in the Declaration.
PARCEL TWO-C:
A non-exclusive easement, appurtenant to Parcel Two-A above, for access,
ingress, egress, support, utilities and all other easements and rights, over,
under, upon and through the Common Areas as said easements and rights are
defined in the Declaration.
PARCEL THREE:
Rights and easements granted in that certain Declaration of Master Covenants,
Conditions, Restrictions and Reciprocal Easements recorded October 31, 2007 as
Instrument No. 19634748, as amended by that certain First Supplemental
Declaration of Covenants, Conditions, Restrictions and Reciprocal Easements
recorded                     , 2008 as Instrument No.                     , both
of Official Records.
PARCEL FOUR:
Non-exclusive easements for the passage of vehicles and pedestrians, utilities,
drainage of storm waters and runoff as granted in that certain Declaration of
Reciprocal Easements @First Office Project recorded                     , 2008
as Instrument No.                     , Official Records.
APN: Portions of 097-03-079 and 097-03-085 and 097-03-108 and 097-03-087
Exhibit A-3, Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT B
PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS
     THIS PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS (“Agreement”) is
dated as of this ___ day of                     , 20___, for reference purposes
only, and is made by and between MFP/HUNTER@FIRST OFFICE PARTNERS, LLC, a
Delaware limited liability company (“Seller”), and BROCADE COMMUNICATIONS
SYSTEMS, INC., a Delaware corporation (“Buyer”). This Agreement shall be
effective on the “Effective Date,” which is the date on which the last person
signing this Agreement shall have signed this Agreement.
R E C I T A L S:
     This Agreement is entered into on the basis of the following facts,
understandings and intentions of the parties:
     A. Seller is the owner of that certain real property located at the
intersection of Highway 237 and North First Street in the City of San Jose,
County of Santa Clara, State of California, commonly known as a portion of The
Offices@North First Street (the “Land”), together with all rights, privileges,
tenements, hereditaments, rights-of-way, easements, appurtenances, mineral
rights, and air rights belonging or appertaining thereto (collectively with the
Land, the “Real Property”). The Land is legally described on Exhibit A-1 and
depicted on the parcel map attached hereto as Exhibit A-2 (the “Parcel Map”) as
Parcel 4 and on the Condominium Plan attached hereto as Exhibit A-3 (the
“Condominium Plan”) as Unit 2 of Parcel 5. The portion of Parcel 5 comprising
part of the Property (as defined below) is sometimes separately referred to
herein as the “Phase 2 Parking Parcel.”
     B. Pursuant to that certain Purchase and Sale Agreement and Escrow
Instructions dated as of April 24, 2008 (the “Phase 1 Purchase Agreement”),
Buyer previously purchased from Seller certain real property as depicted as
Parcels, 2 and 3 on the Parcel Map and Unit 1 of Parcel 5 as depicted on the
Condominium Plan, and as more fully described in the Phase 1 Purchase Agreement
(collectively, the “Phase 1 Property”).
     C. Concurrently with the closing of the purchase of the Phase 1 Property,
Seller and Buyer entered into that certain Grant of Options (the “Grant”), under
which Seller granted to Buyer, among other things, an option to purchase the
Real Property on the terms and conditions set forth therein.
     D. Buyer has now duly exercised its option to purchase the Property (as
defined below), and desires to purchase the Property from Seller upon the terms
and conditions stated in this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants of the parties
herein contained and other valuable consideration, the parties agree as follows:
     1. SALE AND PURCHASE; TITLE COMPANY.

 



--------------------------------------------------------------------------------



 



          1.1 General. Subject to the terms, covenants and conditions of this
Agreement, Seller shall sell to Buyer, and Buyer shall purchase from Seller, all
of the Property.
          1.2 The Property. As used in this Agreement, the term “Property”
includes all of Seller’s right, title and interest in the Real Property and in
all of the items described in Sections 1.2.1 through 1.2.3.
               1.2.1 Improvements. The improvements, if any, located on the Real
Property.
               1.2.2 Entitlements. All assignable development rights, permits
and approvals relating to the Real Property (the “Existing Entitlements”).
               1.2.3 Intangible Property. All assignable environmental, soil,
geotechnical and other reports and studies, surveys, maps, plans and
specifications, construction documents relating to the Real Property (the
“Intangible Property”).
          1.3 Excluded Property. The term Property shall not include Seller’s
right, title and interest in or to any accounts receivable, cash on hand,
operating accounts, claims against third parties which relate to the Property
and/or the use, operation, maintenance, physical condition or value of the
Property and which exist or arose prior to the Effective Date, appraisals,
business plans, or any other books, records or documents that Seller reasonably
deems proprietary and/or confidential (the “Excluded Property”). Seller shall
retain all right, title and interest in and to the Excluded Property.
          1.4 Title Company. The purchase and sale of the Property shall be
accomplished through an escrow which Seller has established or will establish
with First American Title Insurance Company (the “Title Company”) at 1737 North
First Street, Suite 500, San Jose, California 95112, Attention: Sherry Savoy.
     2. PAYMENT OF PURCHASE PRICE.
          2.1 Purchase Price. The purchase price (the “Purchase Price”) to be
paid by Buyer to Seller for the Property is an amount equal to [SUBJECT TO
REVISION AS APPROPRIATE, CONSISTENT WITH THE GRANT, BASED ON ANY COMPLETED FAR
INCREASE, FAR REALLOCATION AND/OR OTHER DECREASE IN ENTITLEMENT BELOW 327,000]
the product of [Eighty and 00/100 Dollars ($80.00)] [TO BE ADJUSTED BY CPI IF
OPTION IS EXERCISED ANY TIME AFTER ONE YEAR FOLLOWING EFFECTIVE DATE OF OPTION]
and the positive difference between (a) 888,860 and (b) the aggregate square
footage of office space for the three buildings [under construction/constructed]
on Phase 1, as such amount may be adjusted pursuant to this Section 2.1.
[FOLLOWING SECTIONS 2.1.1 AND 2.2.2 TO BE INCLUDED AND REVISED AS NOTED]
               2.1.1 [THIS SECTION TO BE INCLUDED IF AN ADJUSTMENT DATE WILL
OCCUR AFTER EXERCISE OF OPTION AND BEFORE CLOSING]CPI Adjustments. The Purchase
Price shall be adjusted as of May ___, 20___ [INSERT YEAR IN WHICH OPTION IS
EXERCISED IF EXERCISED BEFORE MAY]. The adjustment shall equal the percentage
increase in the CPI Index for the month of April, 20___ [INSERT YEAR IN

 



--------------------------------------------------------------------------------



 



WHICH OPTION IS EXERCISED] over the CPI for month of April, 20___ [INSERT
PREVIOUS YEAR], multiplied by the Purchase Price calculated pursuant to
Section 2.1 as of the Effective Date. In no event shall the Purchase Price
payable hereunder be adjusted downward as a result of a decrease in the CPI. The
term “CPI” means the United States Department of Labor, Bureau of Labor
Statistics, Consumer Price Index (All Urban Consumers, All Items, 1982-1984 =
100) for San Francisco/Oakland/San Jose. If the CPI is not published for the
specified month, the CPI for the next succeeding month shall be substituted and
the Purchase Price shall otherwise be computed in accordance with this Section.
If the compilation and/or publication of the CPI shall be transferred to any
other governmental department or bureau or agency or shall be discontinued, then
the index most nearly the same as the CPI shall be used to make such calculation
               2.1.2 [THIS SECTION TO BE INCLUDED AND REVISED AS BASED ON STATUS
OF REALLOCATION AND INCREASE AT THE TIME OF EXERCISE OF OPTION[Changes in Floor
Area Ratio. Buyer acknowledges that Seller is currently pursuing certain
entitlement matters with respect to the Land, specifically as follows: (a) the
reallocation of the entitlement for approximately 100,000 square feet of office
space from “Building 1” to be constructed on the Phase 1 Property to the
building to be constructed on Parcel 4 of the Land (“Building 4”), such that
after the reallocation the entitled square footage of Building 4 will not be
less than 327,000 square feet (the “FAR Reallocation”); and (b) an increase in
the currently entitled square footage of office space for Building 4 of 327,000
(taking into account the FAR Reallocation) by an additional 100,000 square feet
such that the square footage of Building 4 will not be less than 427,000 square
feet (the “FAR Increase”). If Seller successfully completes the FAR Increase
before the Closing Date, then the Purchase Price shall be adjusted to equal the
sum of (i) the product of [Eighty and 00/100 Dollars ($80.00)] [TO BE ADJUSTED
BY CPI IF OPTION IS EXERCISED ANY TIME AFTER ONE YEAR FOLLOWING EFFECTIVE DATE
OF OPTION] (subject to CPI adjustment as provided in Section 2.1.1) and 327,000,
plus (ii) the product of [Forty and 00/100 Dollars ($40.00) ] [TO BE ADJUSTED BY
CPI IF OPTION IS EXERCISED ANY TIME AFTER ONE YEAR FOLLOWING EFFECTIVE DATE OF
OPTION] and the difference between (x) the entitled square footage of office
space for Building 4 as of the Closing Date (up to a maximum of 427,000) and
(y) 327,000. If, for any reason (including, without limitation, as a result of
Seller’s failure to complete the FAR Reallocation), the entitled square footage
of office space for Building 4 as of the Closing Date is less than 327,000, then
the Purchase Price shall be adjusted to equal (i) the product of [Eighty and
00/100 Dollars ($80.00) ] [TO BE ADJUSTED BY CPI IF OPTION IS EXERCISED ANY TIME
AFTER ONE YEAR FOLLOWING EFFECTIVE DATE OF OPTION] and the entitled square
footage of office space for Building 4 as of the Closing Date, minus (ii) the
product of [Forty and 00/100 Dollars ($40.00) ] [TO BE ADJUSTED BY CPI IF OPTION
IS EXERCISED ANY TIME AFTER ONE YEAR FOLLOWING EFFECTIVE DATE OF OPTION] and the
negative difference between (x) the entitled square footage of office space for
Building 4 as of the Closing Date and (y) 327,000].
          2.2 Terms of Payment. Buyer shall pay the Purchase Price to Seller as
follows:
               2.2.1 Deposit. Within five (5) business days after the Effective
Date, and as a condition precedent to the effectiveness of this Agreement, Buyer
shall deposit in

 



--------------------------------------------------------------------------------



 



escrow with the Title Company, by wire transfer of immediately available federal
funds in the amount of [___Million and 00/100 Dollars ($                     ]
[INSERT AMOUNT EQUAL TO 5% OF PURCHASE PRICE] (the “Deposit”), as an earnest
money deposit on account of the Purchase Price. Within two (2) business days
after receipt of the Deposit, the Title Company shall release to Seller the
Deposit and the Deposit shall be non-refundable to Buyer except by reason of a
default by Seller under this Agreement or failure of any condition precedent set
forth in Section 4.1. Buyer shall receive credit at the Closing (as defined in
Section 12.1) for an amount equal to the Deposit, and any interest accrued
thereon, which shall be applied against the Purchase Price on the Closing Date
(as defined in Section 12.1).
               2.2.2 Payment of Balance. At the Closing, the balance of the
Purchase Price, subject to the adjustments and prorations as provided in this
Agreement, shall be paid by wire transfer of immediately available federal
funds, to be deposited with Title Company on or prior to the Closing Date, but
in any event in sufficient time to permit Title Company to deliver good funds on
the Closing Date to Seller or its designee and to any mortgage holder whose loan
is being paid from sale proceeds.
     3. DEPOSIT.
          3.1 Handling of Deposit. Title Company shall deposit the Deposit in an
interest-bearing account, and all interest accrued on the Deposit shall be held
for the account of Buyer.
          3.2 Default by Buyer; Liquidated Damages. BUYER ACKNOWLEDGES THAT THE
CLOSING OF THE SALE OF THE PROPERTY TO BUYER, ON THE TERMS AND CONDITIONS AND
WITHIN THE TIME PERIOD SET FORTH IN THIS AGREEMENT, IS MATERIAL TO SELLER. BUYER
ALSO ACKNOWLEDGES THAT SUBSTANTIAL DAMAGES WILL BE SUFFERED BY SELLER IF SUCH
TRANSACTION IS NOT SO CONSUMMATED DUE TO BUYER’S DEFAULT UNDER THIS AGREEMENT.
BUYER FURTHER ACKNOWLEDGES THAT, AS OF THE DATE OF THIS AGREEMENT, SELLER’S
DAMAGES WOULD BE EXTREMELY DIFFICULT OR IMPOSSIBLE TO COMPUTE IN LIGHT OF THE
UNPREDICTABLE STATE OF THE ECONOMY AND OF GOVERNMENTAL REGULATIONS, THE
FLUCTUATING MARKET FOR REAL ESTATE AND REAL ESTATE LOANS OF ALL TYPES, AND OTHER
FACTORS WHICH DIRECTLY AFFECT THE VALUE AND MARKETABILITY OF THE PROPERTY. IN
LIGHT OF THE FOREGOING AND ALL OF THE OTHER FACTS AND CIRCUMSTANCES SURROUNDING
THIS TRANSACTION, AND FOLLOWING NEGOTIATIONS BETWEEN THE PARTIES, BUYER AND
SELLER AGREE THAT THE AMOUNT OF THE DEPOSIT REPRESENTS A REASONABLE ESTIMATE OF
THE DAMAGES WHICH SELLER WOULD SUFFER BY REASON OF BUYER’S DEFAULT HEREUNDER.
ACCORDINGLY, BUYER AND SELLER HEREBY AGREE THAT, IN THE EVENT OF SUCH DEFAULT BY
BUYER UNDER THIS AGREEMENT, SELLER MAY TERMINATE THIS AGREEMENT BY GIVING NOTICE
TO BUYER AND TITLE COMPANY. IN THE EVENT OF SUCH TERMINATION, SELLER SHALL
RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES AND SELLER’S SOLE REMEDY IN LIEU OF ANY
OTHER CLAIM SELLER MAY HAVE AT LAW OR IN EQUITY (INCLUDING, WITHOUT LIMITATION,
SPECIFIC PERFORMANCE) ARISING BY REASON OF

 



--------------------------------------------------------------------------------



 



BUYER’S DEFAULT. THE PARTIES HAVE INITIALED THIS SECTION 3.2 TO ESTABLISH THEIR
INTENT TO SO LIQUIDATE DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED
IN THIS SECTION 3.2 SHALL BE DEEMED TO LIMIT BUYER’S OBLIGATION TO PERFORM THE
“CONTINUING OBLIGATIONS” DEFINED IN SECTION 4.3 BELOW.

                                         
Seller’s
                  Buyer’s                
Initials:
                  Initials:                
 
                                   

          3.3 Default by Seller. IF THE CLOSING FAILS TO OCCUR BECAUSE OF A
DEFAULT BY SELLER UNDER THIS AGREEMENT, THEN BUYER MAY ELECT, AS ITS SOLE AND
EXCLUSIVE REMEDY, ONE OF THE FOLLOWING: (a) TERMINATE THIS AGREEMENT BY WRITTEN
NOTICE TO SELLER, IN WHICH CASE THE DEPOSIT AND ALL INTEREST ACCRUED THEREON
SHALL BE RETURNED TO BUYER, AND BUYER SHALL RECOVER FROM SELLER AN ADDITIONAL
SUM EQUAL TO ALL ACTUAL, OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY BUYER IN
CONNECTION WITH THIS AGREEMENT, THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT,
THE ADDITIONAL TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY DOCUMENTS
CONTEMPLATED TO BE ENTERED INTO IN CONNECTION WITH THIS AGREEMENT (INCLUDING
EXHIBITS HERETO), AND THE PROJECT UP TO A MAXIMUM AMOUNT OF TWO HUNDRED FIFTY
THOUSAND AND 00/100 DOLLARS ($250,000.00); OR (b) BRING AN ACTION FOR SPECIFIC
PERFORMANCE OF THIS AGREEMENT, BUT ONLY UNDER AND SUBJECT TO THE FOLLOWING
CONDITIONS AND CIRCUMSTANCES: (i) BUYER SHALL BE READY, WILLING AND ABLE TO
COMPLETE THE CLOSING IN ACCORDANCE WITH THIS AGREEMENT ON THE CLOSING DATE; AND
(ii) THE ACTION FOR SPECIFIC PERFORMANCE SHALL BE COMMENCED NOT LATER THAN
THIRTY (30) DAYS AFTER BUYER HAS ACTUAL KNOWLEDGE OF SELLER’S DEFAULT, EXCEPT IF
SUCH CONTRACTUAL LIMITATION ON THE TIME PERIOD TO FILE SUIT IS PROHIBITED OR
LIMITED BY LAW, THE TIME PERIOD SHALL BE EXTENDED TO THE MINIMUM LIMITATION
PERIOD ALLOWED BY LAW. BUYER WAIVES ANY RIGHT TO PURSUE ANY OTHER REMEDY AT LAW
OR IN EQUITY FOR SUCH DEFAULT OF SELLER, INCLUDING, WITHOUT LIMITATION, ANY
RIGHT TO SEEK, CLAIM OR OBTAIN PUNITIVE DAMAGES OR CONSEQUENTIAL DAMAGES.
     4. BUYER’S CONDITIONS PRECEDENT.
          4.1 Enumeration of Conditions. Buyer’s obligation to purchase the
Property shall be subject to the satisfaction (or waiver by Buyer) of each of
the conditions precedent specified below in this Section 4.1.
               4.1.1 Seller’s Performance. On or before the Closing Date, Seller
shall have performed in all material respects, each and every agreement to be
performed by Seller pursuant to this Agreement including, without limitation,
timely delivery and execution by Seller of all instruments or other items
required to be delivered by Seller pursuant to this Agreement.

 



--------------------------------------------------------------------------------



 



               4.1.2 Buyer’s Title Policy. As of the Closing Date, the Title
Company shall have committed to issue, upon the condition of the payment of its
regularly scheduled premium, the Title Policy (as defined in Section 7.3).
          4.2 Right to Terminate. Buyer shall give written notice to Seller and
Title Company stating whether such conditions are satisfied, unsatisfied or are
waived by Buyer. Buyer’s failure to give such notice as to any condition set
forth in Section 4.1 shall be conclusively deemed to mean that such condition is
satisfied. If Buyer notifies Seller of the failure of any condition to be
satisfied by the Closing Date on or before the Closing Date, then this Agreement
shall terminate. If this Agreement is so terminated, or if the Closing does not
otherwise occur due to failure of a condition to be satisfied prior to Closing,
then: (i) the Deposit and all interest accrued thereon shall be returned to
Buyer; and (ii) neither Seller nor Buyer shall have any further obligations
under this Agreement, except Buyer’s obligation to perform the Continuing
Obligations (as defined in Section 4.3) and subject to the parties respective
rights under Sections 3.2 and 3.3 in the event of a default by the other party.
The Closing pursuant to this Agreement shall be deemed a waiver by Buyer of all
unfulfilled conditions hereunder benefiting Buyer
          4.3 “Continuing Obligations.”. For purposes of this Agreement, the
term “Continuing Obligations” means, collectively, (i) Buyer’s indemnification
provisions contained in Article 13; and (ii) Buyer’s obligation under
Section 14.6.
     5. SELLER’S CONDITIONS PRECEDENT.
          5.1 Enumeration of Conditions. Seller’s obligation to sell the
Property to Buyer shall be subject to the satisfaction (or waiver by Seller) of
each of the conditions precedent specified below in this Section 5.1.
               5.1.1 Buyer’s Performance. On or before the Closing Date, Buyer
shall have performed in all material respects, each and every agreement to be
performed by Buyer pursuant to this Agreement including, without limitation,
timely delivery and execution by Buyer of all instruments or other items
required to be delivered by Buyer pursuant to this Agreement.
          5.2 Right to Terminate. Seller shall give written notice to Buyer and
Title Company stating whether such conditions are satisfied, unsatisfied or are
waived by Seller. Seller’s failure to give such notice as to any condition set
forth in Section 5.1 shall be conclusively deemed to mean that such condition is
satisfied. If Seller notifies Buyer of the failure of any condition to be
satisfied by the Closing Date on or before the Closing Date, then: (i) the
Deposit and all interest accrued thereon shall be returned to Buyer; and
(ii) neither Seller nor Buyer shall have any further obligations under this
Agreement, except Buyer’s obligation to perform the Continuing Obligations (as
defined in Section 4.3) and subject to the parties respective rights under
Sections 3.2 and 3.3 in the event of a default by the other party. The Closing
pursuant to this Agreement shall be deemed a waiver by Seller of all unfulfilled
conditions hereunder benefiting Seller.
     6. CERTAIN SELLER AND BUYER OBLIGATIONS.

 



--------------------------------------------------------------------------------



 



          6.1 Termination of Agreements; Removal of Improvements. On or before
the Closing Date, Seller shall, at Seller’s cost, (a) terminate any agreements,
encumbrances, leases, licenses, easements or other occupancy permits entered
into by Seller after the date of the Grant and prior to the Closing Date, with
respect to the Property and not approved by Buyer in writing, including without
limitation any of the foregoing that Seller entered into pursuant to Section 1.6
of the Grant, and (b) remove any improvements from the Property that did not
exist as of the date of the Grant and that are not approved by Buyer in writing,
including without limitation any temporary improvements allowed under to
Section 1.6 of the Grant.
          6.2 FAR Reallocation and FAR Increase. [DELETE OR MODIFY TO BE
CONSISTENT WITH SECTIONS 2.1.2] Seller shall use commercially reasonable good
faith efforts to pursue and complete the FAR Reallocation and the FAR Increase
in a timely manner, at Seller’s sole cost, provided that such efforts shall not
include an obligation of Seller to consent to or permit the imposition of any
conditions to approval of either the FAR Reallocation or the FAR Increase that,
in Seller’s reasonable discretion, may have a material adverse effect on
Parcel 6 and/or Parcel  7 depicted on the Parcel Map. Prior to the Closing Date
or termination of this Agreement, Seller shall not pursue any other entitlement
efforts with respect to the Property without first obtaining Buyer’s prior
written consent, which shall not be unreasonably withheld. Buyer shall in good
faith cooperate with Seller as may be reasonably necessary in connection with
Seller’s efforts to obtain the FAR Reallocation and FAR Increase. Any conditions
to the approval of either the FAR Reallocation or the FAR Increase that, in
Buyer’s reasonable discretion, may have a material adverse effect on the
Parcels 1, 2, 3, 4 and/or 5 shall be subject to Buyer’s prior written approval,
which approval shall not be unreasonably withheld. The foregoing
notwithstanding, Optionee shall not unreasonably withhold, condition or delay
its approval of site development modifications to Parcel 4 imposed by the City
in connection with the FAR Reallocation.
     7. TITLE.
          7.1 Condition of Title. At the Closing, Seller shall convey to Buyer
marketable and insurable fee simple title to the Real Property by grant deed
(the “Deed”), subject to: (i) liens to secure payment of real estate taxes and
assessments not delinquent (subject to proration at Closing); (ii) applicable
zoning and use laws, ordinances, rules and regulations of any municipality,
township, county, state or other governmental agency or authority; (iii) all
matters that would be disclosed by an updated survey of the Real Property;
(iv) a standard exclusion from Buyer’s Title Policy for matters that are
actually known to Buyer and not disclosed to the Title Company, provided that
the foregoing shall not mean or imply that title will be conveyed to or accepted
by Buyer subject to (A) any matters shown on the current or any previous
preliminary reports received by Buyer but not included in the approved
exceptions listed in clause (viii) below, (B) any Removal Items or other matters
that Seller is required, pursuant to this Agreement, the Grant, or any other
document contemplated by this Agreement, to remove; (v) any exceptions or
matters created by Buyer, its agents, employees or representatives; (vi) the
exceptions identified as items numbered                      on the Preliminary
Report for the Property prepared by the Title Company and attached hereto as
Exhibit B, (vii) any matters depicted on the survey provided by Seller pursuant
to the Grant; and (viii) such other exceptions as Buyer may approve in writing
prior to the Effective Date hereof or

 



--------------------------------------------------------------------------------



 



pursuant to Section 7.2. The foregoing exceptions to title are referred to
collectively as the “Permitted Exceptions.”
          7.2 New Title Matters. If following the Effective Date, Buyer shall
become aware that title to the Property is subject to encumbrances other than
the Permitted Exceptions (herein, a “New Title Matter”), then Buyer shall notify
Seller in writing of such New Title Matter. Seller shall pay off, satisfy,
discharge, cure and/or remove, at or before Closing, any New Title Matter that
is or relates to: (i) deeds of trust and/or mortgages, mechanic’s liens or other
monetary liens or encumbrances on the Property, (ii) property taxes and
assessments that may become delinquent prior to Closing, or (iii) exceptions or
encumbrances to title which are affirmatively created by Seller after the date
of the Grant without Buyer’s written approval (the foregoing being defined as
“Removal Items”). With respect to any New Title Matter that is not a Removal
Item, Buyer may either (i) proceed to close the acquisition of the Property in
accordance with the terms hereof notwithstanding such New Title Matter, without
any adjustment in the Purchase Price or the creation of any liability on the
part of Seller, in which event Buyer shall be deemed to have waived any claim it
may otherwise have against Seller based on any such New Title Matter, or
(ii) promptly give Seller written notice of its objection thereto, in which
event Seller may, in Seller’s sole and absolute discretion, elect to postpone
the Closing for not more than thirty (30) days and attempt to cure or remove
such New Title Matter. The parties acknowledge and agree that Seller shall have
no obligation to cure or remove any New Title Matter that is not a Removal Item,
unless and until Seller agrees in writing to Buyer to cure or remove such New
Title Matter. If Seller does not agree to cure or remove the New Title Matter,
Seller shall notify Buyer in writing within fifteen (15) days after receipt of
Buyer’s notice of the New Title Matter. Buyer may elect to terminate this
Agreement by giving written notice to Seller within five (5) days after Seller
advises Buyer that Seller will not undertake to cure or remove such New Title
Matter, and upon receipt of such notice of termination from Buyer, the Deposit
shall be returned to Buyer and neither Seller nor Buyer shall have any further
obligations under this Agreement, except Buyer’s obligation to perform the
Continuing Obligations and subject to the parties respective rights under
Sections 3.2 and 3.3 in the event of a default by the other party. Failure by
Buyer to send a notice of termination within such five-day period shall be
deemed approval of the New Title Matter.
          7.3 Evidence of Title. Conclusive evidence of delivery of title in
accordance with the foregoing shall be the willingness of Title Company to issue
to Buyer, upon payment of its regularly scheduled premium, its ALTA Extended
Coverage Owner’s Policy of Title Insurance with a CLTA 116.7 Subdivision Map Act
endorsement (the “Map Act Endorsement”), in the amount of the Purchase Price,
showing title to the Real Property vested of record in Buyer, subject only to
the Permitted Exceptions, any New Title Matters (other than Removal Items)
approved by Buyer pursuant to Section 7.2 and the standard printed exceptions
and conditions in the ALTA Extended Coverage Owner’s Policy of Title Insurance
(the “Title Policy”).
          7.4 Endorsements to Owner’s Policy. It is understood that Buyer may
request a number of endorsements to the Title Policy, in addition to the Map Act
Endorsement. Buyer shall have satisfied itself prior to the Effective Date that
the Title Company will be willing to issue such additional endorsements in
connection with the Title Policy at Closing. In no event shall Seller be
obligated to provide any indemnity or other document in order to issue the same,

 



--------------------------------------------------------------------------------



 



other than an owner’s certificate in the form of Exhibit C attached hereto and
such other affidavit and/or indemnity with respect to mechanics’ liens for work
of improvements contracted by Seller prior to the Closing Date in forms agreed
upon by Seller and Title Company prior to the Effective Date.
     8. DAMAGE, DESTRUCTION OR TAKING; OPERATION OF PROPERTY.
          8.1 Damage and Destruction. Buyer acknowledges that Buyer is acquiring
the Property to obtain the Real Property, the Contracts, the Existing
Entitlements and the Intangible Property and not to obtain any improvements that
may be located on the Real Property. In the event that any of the improvements
are destroyed or substantially damaged prior to the Closing (a) neither party
shall have the right to terminate this Agreement, (b) there shall not be any
reduction in the Purchase Price, and (c) Seller and Buyer shall remain obligated
to perform all of their respective obligations under this Agreement.
          8.2 Operating of the Property. During the period from the Effective
Date until the earlier to occur of (a) the Closing Date or (b) the termination
of this Agreement, Seller shall not enter into any agreements that will be
binding on Buyer or the Property after the Closing without Buyer’s prior written
consent.
     9. SELLER’S REPRESENTATIONS AND WARRANTIES.
          9.1 Seller’s Knowledge. As used in this Agreement, the term “Seller’s
Current Actual Knowledge” means the current actual knowledge of Derek K.
Hunter, Jr., Edward D. Storm Curtis Leigh and/or Sherri Prieb (each a “Seller’s
Representative”), without any duty or obligation of independent inquiry or
investigation, and such term shall not include the knowledge of any other person
or firm, it being understood by Buyer that (i) Seller’s Representatives were not
involved in the operation of the Property before the acquisition of the Property
by Seller or TSA at First, LLC (“TSA”), (ii) Seller’s Representatives are not
charged with knowledge of any of the acts or omissions of predecessors in title
to the Property before Seller’s or TSA’s acquisition of the Property, and
(iii) Seller’s Current Actual Knowledge shall not apply to, or be construed to
include, information or material which may be in the possession of Seller
generally or incidentally, but of which Seller’s Representative is not actually
aware. Seller represents and warrants that Seller’s Representatives are the
individuals within Seller’s organization who are most knowledgeable about the
Property.
          9.2 Representations and Warranties. Seller hereby makes the following
representations and warranties as of the date of this Agreement:
               9.2.1 Hazardous Materials. Except as disclosed by Seller to Buyer
on or before the Effective Date, and except as disclosed in any documents or
reports delivered by Seller to Buyer on or before the Effective Date, Seller has
not received written notice from any governmental authority of the need of
Seller to take any remedial or corrective action under any Environmental Laws
with respect to any Hazardous Materials on or under the Real Property. Except as
disclosed by Seller to Buyer on or before the Effective Date, and except as
disclosed in any documents or reports delivered by Seller to Buyer on or before
the Effective Date, (i) neither

 



--------------------------------------------------------------------------------



 



Seller nor, to Seller’s Current Actual Knowledge,, any third party has used,
manufactured, generated, treated, stored (in underground storage tanks or
otherwise), disposed of, or released any Hazardous Materials on, under or about
the Property, or transported any Hazardous Materials over the Property, in
violation of any Environmental Laws or that otherwise requires remediation under
any Environmental Laws, and (ii) to Seller’s Current Actual Knowledge there are
no storage tanks or wells (whether existing or abandoned) located on, under or
about the Property. As used in this Agreement, “Environmental Laws” means all
present statutes, ordinances, orders, rules and regulations of all federal,
state and local governmental agencies relating to the use, generation,
manufacture, installation, release, discharge, storage, transportation or
disposal of Hazardous Materials. As used in this Agreement, “Hazardous Material”
shall mean any (a) oil or other petrochemical hydrocarbons, flammable
substances, explosives, radioactive materials, hazardous wastes or substances,
toxic wastes or substances or any other wastes, materials or pollutants which
(i) pose a hazard to the Property or to persons in, on or about the Property or
(ii) cause the Property to be in violation of any Environmental Laws;
(b) asbestos in any form, urea formaldehyde foam insulation, transformers or
other equipment that contain dielectric fluid containing levels of
polychlorinated biphenyls, or radon gas; (c) chemical, material or substance
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “restricted
hazardous waste”, or “toxic substances” or words of similar import under any
applicable local, state or federal law or under the regulations adopted or
publications promulgated pursuant thereto, including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. §9601, et seq.; the Resource Conservation and Recovery Act,
42 U.S.C. §6901 et seq.; the Hazardous Materials Transportation Uniform Safety
Act, as amended, 49 U.S.C. §5101, et seq.; the Federal Water Pollution Control
Act, as amended, 33 U.S.C. §1251, et seq.; Sections 25115, 25117, 25122.7,
25140, 25249.8, 25281, 25316, 25501, and 25316 of the California Health and
Safety Code; and Article 9 or Article 11 of Title 22 of the Administrative Code,
Division 4, Chapter 20; (d) other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any governmental authority or may
or could pose a hazard to the health and safety of the occupants or users of
Property or the owners and/or occupants of property adjacent to or surrounding
the Property, or any other person coming upon the Property or adjacent property;
and (e) other chemicals, materials or substances which may or could pose a
hazard to the environment.
               9.2.2 Condemnation. Seller has not received written notice of any
pending condemnation or eminent domain proceedings affecting the Real Property
or any part thereof.
               9.2.3 No Violations. Except as disclosed to Buyer in writing
prior to the Effective Date no written notices of any material violation of any
governmental regulation relating to the Property have been issued or entered
against Seller or the Property. Seller shall immediately provide Buyer with a
copy of any such notices received after the Effective Date.
               9.2.4 No Leases. Seller has not entered into any lease or other
agreement for occupancy of the Property or any portion thereof that is currently
in effect. To Seller’s Actual Knowledge, there are no leases, subleases or other
agreements to occupy the Property or any portion thereof currently in effect.

 



--------------------------------------------------------------------------------



 



               9.2.5 No Litigation. There are no pending, or to Seller’s Actual
Knowledge, threatened actions, suits, arbitrations, claims or proceedings, at
law or in equity, against Seller or affecting all or any portion of the
Property.
               9.2.6 No Other Option. Seller has not granted any other person or
entity an option, right of first refusal, right of first offer or similar right
to purchase the Property that is now outstanding, and, except pursuant to this
Agreement, Seller has not entered into any agreement to sell the Property that
is currently in effect. To Seller’s Actual Knowledge, there are no options,
rights of first refusal, rights of first offer or similar rights to purchase the
Property currently outstanding.
               9.2.7 Contracts. There are no contracts or agreements relating to
the ownership, operation and maintenance of the Property that will survive the
Closing.
               9.2.8 Due Authorization. Seller has been duly authorized to
execute and perform its obligations under this Agreement. The persons signing
this Agreement on behalf of Seller have the power and authority to do so and to
bind Seller to this Agreement. All the instruments, agreements and other
documents executed by Seller which are to be delivered to Buyer at the Closing
are and at the time of the Closing will be duly authorized, executed and
delivered by Seller. Neither the execution and delivery of this Agreement, nor
its performance by Seller, will conflict with or result in the breach of any
contract, agreement, law, rule or regulation to which Seller is a party or by
which Seller is bound.
               9.2.9 Bankruptcy. There are no actions or proceedings pending or
threatened to liquidate, reorganize, place in bankruptcy or dissolve Seller and
Seller is not contemplating any such action.
               9.2.10 Non-Foreign Person. Seller is not a foreign person as
defined in Internal Revenue Code Section 1445(f)(3) and Seller is not subject to
withholding under Section 18662 of the California Revenue and Taxation Code.
               9.2.11 No Consents. To Seller’s Current Actual Knowledge, no
consent to the sale and conveyance of the Property by Seller is required to be
obtained from any governmental agency or public administrative body.
               9.2.12 Anti-Terrorism. To Seller’s Current Actual Knowledge,
Seller is not in violation of any Anti-Terrorism Law, and Seller is not, as of
the date hereof: (1) conducting any business or engaging in any transaction or
dealing with any Prohibited Person, including the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person; (2) dealing in, or otherwise engaging in any transaction relating to,
any property or interests in property blocked pursuant to Executive Order
No. 13224; or (3) engaging in or conspiring to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate any of the prohibitions set forth in, any Anti-Terrorism Law. Neither
Seller nor any of its officers, directors, or members, as applicable, is a
Prohibited Person. As used herein, “Anti-Terrorism Law” is defined as any law
relating to terrorism, anti-terrorism, money-laundering or anti-money laundering
activities, including without limitation the United States Bank Secrecy Act, the
United States Money Laundering

 



--------------------------------------------------------------------------------



 



Control Act of 1986, Executive Order No. 13224, and Title 3 of the USA Patriot
Act, and any regulations promulgated under any of them. As used herein
“Executive Order No. 13224” is defined as Executive Order No. 13224 on Terrorist
Financing effective September 24, 2001, and relating to “Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism”, as may be amended from time to time. “Prohibited Person” is defined
as (i) a person or entity that is listed in the Annex to Executive Order
No. 13224, or a person or entity owned or controlled by an entity that is listed
in the Annex to Executive Order No. 13224; (ii) a person or entity with whom a
party is prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law; or (iii) a person or entity that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control at its official
website, http://www.treas.gov/ofac/t11sdn.pdf or at any replacement website or
other official publication of such list. “USA Patriot Act” is defined as the
“Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001” (Public Law 107-56), as may be
amended from time to time.
          9.3 Limitations on Seller’s Representations and Warranties. In the
event of any breach by Seller of any of such representations or warranties which
is discovered prior to the Closing, Buyer’s sole remedy shall be to elect in
writing to terminate this Agreement on the Closing Date. In no event shall
Seller be liable for any indirect or consequential damages on account of
Seller’s breach of any representation or warranty contained in this Agreement or
any re-certification of Seller’s representations and warranties delivered in
connection with this Agreement at Closing. If the Closing occurs, Seller’s total
liability to Buyer for any and all breaches of any covenant, representation or
warranty contained in this Agreement or any such re-certification of
representations and warranties shall not exceed [SAME AS DEPOSIT AMOUNT:
                     and 00/100 Dollars ($                    .00)], in the
aggregate. The provisions of this Article 9 and Section 8.2 shall terminate six
(6) months after the Closing; Seller shall have no liability to Buyer under this
Article 9 or Section 8.2 after such date.
     10. SELLER’S DISCLAIMER; RELEASE OF SELLER.
          10.1 Seller’s Disclaimer. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES BY SELLER SET FORTH IN SECTION 9.2, BUYER ACKNOWLEDGES AND AGREES
THAT THE SALE OF THE PROPERTY TO BUYER IS MADE WITHOUT ANY WARRANTY OR
REPRESENTATION OF ANY KIND BY SELLER, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO
ANY ASPECT, PORTION OR COMPONENT OF THE PROPERTY, INCLUDING: (I) THE PHYSICAL
CONDITION, NATURE OR QUALITY OF THE PROPERTY, INCLUDING THE QUALITY OF THE SOILS
ON AND UNDER THE PROPERTY AND THE QUALITY OF THE LABOR AND MATERIALS INCLUDED IN
ANY SITE IMPROVEMENTS COMPRISING A PORTION OF THE PROPERTY; (II) THE FITNESS OF
THE PROPERTY FOR ANY PARTICULAR PURPOSE; (III) COMPLIANCE WITH ANY ENVIRONMENTAL
PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATION, ORDERS OR
REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, TITLE III OF THE AMERICANS WITH
DISABILITIES ACT OF 1990, THE CALIFORNIA HEALTH & SAFETY CODE, THE VISUAL
ARTISTS RIGHTS ACT, THE FEDERAL WATER POLLUTION CONTROL ACT, THE FEDERAL
RESOURCE CONSERVATION AND RECOVERY ACT, THE U.S. ENVIRONMENTAL PROTECTION

 



--------------------------------------------------------------------------------



 



AGENCY REGULATIONS AT 40 C.F.R., PART 261, THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED, THE RESOURCE
CONSERVATION AND RECOVERY ACT OF 1976, THE CLEAN WATER ACT, THE SAFE DRINKING
WATER ACT, THE HAZARDOUS MATERIALS TRANSPORTATION ACT, THE TOXIC SUBSTANCE
CONTROL ACT, AND REGULATIONS PROMULGATED UNDER ANY OF THE FOREGOING; (x) THE
PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS AT, ON, UNDER, OR ADJACENT TO THE
PROPERTY; OR (IV) EXISTING OR PROPOSED GOVERNMENTAL LAWS OR REGULATIONS
APPLICABLE TO THE PROPERTY, OR THE FURTHER DEVELOPMENT OR CHANGE IN USE THEREOF,
INCLUDING ENVIRONMENTAL LAWS AND LAWS OR REGULATIONS DEALING WITH ZONING OR LAND
USE. BUYER FURTHER AGREES AND ACKNOWLEDGES THAT, AS OF THE CLOSING, BUYER SHALL
HAVE MADE SUCH FEASIBILITY STUDIES, INVESTIGATIONS, ENVIRONMENTAL STUDIES,
ENGINEERING STUDIES, INQUIRIES OF GOVERNMENTAL OFFICIALS, AND ALL OTHER
INQUIRIES AND INVESTIGATIONS, WHICH BUYER SHALL DEEM NECESSARY TO SATISFY ITSELF
AS TO THE CONDITION, NATURE AND QUALITY OF THE PROPERTY AND AS TO THE
SUITABILITY OF THE PROPERTY FOR BUYER’S PURPOSES. BUYER FURTHER AGREES AND
ACKNOWLEDGES THAT, IN PURCHASING THE PROPERTY, BUYER SHALL RELY ENTIRELY ON ITS
OWN INVESTIGATION, EXAMINATION AND INSPECTION OF THE PROPERTY AND ITS ANALYSIS
AND EVALUATION OF ANY DOCUMENTS FURNISHED BY SELLER TO BUYER, AND NOT UPON ANY
REPRESENTATION OR WARRANTY OF SELLER, OR ANY AGENT OR REPRESENTATIVE OF SELLER,
WHICH IS NOT SET FORTH IN SECTION 9.2. THEREFORE, BUYER AGREES THAT, IN
CONSUMMATING THE PURCHASE OF THE PROPERTY PURSUANT TO THIS AGREEMENT, BUYER
SHALL ACQUIRE THE PROPERTY IN ITS THEN CONDITION, “AS IS, WHERE IS” AND WITH ALL
FAULTS, AND, SUBJECT TO SELLER’S REPRESENTATIONS AND WARRANTIES SET FORTH IN
SECTION 9.2, SOLELY IN RELIANCE ON BUYER’S OWN INVESTIGATION, EXAMINATION,
INSPECTION, ANALYSIS AND EVALUATION OF THE PROPERTY. THE AGREEMENTS AND
ACKNOWLEDGMENTS CONTAINED IN THIS SECTION 10.1 CONSTITUTE A CONCLUSIVE ADMISSION
THAT BUYER, AFTER HAVING RETAINED AND CONSULTED WITH SOPHISTICATED AND
KNOWLEDGEABLE EXPERTS, SHALL ACQUIRE THE PROPERTY SOLELY UPON ITS OWN JUDGMENT
AS TO ANY MATTER GERMANE TO THE PROPERTY OR TO BUYER’S CONTEMPLATED USE OF THE
PROPERTY, AND NOT UPON ANY STATEMENT, REPRESENTATION OR WARRANTY BY SELLER, OR
ANY AGENT OR REPRESENTATIVE OF SELLER, WHICH IS NOT EXPRESSLY SET FORTH IN THIS
AGREEMENT. AT THE CLOSING, UPON THE REQUEST OF SELLER, BUYER SHALL EXECUTE AND
DELIVER TO SELLER A CERTIFICATE OF BUYER REAFFIRMING THE FOREGOING.
          10.2 Buyer’s Release of Seller. Buyer hereby waives, releases and
forever discharges Seller and its officers, directors, employees and agents from
any and all claims, actions, causes of action, demands, liabilities, damages,
costs, expenses or compensation whatsoever, whether direct or indirect, known or
unknown, foreseeable or unforeseeable, which Buyer may have at the Closing or
which may arise in the future on account of or in any way arising out of or
connected with the Property, including: (i) the physical condition, nature or

 



--------------------------------------------------------------------------------



 



quality of the Property (including the soils and groundwater on and under the
Real Property); (ii) the presence or release in, under, on or about the Property
(including the soils and groundwater on and under the Real Property) of any
Hazardous Materials (but excluding such presence or release of Hazardous
Materials as results from migration of materials from any of the property owned
by Seller shown on the Parcel Map filed August 14, 2007 in Book 817 of Maps,
Pages 23 to 24, in the Office of the Santa Clara County Recorder, and not
included within the Land); and (iii) the ownership, management or operation of
the Property. At the Closing, upon the request of Seller, Buyer shall deliver to
Seller a certificate of Buyer reaffirming the foregoing. To the extent of
Buyer’s release of Seller pursuant to this Agreement, Buyer hereby waives the
protection of California Civil Code Section 1542, which reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.

         
Buyer’s
       
Initials:
       
 
       

However, the foregoing provisions of this Section 10.2 shall not serve to
release Seller from any breach of the express representations and warranties set
forth in Section 9.2 or any claims that arise out of any fraud of Seller.
          10.3 Flood Hazard Zone. Buyer acknowledges that if the Real Property
is located in an area which the Secretary of HUD has found to have special flood
hazards, then pursuant to the National Flood Insurance Program, Buyer will be
required to purchase flood insurance in order to obtain any loan secured by the
Real Property from any federally regulated financial institution or a loan
insured or guaranteed by an agency of the United States government. Buyer shall
have sole responsibility to determine whether the Real Property is located in an
area which is subject to the National Flood Insurance Program.
          10.4 Seller’s Environmental Inquiry. Buyer acknowledges and agrees
that the sole inquiry and investigation Seller has conducted in connection with
the environmental condition of the Property is to obtain the environmental
report or reports that Seller has provided to Buyer.
          10.5 Natural Hazard Disclosure Requirement Compliance. Buyer and
Seller acknowledge that Seller is required to disclose if the Property lies
within the following natural hazard areas or zones: (1) a special flood hazard
area designated by the Federal Emergency Management Agency (Cal. Civ. Code
Section 1102.17); (2) an area of potential flooding (Cal. Gov. Code
Section 8589.4); (3) a very high fire hazard severity zone (Cal. Gov. Code
Section 51183.5); (4) a wild land area that may contain substantial forest fire
risks and hazards (Pub. Resources Code Section 4136); (5) an earthquake fault
zone (Pub. Resources Code Section 2621.9); or (6) a seismic hazard zone (Pub.
Resources Code Section 2694). Buyer and Seller acknowledge that they have
employed the services of JCP Geologists, Inc., 10950 North

 



--------------------------------------------------------------------------------



 



Blaney Avenue, Cupertino, California 95014, (800) 748-5233 (which, in such
capacity is herein called “Natural Hazard Expert”) to examine the maps and other
information specifically made available to the public by government agencies for
the purpose of enabling Seller to fulfill its disclosure obligations with
respect to the natural hazards referred to in California Civil Code
Section 1102.6c(a) and to report the result of its examination to Buyer and
Seller in writing. The written report prepared by the Natural Hazard Expert
regarding the results of its examination fully and completely discharges Seller
from its disclosure obligations referred to herein, and, for the purpose of this
Agreement, the provisions of Civil Code Section 1102.4 regarding the
non-liability of Seller for errors or omissions not within its personal
knowledge shall be deemed to apply and the Natural Hazard Expert shall be deemed
to be an expert, dealing with matters within the scope of its expertise with
respect to the examination and written report regarding the natural hazards
referred to above. In no event shall Seller have any responsibility for matters
not actually known to Seller.
     11. BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer hereby makes the
following representations and warranties as of the date of this Agreement:
          11.1 Organization. Buyer is duly organized and validly existing under
the laws of the State of Delaware and in good standing under the laws of the
State of California.
          11.2 Authorization. All the instruments, agreements and other
documents executed by Buyer which are to be delivered to Seller at the Closing
are, and at the time of Closing will be, duly authorized, executed and delivered
by Buyer. Neither the execution and delivery of this Agreement, nor its
performance by Buyer, will conflict with or result in the breach of any
contract, agreement, law, rule or regulation to which Buyer is a party or by
which Buyer is bound. There are no actions or proceedings pending or threatened
to liquidate, reorganize, place in bankruptcy or dissolve Buyer and Buyer is not
contemplating any such action.
          11.3 Anti-Terrorism. To Buyer’s Current Actual Knowledge, Buyer is not
in violation of any Anti-Terrorism Law, and Buyer is not, as of the date hereof:
(1) conducting any business or engaging in any transaction or dealing with any
Prohibited Person, including the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Prohibited Person;
(2) dealing in, or otherwise engaging in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224;
or (3) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate any of
the prohibitions set forth in, any Anti-Terrorism Law. Buyer is not a Prohibited
Person.
          11.4 Buyer’s Knowledge. As used in this Agreement, the term “Buyer’s
Current Actual Knowledge” means the current actual knowledge of Michael Hirahara
(“Buyer’s Representative”), without any duty or obligation of independent
inquiry or investigation, and such term shall not include the knowledge of any
other person or firm, it being understood by Seller that Buyer’s Current Actual
Knowledge shall not apply to, or be construed to include, information or
material which may be in the possession of Buyer generally or incidentally, but
of which Buyer’s Representative is not actually aware.

 



--------------------------------------------------------------------------------



 



     12. CLOSING.
          12.1 Closing. The transaction contemplated by this Agreement shall be
consummated through escrow at the office of the Title Company on
                    , 20___(the “Closing Date”). For purposes of this Agreement,
the term “Closing” shall mean the consummation of the sale and conveyance of the
Property to Buyer as evidenced by recordation of the Deed.
          12.2 Seller’s Delivery Into Escrow. Seller shall deliver the following
items into escrow:
               12.2.1 Deed. The Deed, duly executed and acknowledged by Seller,
except that the amount of any transfer tax shall not be shown on the Deed, but
shall be set forth on a separate affidavit or instrument which, after
recordation of the Deed, shall be attached thereto so that the amount of such
transfer tax shall not be of record. The Deed shall be in the form of Exhibit D
attached to this Agreement.
               12.2.2 FIRPTA Affidavit. A duly executed original certificate of
non-foreign status under Internal Revenue Code Section 1445(f)(3) and a duly
executed original California Form 593-C [UPDATE REFERENCE TO FORM IF REQUIRED],
each sufficient to exempt Seller from any federal or state (as applicable)
withholding requirement with respect to the sale contemplated by this Agreement.
               12.2.3 Recertification of Representations. A certificate of
Seller, duly executed by Seller, confirming that all of the representations and
warranties of Seller contained in Section 9.2 hereof are true and correct in all
material respects as of the Closing Date.
               12.2.4 Other Documents. Such other documents or instruments as
may be reasonably required to consummate this transaction in accordance with the
terms and conditions herein contained, such as appropriate escrow instructions
to Title Company.
               12.2.5 Evidence of Authorization. Such evidence as shall
reasonably establish that Seller’s execution of this Agreement, the Deed and
other documents contemplated hereby and performance of its obligations hereunder
have been duly authorized and that the person or persons executing this
Agreement, the Deed and the other documents on behalf of Seller have been duly
authorized and empowered to do so.
          12.3 Buyer’s Delivery into Escrow. Buyer shall deliver the following
items into escrow:
               12.3.1 Cash. Immediately available funds in the following
amounts: (i) the balance of the Purchase Price; (ii) the amount of Accrued
Expenses (as defined in Section 12.5); (iii) such amount, if any, as is
necessary for Buyer to pay Buyer’s share of the prorations and closing costs
specified in Sections 12.6 and 12.7; and (iv) any other amounts required to
close escrow in accordance with the terms of this Agreement.

 



--------------------------------------------------------------------------------



 



               12.3.2 Other Documents. Such other documents and instruments as
may be reasonably required in order to consummate this transaction in accordance
with the terms and conditions of this Agreement, such as appropriate escrow
instructions to Title Company.
               12.3.3 Evidence of Authorization. Such evidence as shall
reasonably establish that Buyer’s execution of this Agreement and the other
documents contemplated hereby and performance of its obligations hereunder have
been duly authorized and that the person or persons executing this Agreement and
the other documents contemplated hereby on behalf of Buyer have been duly
authorized and empowered to do so.
          12.4 Seller’s and Buyer’s Joint Delivery Into Escrow. Seller and Buyer
jointly shall deliver (or cause to be delivered) the following items into
escrow:
               12.4.1 Assignment of Intangible Property. Two (2) original
counterparts, duly executed by Seller and Buyer, of a document by which Seller
assigns to Buyer, and Buyer assumes, the Intangible Property (the “Assignment of
Intangible Property”), in the form attached to this Agreement as Exhibit E;
               12.4.2 Other Documents. Such other documents and instruments as
may be reasonably required to consummate this transaction in accordance with the
terms and conditions of this Agreement.
          12.5 Additional Closing Payments. In addition to the Purchase Price,
at the Closing Date, Buyer shall pay to Seller (a) a portion of the “Shared
Costs” (as defined in the Reimbursement Agreement [as defined in the Phase 1
Purchase Agreement]) paid by Seller, in its capacity as Owner of the property
identified in the Reimbursement Agreement as “Parcel 2”, prior to the Closing
Date under the Reimbursement Agreement and not previously paid by Buyer pursuant
to the Phase 1 Purchase Agreement or the Development Services Agreement (as
defined in the Phase 1 Purchase Agreement), (b) the traffic impact fees
attributable to the Property and paid by Seller prior to the Closing Date,
provided that Buyer’s payment for traffic impact fees shall not exceed the sum
of (x) the positive difference between $5,600,000 less the traffic impact fees
previously paid by Buyer pursuant to the Phase 1 Purchase Agreement or
Development Services Agreement with respect to Phase 1, plus (y) any actual
additional traffic impact fees imposed by the City of San Jose and attributable
to the FAR Increase, if any, and (c) the costs of site development improvements
to the Property or offsite improvements benefiting the Property (such as paving
improvements to specifications required for construction of the parking
structure on the Phase 2 Parking Parcel or installation of utility lines and
hookups) made after the date of the Grant, provided that Buyer has approved in
writing and in advance the plans and specifications for such improvements and
the estimated cost thereof (collectively, the “Accrued Expenses”). Except as
expressly provided in this Section 12.5, Buyer shall not reimburse Seller for or
otherwise be responsible or liable for any other accrued expenses incurred by
Seller in connection with the ownership or development of the Property.
          12.6 Closing Prorations. At the Closing, all operating expenses
incurred by Seller with respect to the Property shall be prorated as provided in
this Section 12.6 on the basis of a 365-day year, actual days elapsed for the
month in which the Closing occurs, as of midnight on the day immediately
preceding the Closing Date, it being hereby acknowledged and agreed,

 



--------------------------------------------------------------------------------



 



that all items of expense for the period prior to the end of the Closing Date
shall be for the account of Seller and all items of expense for the period
following the Closing Date shall be for the account of Buyer. To the extent that
the amount of any of the foregoing expense items shall not have been determined
as of the Closing Date, such expense items shall be prorated as of the Closing
Date or as soon thereafter as such amount is determined, and Seller shall
promptly make to Buyer, or Buyer shall promptly make to Seller, any payments
required by such prorations. The provisions of this Section 12.6 shall survive
the Closing and shall not merge into any documents of conveyance delivered at
the Closing.
          12.7 Closing Costs. Seller shall pay the following closing costs:
(i) all fees and costs for releasing all encumbrances, liens and security
interests of record which are not Permitted Exceptions; (ii) all real property
conveyance or documentary transfer taxes charged by the County of Santa Clara,
(iii) one-half (1/2) of the transfer tax charged by the City with respect to the
Deed, (iv) all escrow fees charged by the Title Company; and (v) the portion of
the premium for the Title Policy attributable to the CLTA standard coverage
provided in the Title Policy. Buyer shall pay the following closing costs:
(i) the portion of the premium for the Title Policy attributable to the ALTA
coverage and any endorsements to the Title Policy as Buyer may request; (ii) all
costs incurred in connection with Buyer’s due diligence investigations of the
Property, including, without limitation, physical inspections and survey
updates, (iii) the recording fees for recordation of the Deed; and (iv) one-half
(1/2) of the transfer tax charged by the City of San Jose with respect to the
Deed. All other costs and expenses incident to this transaction and the closing
thereof shall be paid according to custom and practice in the county in which
the Real Property is located.
          12.8 Possession. Seller shall deliver exclusive possession of the
Property to Buyer at the Closing.
          12.9 Closing Procedure. Title Company shall close escrow when it is in
a position to: (i) pay to Seller, in immediately available funds, the amount of
the Purchase Price, as such amount may be increased or decreased as a result of
the allocation of the prorations and closing costs as specified in
Sections 12.5, 12.6 and 12.7, and (ii) issue to Buyer the Title Policy.
          12.10 Escrow. Upon mutual execution of this Agreement, Buyer and
Seller shall deposit an executed counterpart of this Agreement with the Title
Company and this Agreement shall serve as instructions to the Title Company for
consummation of the purchase and sale contemplated hereby. Seller and Buyer
shall execute such supplemental escrow instructions as may be appropriate to
enable the Title Company to comply with the terms of this Agreement, provided
such supplemental escrow instructions are not in conflict with this Agreement.
In the event of any conflict between the provisions of this Agreement and any
supplementary escrow instructions signed by Buyer and Seller, the terms of this
Agreement shall control.
          12.11 Compliance. The Title Company shall comply with all applicable
federal, state and local reporting and withholding requirements relating to the
close of the transactions contemplated herein. Without limiting the generality
of the foregoing, to the extent the transactions contemplated by this Agreement
involve a real estate transaction within the purview of Section 6045 of the
Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”), Title
Company shall have sole responsibility to comply with the requirements of

 



--------------------------------------------------------------------------------



 



Section 6045 of the Internal Revenue Code (and any similar requirements imposed
by state or local law). Title Company shall hold Buyer, Seller and their counsel
free and harmless from and against any and all liability, claims, demands,
damages and costs, including reasonable attorney’s fees and other litigation
expenses, arising or resulting from the failure or refusal of Title Company to
comply with such reporting requirements.
     13. BROKERS. Buyer hereby represents and warrants to Seller that, except
for Studley, Inc. (the fees or commissions to whom will be paid for by Buyer
pursuant to a separate agreement), it did not employ or use any broker or finder
to arrange or bring about this transaction, and that there are no other claims
or rights for brokerage commissions or finder’s fees in connection with the
transactions contemplated by this Agreement. Seller hereby represents and
warrants to Buyer that it did not employ or use any broker or finder to arrange
or bring about this transaction, and that there are no other claims or rights
for brokerage commissions or finder’s fees in connection with the transactions
contemplated by this Agreement. If any person brings a claim against Seller for
a commission or finder’s fee based upon any contact, dealings, or communication
with Buyer in connection with the transactions contemplated by this Agreement,
then Buyer shall defend Seller from such claim, and shall indemnify Seller and
hold Seller harmless from any and all costs, damages, claims, liabilities, or
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by Seller with respect to the claim. If any person
brings a claim against Buyer for a commission or finder’s fee based upon any
contact, dealings, or communication with Seller in connection with the
transactions contemplated by this Agreement, then Seller shall defend Buyer from
such claim, and shall indemnify Buyer and hold Buyer harmless from any and all
costs, damages, claims, liabilities, or expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) incurred by Buyer with respect to
the claim. This Article 13 will survive the Closing or earlier termination of
this Agreement.
     14. MISCELLANEOUS.
          14.1 Notices. All notices, demands or other communications of any type
given by either party to the other or to Title Company, whether required by this
Agreement or in any way related to this transaction, shall be in writing and
delivered: (i) by hand or Federal Express or similar courier service; (ii) by
United States Mail, as a certified item, return receipt requested, and deposited
in a Post Office or other depository under the care or custody of the United
States Postal Service, with proper postage affixed; or (iii) transmitted by
facsimile or electronic mail with a hard copy sent within one (1) business day
by any of the foregoing means. Each notice to a party shall be addressed as
follows:

     
To Seller:
  MFP/Hunter@First Office Partners, LLC
 
  10121 Miller Avenue, Suite 200
 
  Cupertino, California 95014
 
  Attention: Derek K. Hunter, Jr.
 
  Fax: (408) 255-4100
 
  Email: deke@hunterproperties.com
 
   
With a copy to:
  MacFarlane Urban Realty Company
 
  201 Spear Street, 12th Floor

 



--------------------------------------------------------------------------------



 



     
 
  San Francisco, California 94105-1636
 
  Attention: Thomas C. Klugherz
 
  Fax No.: 15) 356-2511
 
  Email: tklugherz@macfarlanepartners.com
 
   
With a copy to:
  Coblentz, Patch, Duffy & Bass LLP
 
  One Ferry Building
 
  Suite 200
 
  San Francisco, California 94111
 
  Attention: Danna Kozerski
 
  Fax: (415) 989-1663
 
  Email: dmk@coblentzlaw.com
 
   
To Buyer:
  Brocade Communications Systems, Inc.
 
  1745 Technology Drive
 
  San Jose, California 95110
 
  Attention: Michael Hirahara
 
  Fax: (408) 333-8101
 
  Email: mhirahar@brocade.com
 
   
With a copy to
  Ellman Burke Hoffman & Johnson
 
  601 California Street, 19th Floor
 
  San Francisco, California 94108
 
  Attention: Jodi Fedor
 
  Fax: (415) 296-1765
 
  Email: jfedor@ellman-burke.com
 
   
To Title Company:
  First American Title Insurance Company
 
  1737 North First Street, Suite 500
 
  San Jose, California 95112
 
  Attention:                             
 
  Fax:                                         
 
  Email:                                    

Any notice delivered by hand or Federal Express or similar courier service shall
be deemed to be delivered when actual delivery is made. Any notice deposited in
the United States Mail in the manner required above shall be deemed to be
delivered three (3) calendar days after the date of such deposit, and any time
periods provided for herein during which a party may act shall not commence
until such notice is deemed to be so delivered. Any notice delivered by
facsimile or electronic mail shall be deemed to be delivered when actual
delivery is made (as evidenced by the notifying party’s receipt of written or
electronic confirmation of such delivery or refusal of delivery prior to
5:00 p.m. prevailing Pacific time on a business day). Either party hereto may
change its address by notice given as provided herein to the other party and
Title Company.
          14.2 Survival of Provisions. Except as otherwise provided in
Section 9.3, each representation, warranty, covenant or agreement contained in
this Agreement (including Buyer’s obligations pursuant to Article 13) shall
survive and be binding and enforceable following the

 



--------------------------------------------------------------------------------



 



Closing and shall not be deemed to be merged into, or waived by delivery or
recordation of, the Deed or any other instruments delivered at the Closing.
          14.3 Rules of Construction. Where required for proper interpretation,
words in the singular shall include the plural; the masculine gender shall
include the neuter and the feminine, and vice versa. The headings of the
Articles, Sections, and paragraphs contained in this Agreement are included only
for convenience of reference and shall be disregarded in the construction and
interpretation of this Agreement. References in this Agreement to Articles,
Sections, and paragraphs are references to the Articles, Sections, and
paragraphs contained in this Agreement. Each reference in this Agreement to an
Article shall be deemed a reference to all Sections contained within such
Article; each reference to a Section shall be deemed a reference to all
subsections contained within such Section. This Agreement has been fully
negotiated at arms-length between the parties, after advice by counsel and other
representatives chosen by the parties, and the parties are fully informed with
respect thereto. No party shall be deemed the scrivener of this Agreement and,
accordingly, the provisions of this Agreement shall be construed as a whole
according to their common meaning and not strictly for or against any party. Use
in this Agreement of the words “including” or “such as”, or words of similar
import, following any general term, statement or matter shall not be construed
to limit such term, statement or matter to the enumerated items, whether or not
language of non-limitation (such as “without limitation” or “but not limited
to”) are used with reference thereto, but rather shall refer to all items or
matters that could reasonably fall within the broadest scope of such term,
statement or matter.
          14.4 Amendment; Waivers. This Agreement may not be modified or amended
except by an agreement in writing signed by the parties hereto. A party may
waive any of the conditions contained herein or any of the obligations of the
other party hereunder, but any such waiver shall be effective only if in writing
and signed by the party waiving such conditions or obligations. No waiver by any
party of a breach of any of the terms, covenants, or conditions of this
Agreement by the other party shall be construed or held to be a waiver of any
succeeding or preceding breach of the same or any other term, covenant or
condition herein contained. The consent or approval by Buyer or Seller to or of
any act by the other party requiring the consent or approval of the first party
shall not be deemed to waive or render unnecessary such party’s consent or
approval to or of any subsequent similar acts by the other party.
          14.5 Time of Essence. Time is of the essence of this Agreement and
each provision hereof.
          14.6 Attorneys’ Fees. If either party brings an action or proceeding
at law or in equity to interpret or enforce this Agreement or any provisions
contained herein, or to seek damages or other redress for a breach, the
prevailing party shall be entitled to recover, in addition to all other remedies
or damages, reasonable attorneys’ fees incurred in such action or proceeding.
          14.7 Governing Law. This Agreement shall be construed and interpreted
in accordance with the laws of the State of California.

 



--------------------------------------------------------------------------------



 



          14.8 Entire Agreement. This Agreement, including the exhibits hereto,
constitutes the entire agreement between the parties pertaining to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings of the parties in connection therewith. No representation,
warranty, covenant, agreement or condition not expressed in this Agreement shall
be binding upon the parties hereto or shall affect or be effective to interpret,
change or restrict the provisions of this Agreement.
          14.9 Assignment; Successors and Assigns. Buyer shall have no right to
assign this Agreement or any of Buyer’s rights hereunder without first having
obtained Seller’s prior written consent to such assignment, which Seller may
withhold in its sole and absolute discretion. Notwithstanding anything to the
contrary contained in this Section 14.9, Buyer may assign its rights and
obligations hereunder to the extent allowed by, and subject to the terms and
conditions of, Section 9 of the Grant without the consent of Seller, provided
that the originally-named Buyer shall not be released from any obligation
hereunder and shall provide to Seller prior written notice of any such
assignment along with an assumption agreement in form and substance reasonably
acceptable to Seller pursuant to which the assignee assumes all of Buyer’s
obligations under this Agreement and documentation reasonably requested by
Seller to evidence that such assignment is permitted under this Section 14.9.
This Agreement, and the terms, covenants and conditions herein contained, shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors, heirs and assigns. In no event shall an assignment by
Buyer of this Agreement or any of Buyer’s rights hereunder release Buyer from
its obligations under this Agreement.
          14.10 Exhibits. Each exhibit to which reference is made in this
Agreement is deemed incorporated into this Agreement in its entirety by such
reference. The exhibits to this Agreement are the following:

         
 
  Exhibit A-1   Legal Description
 
  Exhibit A-2   Parcel Map
 
  Exhibit A-3   Condominium Plan
 
  Exhibit B   Preliminary Title Report
 
  Exhibit C   Owner’s Certificate
 
  Exhibit D   Deed
 
  Exhibit E   Assignment of Intangible Property

          14.11 Business Day. For purposes of this Agreement, the term “business
day” shall mean Monday through Friday, inclusive, but excluding any day which is
recognized as a legal holiday by the State of California or the United States.
In the event that the date for the performance of any covenant or obligation
under this Agreement shall fall on a Saturday, Sunday or legal holiday under the
laws of the State of California, the date for performance thereof shall be
extended to the next business day.
          14.12 Seller’s Offer. Buyer acknowledges and agrees that Seller’s
execution and delivery of this Agreement constitutes an offer by Seller to sell
the Property to Buyer on the terms and conditions set forth in this Agreement.
Buyer further acknowledges and agrees that, until Buyer shall have accepted such
offer by executing and delivering (in the manner set forth in Section 14.1) this
Agreement to Seller, Seller may revoke such offer.

 



--------------------------------------------------------------------------------



 



          14.13 Limited Liability. Neither Seller nor any present or future
direct or indirect partner, member, manager, director, officer, shareholder,
employee, advisor, affiliate or agent of Seller or any affiliate of such parties
shall have any personal liability, directly or indirectly, under or in
connection with this Agreement or any agreement made or entered into under or in
connection with the provisions of this Agreement, or any amendment or amendments
to any of the foregoing made at any time or times, heretofore or hereafter, and
Buyer, on its behalf and on behalf of its successors and assigns and, without
limitation, all other persons and entities, shall look solely to the Property
for the payment of any claim or for any performance, and Buyer hereby waives any
and all such personal liability. For purposes of this Section 14.13, no negative
capital account or any contribution or payment obligation of any partner or
member in Seller shall constitute an asset of Seller. The limitations of
liability contained herein are in addition to, and not in limitation of, any
limitation on liability applicable to Seller provided elsewhere in this
Agreement or by law or by any other contract, agreement or instrument
          14.14 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.
[signatures follow on next page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
set forth below.
SELLER:

                          MFP/HUNTER@FIRST OFFICE PARTNERS, LLC     a Delaware
limited liability company    
 
                        By:   USO AT FIRST, LLC,         a California limited
liability company         Its: Administrative Member    
 
                            By:   Technology Station Associates, LLC,          
  a California limited liability company             Its: Sole Member    
 
                                By:   Hunter/Storm Univ. Station, LLC          
      a California limited liability company                 Its: Managing
Member    
 
                                    By:   Hunter/Storm, Inc.                 a
Delaware corporation                 Its: Manager
 
                       
 
              By:        
 
                       
 
                  Derek K. Hunter, Jr.    
 
                  Its: President and Secretary    

Dated:                           , 20____
BUYER:

          BROCADE COMMUNICATIONS SYSTEMS, INC., a Delaware corporation
 
       
By:
       
 
       
Its:
       
 
       
Name:
       
 
       
 
       
By:
       
 
       
Its:
       
 
       
Name:
       
 
       

Dated:                           , 20____
[signatures continue on next page]

 



--------------------------------------------------------------------------------



 



     BY EXECUTION HEREOF, THE UNDERSIGNED ESCROW HOLDER HEREBY COVENANTS AND
AGREES TO BE BOUND BY THE TERMS OF THIS AGREEMENT.
FIRST AMERICAN TITLE INSURANCE COMPANY

             
By:
                      Print Name:        
 
           
Its
                     

             
Dated:
                     

 



--------------------------------------------------------------------------------



 



EXHIBIT C
OPTION PROPERTY PRELIMINARY REPORT

     
 
  Order Number: NCS-335499-SC
 
  Page Number: 1

     
 
  Updated to May 6,
2008

(FIRST AMERICAN LOGO) [f43239f4323922.gif]
First American Title Insurance Company
National Commercial Services
1737 North First Street, Suite 500
San Jose, CA 95112
Shern Prieb
Hunter Properties, Inc.
6972 Wapiti Court
Boulder, CO 80301
Phone: (303)581-9444

     
Escrow Officer:
  Liz Zankich
Phone:
  (408)451-7898
 
   
Owner:
  MFP/Hunter First Office Partners, LLC
 
   
Property:
  Parcel 4/Unit 2, San Jose, CA

PRELIMINARY REPORT
In response to the above referenced application for a policy of title insurance,
this, company hereby reports that it is prepared to issue, or cause to be
issued, as of the date hereof, a Policy or Policies of Title Insurance
describing the land and the estate or interest therein hereinafter set forth,
insuring against loss which may be sustained by reason of any defect, lien or
encumbrance not shown or referred to as an Exception below or not excluded from
coverage pursuant to the printed Schedules, Conditions and Stipulations of said
Policy forms.
The printed Exceptions and Exclusions from the coverage of said Policy or
Policies are set forth in Exhibit A attached. Copies of the Policy forms should
be read. They are available from the office which issued this report.
Please read the exceptions shown or referred to below and the exceptions and
exclusions set forth in Exhibit A of this report carefully. The exceptions and
exclusions are meant to provide you with notice of matters which are not covered
under the terms of the title insurance policy and should be carefully
considered.
It is important to note that this preliminary report is not a written
representation as to the condition of title and may not list all liens, defects,
and encumbrances affecting title to the land.
This report (and any supplements or amendments hereto) is issued solely for the
purpose of facilitating the issuance of a policy of title insurance and no
liability is assumed hereby. If it is desired that liability be assumed prior to
the issuance of a policy of title insurance, a Binder or Commitment should be
requested.
First American Title Insurance Company

 



--------------------------------------------------------------------------------



 



     
 
  Order Number: NCS-335499-SC
 
  Page Number: 2

Dated as of May 6, 2008 at 7:30 A.M.
The form of Policy of title insurance contemplated by this report is:

    ALTA Owner’s Policy (10-17-92)

    A specific request should be made if another form or additional coverage is
desired.

Title to said estate or interest at the date hereof is vested in:

    MFP/HUNTER@FIRST OFFICE PARTNERS, LLC, a Delaware limited liability company

The estate or interest in the land hereinafter described or referred to covered
by this Report is:

    Fee Simple

The Land referred to herein is described as follows:
(See attached Legal Description)
At the date hereof exceptions to coverage in addition to the printed Exceptions
and Exclusions in said policy form would be as follows:

1.   General and special taxes and assessments for the fiscal year 2008-2009, a
lien not yet due or payable.   2.   The lien of supplemental taxes, if any,
assessed as a result of an event occurring on or after the date of this policy,
pursuant to Chapter 3.5 commencing with Section 75 of the California Revenue and
Taxation Code.   3.   The fact that the land lies within the boundaries of the
Rincon de los Esteros Redevelopment Project Area, as disclosed by the document
recorded July 11, 1975 as Book B502, Page 711 of Official Records.      
Document(s) declaring modifications thereof recorded August 6, 1979 as Book
E699, Page 245 and August 6, 1979 as Book E699, Page 277, both of Official
Records.       Document(s) declaring modifications thereof recorded December 21,
1979 as Book F037, Page 585 of Official Records.       Document(s) declaring
modifications thereof recorded October 8, 1981 as Book G382, Page 605 of
Official Records.

First American Title Insurance Company
Exhibit C, Page 2

 



--------------------------------------------------------------------------------



 



     
 
  Order Number: NCS-335499-SC
 
  Page Number: 3

    Document(s) declaring modifications thereof recorded July 28, 1982 as Book
G929, page 703 of Official Records.       Document(s) declaring modifications
thereof recorded September 14, 1983 as Book H892, Page 200 of Official Records.
      Document(s) declaring modifications thereof recorded January 9, 1984 as
Book 1220, Page 271 of Official Records.       Document(s) declaring
modifications thereof recorded December 17, 1987 as Book K394, Page 143 of
Official Records.       Document(s) declaring modifications thereof recorded
May 5, 1988 as Book K524, Page 532 of Official Records.       Document(s)
declaring modifications thereof recorded January 6, 1992 as Book L996, Page 508
of Official Records.       Document(s) declaring modifications thereof recorded
October 2, 2007 as Document No. 19603127 of Official Records.   4.   An easement
shown or dedicated on the map filed or recorded December 22, 1983 as Book 523,

 
Pages 7, 8 and 9 of Maps
     
For:
  Public Service Easement and incidental purposes.

5.   The terms and provisions contained in the document entitled “Memorandum of
Agreement” recorded February 28, 1985 as Book J280, Page 279 of Official
Records.   6.   Abutter’s rights or ingress and egress to or from Highway 237
have been relinquished in the document recorded March 30, 1994 as Document
No. 12426626, Book N373, Page 560 of Official Records.   7.   The terms and
provisions contained in the document entitled “Release Agreement and Covenant
Not To Sue” recorded September 5, 2000 as Document No. 15378584 of Official
Records.   8.   The terms and provisions contained in the document entitled
“Release Agreement and Covenant Not To Sue” recorded September 5, 2000 as
Document No. 15378586 of Official Records.   9.   Covenants, conditions,
restrictions, easements, assessments, liens, charges, terms and provisions in
the document recorded October 31, 2007 as Document No. 19634748 of Official
Records, which provide that a violation thereof shall not defeat or render
invalid the lien of any first mortgage or deed or trust made in good faith and
for value, but deleting any covenant, condition or restriction indicating a
preference, limitation or discrimination based on race, color, religion, sex,
handicap, familial status, national origin, sexual orientation, marital status,
ancestry, source of income or disability, to the extent such covenants,
conditions or restrictions violate Title 42, Section 3604(c), of the United
States Codes. Lawful restrictions under state and federal law on the age or
occupants in senior housing or housing For older persons shall not be construed
as restrictions based on familial status.

First American Title Insurance Company
Exhibit C, Page 3

 



--------------------------------------------------------------------------------



 



     
 
  Order Number: NCS-335499-SC
 
  Page Number: 4

    First Supplemental Declaration or Covenants, Conditions, Restrictions and
Reciprocal Easements recorded                     , 2008 as Instrument No.
                    , both of Official Records.   10.   A Deed of Trust to
secure an original indebtedness of $17,000,000,00 recorded October 31, 2007 as
Document No. 19634750 of Official Records.

 
Dated:
  October 31, 2007  
Trustor:
  MFP/HUNTER @FIRST OFFICE PARTNERS, LLC, a Delaware limited liability company  
Trustee:
  CHICAGO TITLE COMPANY  
Beneficiary:
  WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association

    A document entitled “Assignment or Leases and Rents” recorded October 31,
2007 as Document No. 19634751 of Official Records, as additional security for
the payment or the indebtedness secured by the deed or trust.       A document
recorded May 5, 2008 as Instrument No. 19841501 of Official Records provides
that First American Title Insurance Company was substituted as trustee under the
deed of trust.       Partial Reconeyance recorded May 5, 2008 as Instrument
No. 19841504, Official Records.   11.   A financing statement recorded
October 31, 2007 as Document No. 19634752 of Official Records.

 
Debtor:
  MFP/HUNTER @FIRST OFFICE PARTNERS, LLC  
Secured party:
  WACHOVIA BANK, NATIONAL ASSOCIATION

    An amendment to the financing statement was recorded May 6, 2008 as
Instrument No. 19843168 of Official Records.   12.   The terms and provisions
contained in the document entitled “Memorandum or Construction and Reimbursement
Agreement” recorded October 31, 2007 as Document No. 19634753 of Official
Records.   13.   This item has been intentionally deleted.   14.   TERMS AND
CONDITIONS of that certain Permit

 
File No.:
  H07-018  
Disclosed By:
  Certificate or Permit  
Recorded:
  November 5, 2007 as Document No. 19644216, Official Records

    Reference is hereby made to the record for particulars.   15.   An easement
shown or dedicated on the Map as referred to in the legal description

 
For:
  Public Service Easement and incidental purposes.

16.   An easement shown or dedicated on the Map as referred to in the legal
description

 
For:
  Emergency Access Easement and incidental purposes.

First American Title Insurance Company
Exhibit C, Page 4

 



--------------------------------------------------------------------------------



 



     
 
  Order Number: NCS-335499-SC
 
  Page Number: 5

17.   An easement shown or dedicated on the Map as referred to in the legal
description

 
For:
  Sidewalk Easement and incidental purposes.

18.   An easement shown or dedicated on the Map as referred to in the legal
description

 
For:
  Bicycle Path Easement and incidental purposes.

19.   An easement shown or dedicated on the Map as referred to in the legal
description

 
For:
  Private Ingress and Egress Easement and incidental purposes.

20.   Any facts, rights, interests or claims that may exist or arise by reason
of the matters disclosed by that certain ALTA/ACSM survey made by Kier & Wright
dated May 16, 2008.   21.   Rights or parties in possession.   22.   Covenants,
conditions, restrictions, easements, assessments, liens, charges, terms and
provisions in the document entitled “Declaration of Covenants, Conditions and
Restrictions for Parcel 5 at First Garage Condominiums, a Commercial/Industrial
Project” recorded                     , 2008 as Instrument No.
                     of Official Records, which provide that a violation thereof
shall not defeat or render invalid the lien of any first mortgage or deed of
trust made in good faith and for value, but deleting any covenant, condition or
restriction indicating a preference, limitation or discrimination based on race,
color, religion, sex, handicap, familial status, national origin, sexual
orientation, marital status, ancestry, source of income or disability, to the
extent such covenants, conditions or restrictions violate Title 42,
Section 3604(c), of the United States Codes. Lawful restrictions under state and
federal law on the age of occupants in senior housing or housing for older
persons shall not be construed as restrictions based on familial status.   23.  
The terms, provisions and easements contained in the document entitled
“Declaration of Reciprocal Easements @First Office Project” recorded
                    , 2008 as Instrument No.                      of Official
Records.   24.   The terms and provisions contained in the document entitled
“Parking Easement Agreement” recorded                     , 2008 as Instrument
No.                      of Official Records.

First American Title Insurance Company
Exhibit C, Page 5

 



--------------------------------------------------------------------------------



 



     
 
  Order Number: NCS-335499-SC
 
  Page Number: 6

INFORMATIONAL NOTES

1.   The property covered by this report is vacant land.   2.   According to the
public records, there has been no conveyance of the land within a period of
twenty four months prior to the date of this report, except as follows:       A
document recorded June 20, 2007 as Document No. 19476403 of Official Records.

         
From:
  Palm, Inc., a Delaware Corporation  
To:
  TSA at First, LLC, a Delaware limited liability company

    A document recorded October 31, 2007 as Document No. 19634749 of Official
Records.

         
From:
  TSA AT FIRST, LLC, a Delaware limited liability company  
To:
  MFP/HUNTER@FIRST OFFICE PARTNERS, LLC, a Delaware limited liability company

3.   Short term rate applies.   4.   Should this report be used to facilitate
your transaction, we must be provided with the following prior to the issuance
of the policy:

  A.   WITH RESPECT TO A CORPORATION:

  a.   A certificate of good standing of recent date issued by the Secretary of
State of the corporation’s state of domicile.     b.   A certificate copy of a
resolution of the Board of Directors authorizing the contemplated transaction
and designating which corporate officers shall have the power to execute on
behalf of the corporation.     c.   Requirements which the Company may impose
following its review of the above material and other information which the
Company may require.

  B.   WITH RESPECT TO A CALIFORNIA LIMITED PARTNERSHIP:

  a.   A certified copy or the certificate of limited partnership (form LP-1)and
any amendments thereto (form LP-2) to be recorded in the public records;     b.
  A full copy of the partnership agreement and any amendments;     c.  
Satisfactory evidence of the consent of a majority in interest of the limited
partners to the contemplated transaction;     d.   Requirements which the
Company may impose following its review of the above material and other
information which the Company may require.

First American Title Insurance Company
Exhibit C, Page 6

 



--------------------------------------------------------------------------------



 



     
 
  Order Number: NCS-335499-SC
Page Number: 7

C.   WITH RESPECT TO A FOREIGN LIMITED PARTNERSHIP:

  a.   A certified copy of the application for registration, foreign limited
partnership (form LP-5) and any amendments thereto (form LP-6) to be recorded in
the public records;     b.   A full copy of the partnership agreement and any
amendment;     c.   Satisfactory evidence of the consent of a majority in
interest of the limited partners to the contemplated transaction;     d.  
Requirements which the Company may impose following its review or the above
material and other information which the Company may require.

D.   WITH RESPECT TO A GENERAL PARTNERSHIP:

  a.   A certified copy of a statement of partnership authority pursuant to
Section 16303 of the California Corporation Code (form GP-I), executed by at
least two partners, and a certified copy of any amendments to such statement
(form GP-7), to be recorded in the public records;     b.   A full copy of the
partnership agreement and any amendments;     c.   Requirements which the
Company may impose following its review of the above material required herein
and other information which the Company may require.

E.   WITH RESPECT TO A LIMITED LIABILITY COMPANY:

  a.   A copy of its operating agreement and any amendments thereto;     b.   If
it is a California limited liability company, a certified copy of its articles
of organization (LLC-1) and any certificate of correction (LLC-11), certificate
of amendment (LLC-2), or restatement of articles of organization (LLC-10) to be
recorded in the public records;     c.   If it is a foreign limited liability
company, a certified copy of its application for registration (LLC-5) to be
recorded in the public records;     d.   With respect to any deed, deed of
trust, lease, subordination agreement or other document or instrument executed
by such limited liability company and presented for recordation by the Company
or upon which the Company is asked to rely, such document or instrument must be
executed in accordance with one of the following, as appropriate:

  (i)   If the limited liability company properly operates through officers
appointed or elected pursuant to the terms of a written operating agreement,
such documents must be executed by at least two duly elected or appointed
officers, as follows: the chairman of the board, the president or any vice
president, and any secretary, assistant secretary, the chief financial officer
or any assistant treasurer;

First American Title Insurance Company
Exhibit C, Page 7

 



--------------------------------------------------------------------------------



 



     
 
  Order Number: NCS-335499-SC
Page Number: 8

  (ii)   If the limited liability company properly operates through a manager or
managers identified in the articles of organization and/or duly elected pursuant
to the terms of a written operating agreement, such document must be executed by
at least two such managers or by one manager if the limited liability company
properly operates with the existence of only one manager.

  e.   Requirements which the Company may impose following its review of the
above material and other information which the Company may require.

F.   WITH RESPECT TO A TRUST:

  a.   A certification pursuant to Section 18500.5 of the California Probate
Code in a form satisfactory to the Company.     b.   Copies of those excerpts
from the original trust documents and amendments thereto which designate the
trustee and confer upon the trustee the power to act in the pending transaction.
    c.   Other requirements which the Company may impose following its review of
the material require herein and other information which the Company may require.

G.   WITH RESPECT TO INDIVIDUALS:

  a.   A statement of information.

The map attached, If any, may or may not be a survey of the land depicted
hereon. First American Title Insurance Company expressly disclaims any liability
for loss or damage which may result from reliance on this map except to the
extent coverage for such loss or damage is expressly provided by the terms and
provisions of the title insurance policy, if any, to which this map is attached.
First American Title Insurance Company
Exhibit C, Page 8

 



--------------------------------------------------------------------------------



 



     
 
  Order Number: NCS-335499-SC
Page Number: 9

LEGAL DESCRIPTION
Real property in the City of San Jose, County of Santa Clara, State of
California, described as follows:
PARCEL ONE:
Parcel 4 as shown upon that certain Map entitled “Parcel Map — Parcel 5 is for
Condominium Purposes being a subdivision of Parcels 1, 2 and 3 as shown on that
certain Parcel Map filed for record on August 14, 2007 in Book 817 or Maps, page
23 and 24, Santa Clara County Records”, which Map was filed in the Office of the
Recorder, County or Santa Clara, State or California on May 5, 2008, in Book 824
or Maps, at pages 39, 40, 41 and 42, Santa Clara County Records, as amended by
that certain Certificate or Correction recorded May 13, 2007 as Instrument No.
19851478, Official Records.
PARCEL TWO-A:
Unit 2, as said unit is depicted on that certain Condominium Plan entitled
“Condominium Plan Parcel 5 at First Condominiums”, which shall hereafter be
referred to as (the “Plan”), which Plan is attached to and which unit is made
subject to that certain Declaration of Covenants, Conditions and Restrictions
for Parcel 5 at First Garage Condominiums, a Commercial/Industrial Project,
which shall hereafter be referred to as (the “Declaration”), which Declaration
recorded                     , 2008 as Document No.                     ,
Official Records; said Unit being situated on Lot 5 as said lot is shown upon
that certain Map entitled “Parcel Map– Parcel 5 is for Condominium Purposes
being a subdivision of Parcels 1, 2 and 3 as shown on that certain Parcel Map
filed for record on August 14, 2007 in Book 817 of Maps, page 23 and 24, Santa
Clara County Records”, which Map was filed in the Office or the Recorder, County
of Santa Clara, State of California on May 5, 2008, in Book 824 of Maps, at
pages 39, 40, 41 and 42, Santa Clara County Records, as amended by that certain
Certificate or Correction recorded May 13, 2007 as Instrument No. 19851478,
Official Records.
PARCEL TWO-B
An undivided 1/2 interest as tenants in common in the Common Area or Lot 5, as
defined in the Declaration and depicted on the Plan.
EXCEPTING AND RESERVING THEREFROM THE FOLLOWING:
1. All the condominium units depicted on the Plan and defined in the Declaration
other than the condominium unit described in Parcel Two-A above.
2. Non-exclusive easements for access, ingress, egress, support, utilities and
other rights, over, under, upon and through the Common Area, appurtenant to all
units, as said easements and rights are defined in the Declaration.
3. All easements as provided for in the Declaration.
PARCEL TWO-C:
First American Title Insurance Company
Exhibit C, Page 9

 



--------------------------------------------------------------------------------



 



     
 
  Order Number: NCS-335499-SC
Page Number: 10

A non-exclusive easement, appurtenant to Parcel Two-A above, for access,
ingress, egress, support, utilities and all other easements and rights, over,
under, upon and through the Common Areas as said easements and rights are
defined in the Declaration.
PARCEL THREE:
Rights and easements granted in that certain Declaration of Master Covenants,
Conditions, Restrictions and Reciprocal Easements recorded October 31, 2007 as
Instrument No. 19634748, as amended by that certain First Supplemental
Declaration or Covenants, Conditions, Restrictions and Reciprocal Easements
recorded                     , 2008 as Instrument No.                     , both
of Official Records.
PARCEL FOUR:
Non-exclusive easements for the passage of vehicles and pedestrians, utilities,
drainage of storm waters and runoff as granted in that certain Declaration of
Reciprocal Easements @First Office Project recorded                     , 2008
as Instrument No.                     , Official Records.
APN: Portions of 097-03-079, 097-03-085, 097-03-087 & 097-03-108
First American Title Insurance Company
Exhibit C, Page 10

 



--------------------------------------------------------------------------------



 



     
 
  Order Number: NCS-335499-SC
Page Number: 11

NOTICE I
Section 12413.1 of the California Insurance Code, effective January 1, 1990,
requires that any title insurance company, underwritten title company, or
controlled escrow company handling funds in an escrow or sub-escrow capacity,
wait a specified number of days after depositing funds, before recording any
documents in connection with the transaction or disbursing funds. This statute
allows for funds deposited by wire transfer to be disbursed the same day as
deposit. In the case of cashier’s checks or certified checks, funds may be
disbursed the next day after deposit. In order to avoid unnecessary delays of
three to seven days, or more, please use wire transfer, cashier’s checks, or
certified checks whenever possible.
If you have any questions about the effect of this new law, please contact your
local First American Office for more details.
NOTICE II
As of January 1, 1991, if the transaction which is the subject of this report
will be a sale, you as a party to the transaction, may have certain tax
reporting and withholding obligations pursuant to the state law referred to
below:
In accordance with Sections 18662 and 18668 of the Revenue and Taxation Code, a
buyer may be required to withhold an amount equal to three and one-third percent
of the sales price in the case of the disposition of California real property
interest by either.

1.   A seller who is an individual with a last known street address outside of
California or when the disbursement instructions authorize the proceeds be sent
to a financial intermediary of the seller, OR   2.   A corporate seller which
has no permanent place of business in California.

The buyer may become subject to penalty for failure to withhold an amount equal
to the greater of 10 percent of the amount required to be withheld or five
hundred dollars ($500).
However, notwithstanding any other provision induded in the California statutes
referenced above, no buyer will be required to withhold any amount or be subject
to penalty for failure to withhold if:

1.   The sales price of the California real property conveyed does not exceed
one hundred thousand dollars ($100,000), OR   2.   The seller executes a written
certificate, under the penalty of perjury, certifying that the seller is a
resident of California, or if a corporation, has a permanent place of business
in California, OR   3.   The seller, who is an individual, executes a written
certificate, under the penalty of perjury, that the California real property
being conveyed is the seller’s principal residence (as defined in Section 1034
of the Internal Revenue Code).

The seller is subject to penalty far knowingly filing a fraudulent certificate
for the purpose of avoiding the withholding requirement.
The California statutes referenced above include provisions which authorize the
Franchise Tax Board to grant reduced withholding and waivers from withholding on
a case-by-case basis.
The parties to this transaction should seek an attorney’s, accountant’s, or
other tax specialist’s opinion concerning the effect of this law on this
transaction and should not act on any statements made or omitted by the escrow
or closing officer.
The Seller May Request a Waiver by Contacting:
Franchise Tax Board
Withhold at Source Unit
P.O. Box 651
Sacramento, CA 95812-0651
(916) 845-4900
First American Title Insurance Company
Exhibit C, Page 11

 



--------------------------------------------------------------------------------



 



     
 
  Order Number: NCS-335499-SC
 
  Page Number: 12

Privacy Policy
We Are Committed to Safeguarding Customer Information
In order to better serve your needs now and in the future, we may ask you to
provide us with certain information. We understand that you may be concerned
about what we will do with such information particularly any personal or
financial information. We agree that you have a right to know how we will
utilize the personal information you provide to us. Therefore, together with our
parent company, The First American Corporation, we have adopted this Privacy
Policy to govern the use and handling of your personal information.
Applicability
This Privacy Policy governs our use of the information which you provide to us.
It does not govern the manner in which we may use information we have obtained
from any other source, such as information obtained from a public record or from
another person or entity. First American has also adopted broader guidelines
that govern our use of personal information regardless of its source. First
American calls these guidelines its Fair Information Values, a copy of which can
be found on our website at www.firstam.com.
Types of Information
Depending upon which of our services you are utilizing, the types of nonpublic
personal information that we may collect include:

•   Information we receive from you on applications, forms and in other
communications to us, whether in writing, in person, by telephone or any other
means;   •   Information about your transactions with us, our affiliated
companies, or others; and   •   Information we receive from a consumer reporting
agency.

Use of Information
We request information from you for our own legitimate business purposes and not
for the benefit of any nonaffiliated party. Therefore, we will not release your
information to nonaffiliated parties except: (1) as necessary for us to provide
the product or service you have requested of us; or (2) as permitted by law. We
may, however, store such information indefinitely, including the period after
which any customer relationship has ceased. Such information may be used for any
internal purpose, such as quality control efforts or customer analysis. We may
also provide all of the types of nonpublic personal information listed above to
one or more of our affiliated companies. Such affiliated companies include
financial service providers, such as title insurers, property and casualty
insurers, and trust and investment advisory companies, or companies involved in
real estate services, such as appraisal companies, home warranty companies, and
escrow companies. Furthermore, we may also provide all the information we
collect, as described above, to companies that perform marketing services on our
behalf, on behalf of our affiliated companies, or to other financial
institutions with whom we or our affiliated companies have joint marketing
agreements.
Former Customers
Even If you are no longer our customer, our Privacy Policy will continue to
apply to you.
Confidentiality and Security
We will use our best efforts to ensure that no unauthorized parties have access
to any of your information. We restrict access to nonpublic personal information
about you to those individuals and entities who need to know that information to
provide products or services to you. We will use our best efforts to train and
oversee our employees and agents to ensure that your information will be handled
responsibly and in accordance with this Privacy Policy and First American’s Fair
Information Values. We
First American Title Insurance Company
Exhibit C, Page 12

 



--------------------------------------------------------------------------------



 



     
 
  Order Number: NCS-335499-SC
 
  Page Number: 13

currently maintain physical, electronic, and procedural safeguards that comply
with Federal regulations to guard your nonpublic personal information.
First American Title Insurance Company
Exhibit C, Page 13

 



--------------------------------------------------------------------------------



 



     
 
  Order Number: NCS-335499-SC
 
  Page Number: 14

EXHIBIT A
LIST OF PRINTED EXCEPTIONS AND EXCLUSIONS (BY POLICY TYPE)
1. CALIFORNIA LAND TITLE ASSOCIATION STANDARD COVERAGE POLICY-1990
SCHEDULE B
EXCEPTIONS FROM COVERAGE
This policy does not insure against loss or damage (and the Company will not pay
casts, attorneys’ fees or expenses) which arise by reason of:

1.   Taxes or assessment which are not shown as existing liens by the records of
any taxing authority that levies taxes or assessments on real property or by the
public records. Proceedings by a public agency which may result in taxes or
assessments, or notice of such proceedings, whether or not shown by the records
of such agency or by the public records.   2.   Any facts, rights, interests, or
claims which are not shown by the public records but which could be ascertained
by an inspection of the land or which may be asserted by persons in possession
thereof.   3.   Easements, liens or encumbrances, or claims thereof, which are
not shown by the public records.   4.   Discrepancies, conflicts in boundary
lines, shortage in area, encroachments, or any other facts which a correct
survey would disclose, and which are not shown by the public records.   5.  
(a) Unpatented mining claims; (b) reservations or exceptions in patents or in
Acts, authorizing the issuance thereof; (c) water rights, claims or title to
water, whether or not the matters excepted under (a), (b), or (c) are shown by
the public records.

EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy
and the Company will not pay loss or damage, costs., attorneys’ fees or expenses
which arise by reason of:

1.   (a) Any law ordinance or governmental regulation (including but not limited
to building and zoning laws, ordinances, or regulations) restricting,
regulating, prohibiting or relating to (i) the occupancy, use, or enjoyment of
the land: (ii) the character, dimensions or location of any improvement now or
hereafter erected on the land; (iii) a separation in ownership or a change in
the dimensions or area of the land or any parcel of which the land is or was a
pert; or (iv) environmental protection, or the effect of any violation of these
laws, ordinances or governmental regulations, except to the extent that a notice
of the enforcement thereof or a notice of a defect, lien or encumbrance
resulting from a violation or alleged violation affecting the land has been
recorded in the public records at Date of Policy.       (b) Any governmental
police power not excluded by (a) above, except to the extent that a notice of
the exercise thereof or a notice of a defect, lien or encumbrance resulting from
a violation or alleged violation affecting the land has been recorded in the
public records at Date of Policy.

2.   Rights of eminent domain unless notice of the exercise thereof has been
recorded in the public records at Date of Policy, but not excluding from
coverage any taking which has occurred prior to Date of Policy which would be
binding on the rights of a purchaser far value without knowledge.   3.  
Defects, liens, encumbrances, adverse claims or other matters:       (a) whether
or not recorded in the public records at Date of Policy, but created, suffered,
assumed or agreed to by the insured claimant;       (b) not known to the
Company, not recorded in the public records at Date of Policy, but known to the
insured claimant and not disclosed in writing to the Company by the insured
claimant prior to the date the insured claimant became an insured under this
policy;       (c) resulting in no loss or damage to the insured claimant;      
(d) attaching or created subsequent to Date of Policy; or       (e) resulting in
loss or damage which would not have been sustained if the insured claimant had
paid value for the insured mortgage or for the estate or interest insured by
this policy.   4.   Unenforceability of the lien of the insured mortgage because
of the inability or failure of the insured at Date of Policy, or the inability
or failure of any subsequent owner of the indebtedness, to comply with
applicable “doing business” laws of the state in which the land is situated.  
5.   Invalidity or enforceability of the lien of the insured mortgage, or claim
thereof, which arises out of the transaction evidenced by the insured mortgage
and is based upon usury or any consumer credit protection or truth in lending
law.   6.   Any claim, which arises out of the transaction vesting in the
insured the estate or interest insured by their policy or the transaction
creating the interest of the insured lender, by reason of the operation of
federal bankruptcy, state insolvency or similar creditor’s rights laws.

2. AMERICAN LAND TITLE ASSOCIATION OWNER’S POLICY FORM B - 1970
SCHEDULE OF EXCLUSIONS FROM COVERAGE

1.   Any law, ordinance or governmental regulation (including but not limited to
building and zoning ordinances) restricting or regulating or prohibiting the
occupancy, use or enjoyment of the land, or regulating the character, dimensions
or location of any improvement now or hereafter erected on the land, or
prohibiting a separation in ownership or a reduction in the dimensions of area
of the land, or the effect of any violation of any such law, ordinance or
governmental regulation.   2.   Rights of eminent domain or governmental rights
of police power unless notice of the exercise of such rights appears in the
public records at Date of Policy.   3.   Defects, liens, encumbrances, adverse
claims, or other matters (a) created, suffered, assumed or agreed to by the
insured claimant; (b) not known to the Company and not shown by the public
records but known to the insured claimant either at Date of Policy or at the
date such claimant acquired an estate or interest insured by this policy and not
disclosed in writing by the insured claimant to the Company prior to the

First American Title Insurance Company
Exhibit C, Page 14

 



--------------------------------------------------------------------------------



 



     
 
  Order Number: NCS-335499-SC
 
  Page Number: 15

date such insured claimant became an insured hereunder; (c) resulting in no less
or damage to the insured claimant; (d) attaching or created subsequent to Date
of Policy; or (e) resulting in loss or damage which would not have been
sustained if the insured claimant had paid value for the estate or interest
insured by this policy.
3. AMERICAN LAND TITLE ASSOCIATION OWNER’S POLICY FORM B - 1970
WITH REGIONAL EXCEPTIONS
When the American Land Title Association policy is used as a Standard Coverage
Policy and not as an Extended Coverage Policy the exclusions set forth in
paragraph 2 above are used and the following exceptions to coverage appear in
the policy.
SCHEDULE B
This policy does not insure against loss or damage by reason of the matters
shown in parts one and two following:
Part One

1.   Taxes or assessments which are not shown as existing liens by the records
of any taxing authority that levies taxes or assessments on real property or by
the public records.

2.   Any facts, rights, interests, or claims which are not shown by the public
records but which could be ascertained by an inspection of said land or by
making inquiry of persons, in possession thereof.   3.   Easements, claims of
easement or encumbrances which are not shown by the public records.   4.  
Discrepancies, conflicts in boundary lines, shortage in area, encroachments, or
any other facts which a correct survey would disclose, and which are not shown
by public records.   5.   Unpatented mining claims; reservations or exceptions
in patents or in Acts authorizing the issuance thereof; water rights, claims or
title to water.   6.   Any lien, or right to a lien, for services, labor or
material heretofore or hereafter furnished, imposed by law and not shown by the
public records.

4. AMERICAN LAND TITLE ASSOCIATION LOAN POLICY-1970
WITH A.L.T.A. ENDORSEMENT FORM 1 COVERAGE
SCHEDULE OF EXCLUSIONS FROM COVERAGE

1.   Any law, ordinance or governmental regulation (including but not limited to
building and zoning ordinances) restricting or regulating or prohibiting the
occupancy, use or enjoyment of the land, or regulating the character, dimensions
or location of any improvement now or hereafter erected on the land, or
prohibiting a separation in ownership or a reduction in the dimensions or area
of the land, or the effect of any violation of any such law ordinance or
governmental regulation.   2.   Rights of eminent domain or governmental rights
of police power unless notice of the exercise of such rights appears in the
public records at Date of Policy.   3.   Defects, liens, encumbrances, adverse
claims, or other matters (a) created, suffered, assumed or agreed to by the
insured claimant, (b) not known to the Company and not shown by the public
records but known to the insured claimant either at Date of Policy or at the
date such claimant acquired an estate or interest insured by this policy or
acquired the insured mortgage and not disclosed in writing by the insured
claimant to the Company prior to the date such insured claimant became an
insured hereunder, (c) resulting in no loss or damage to the insured claimant;
(d) attaching or created subsequent to Date of Policy (except to the extent
insurance is afforded herein as to any statutory lien for labor or material or
to the extent insurance is afforded herein as to assessments for street
improvements under construction or completed at Date of Policy).   4.  
Unenforceability of the lien of the insured mortgage because of failure of the
insured at Date of Policy or of any subsequent owner of the indebtedness to
comply with applicable “doing business” laws of the state in which the land is
situated.

5. AMERICAN LAND TITLE ASSOCIATION LOAN POLICY-1970
WITH REGIONAL EXCEPTIONS
When the American Land Title Association Lenders Policy is used as a Standard
Coverage Policy and not as an Extended Coverage Policy, the exclusions set forth
in paragraph 4 above are used and the following exceptions to coverage appear in
the policy.
SCHEDULE B
This policy does not insure against loss or damage by reason of the matters
shown in parts one and two following:
Part One

1.   Taxes or assessments which are not shown as existing liens by the records
of any taxing authority that levies taxes or assessments on real property or by
the public records.   2.   Any facts, rights, interests, or claims which are not
shown by the public records but which could be ascertained by an inspection of
said land or by making inquiry of persons in possession thereof.   3.  
Easements, claims of easement or encumbrances which are not shown by the public
records.   4.   Discrepancies, conflicts in boundary lines, shortage in area,
encroachments, or any other facts which a correct survey would disclose, and
which are not shown by public records.   5.   Unpatented mining claims,
reservations or exceptions in patents or in Acts authorizing the issuance
thereof; water rights, claims title to water.

First American Title Insurance Company
Exhibit C, Page 15

 



--------------------------------------------------------------------------------



 



     
 
  Order Number: NCS-335499-SC
 
  Page Number: 16

6.   Any lien, or right to a lien, for services, labor or material theretofore
or hereafter finished, imposed by law and not shown by the public records.

6. AMERICAN LAND TITLE ASSOCIATION LOAN POLICY - 1992
WITH A.L.T.A. ENDORSEMENT FORM 1 COVERAGE
EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy
and the Company will not pay loss or damage, costs, attorneys’ fees or expenses
which arise by reason of:

1.   (a) Any law, ordinance or governmental regulation (including but not
limited to building and zoning laws, ordinances, or regulations) restricting,
regulating, prohibiting or relating to (i) the occupancy, use, or enjoyment of
the land; (ii) the character, dimensions or location of any improvement now or
hereafter erected on the land; (iii) a separation in ownership or a change in
the dimensions or area of the land or any parcel of which the land is or was a
part; or (iv) environmental protection, or the effect of any violation of these
laws, ordinances or governmental regulations, except to the extent that a notice
of the enforcement thereof or a notice of a defect, lien or encumbrance
resulting from a violation or alleged violation affecting the land has been
recorded in the public records at Date of Policy;       (b)Any governmental
police power not excluded by (a) above, except to the extent that a notice of
the exercise thereof or a notice of a defect, lien or encumbrance resulting from
a violation or alleged violation affecting the land has been recorded in the
public records at Date of Policy.

2.   Rights of eminent domain unless notice of the exercise thereof has been
recorded in the public records at Date of Policy, but not excluding from
coverage any taking which has occurred prior to Date of Policy which would be
binding on the rights of a purchaser for value without knowledge.   3.  
Defects, liens, encumbrances, adverse claims, or other matters;       (a)
whether or not recorded in the public records at Date of Policy, but created,
suffered, assumed or agreed to by the insured claimant;       (b) not known to
the Company, not recorded in the public records at Date of Policy, but known to
the insured claimant and not disclosed in
writing to the Company by the insured claimant prior to the date the insured
claimant became an insured under this policy;       (c) resulting in no loss or
damage to the insured claimant;       (d) attaching or created sub-sequent to
Date of Policy (except to the extent that this policy insures the priority of
the lien of the insured mortgage over any statutory lien for services, labor or
material or the extent insurance is afforded herein as to assessments for street
improvements under construction or completed at date of policy); or       (e)
resulting in loss or damage which would not have been sustained if the insured
claimant had paid value for the insured mortgage.   4.   Unenforceability of the
lien of the insured mortgage because of the inability or failure of the insured
at Date of Policy, or the inability or failure of any subsequent owner of the
indebtedness, to comply with the applicable “doing business” laws of the state
in which the land is situated.   5.   Invalidity or unenforceability of the lien
of the insured mortgage, or claim thereof, which arises out of the transaction
evidenced by the insured mortgage and is based upon usury or any consumer credit
protection or truth in lending law.   6.   Any statutory lien for services,
labor or materials (or the claim of priority of any statutory lien for services,
labor or materials over the lien of the insured mortgage) arising from an
improvement or work related to the land which is contracted for and commenced
subsequent to Date of Policy and is not financed in whole or in part by proceeds
of the indebtedness secured by the insured mortgage which at Date of Policy the
insured has advanced or is obligated to advance.   7.   Any claim, which arises
out of the transaction creating the interest of the mortgagee insured by this
policy, by reason of the operation of federal bankruptcy, state insolvency, or
similar creditors’ rights laws, that is based on:       (i) the transaction
creating the interest of the insured mortgagee being deemed a fraudulent
conveyance or fraudulent transfer; or       (ii) the subordination of the
interest of the insured mortgagee as a result of the application of the doctrine
of equitable subordination; or       (iii) the transaction creating the interest
of the insured mortgagee being deemed a preferential transfer except where the
preferential transfer results from the failure:       (a) to timely record the
instrument of transfer, or       (b) of such recordation to impart notice to a
purchaser for value or a judgment or lien creditor.

7. AMERICAN LAND TITLE ASSOCIATION LOAN POLICY-1992
WITH REGIONAL EXCEPTIONS
When the American Land Title Association policy is used as a Standard Coverage
Policy and not as an Extended Coverage Policy the exclusions set forth in
paragraph 6 above are used and the following exceptions to coverage appear in
the policy.
SCHEDULE B
This policy does not insure against loss or damage (and the Company will not pay
costs, attorneys’ fees or expenses) which arise by reason of:

1.   Taxes or assessments which are not shown as existing liens by the records
of any taxing authority that levies taxes or assessments, on real property or by
the public records.   2.   Any facts, rights, interests, or claims which are not
shown by the public records but which could be ascertained by an inspection of
said land or by making inquiry of persons in possession thereof.   3.  
Easements, claims of easement or encumbrances which are not shown by the public
records.   4.   Discrepancies, conflicts in boundary lines, shortage in area,
encroachments, or any other facts which a correct survey would disclose, and
which are not shown by public records.   5.   Unparented mining claims;
reservations or exceptions in patents or in Acts authorizing the issuance
thereof; water rights, claims or title to water.

First American Title Insurance Company
Exhibit C, Page 16

 



--------------------------------------------------------------------------------



 



     
 
  Order Number: NCS-335499-SC
Page Number: 17

6.   Any lien, or right to a lien, for services, labor or material theretofore
or hereafter furnished, imposed by Iaw and not shown by the public records.

8. AMERICAN LAND TITLE ASSOCIATION OWNER’S POLICY - 1992
EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy
and the Company will not pay loss or damage, costs, attorneys’ fees or expenses
which arise by reason of:

1.   (a) Any law, ordinance or governmental regulation (including but not
limited to building and zoning laws, ordinances, or regulations) restricting,
regulating, prohibiting or relating to (i) the occupancy, use, or enjoyment of
the land; (ii) the character, dimensions or location of any improvement now or
hereafter erected on the land; (iii) a separation in ownership or a change in
the dimensions or area of the land or any parcel of which the land is or was a
part; or (iv) environmental protection, or the effect of any violation of these
laws, ordinances or governmental regulations, except to the extent that a notice
of the enforcement thereof or a notice of a defect, lien or encumbrance
resulting from a violation or alleged violation affecting the land has been
recorded in the public records at Date of Policy.

(b) Any governmental police power not excluded by (a) above, except to the
extent that a notice of the exercise thereof or a notice of a defect, lien or
encumbrance resulting from a violation or alleged violation affecting the land
has been recorded in the public records at Date of Policy.

2.   Rights of eminent domain unless notice of the exercise thereof has been
recorded in the public records at Date of Policy, but not excluding from
coverage any taking which has occurred prior to Date of Policy which would be
binding on the rights of a purchaser for value without knowledge.

3.   Defects, liens, encumbrances, adverse daims, or other matters:

(a) created, suffered, assumed or agreed to by the insured claimant;
(b) not known to the Company, not recorded in the public records at Date of
Policy, but known to the insured daimant and not disclosed in writing to the
Company by the insured claimant prior to the date the insured claimant became an
insured under this policy;
(c) resulting in no loss or damage to the insured claimant;
(d) attaching or created subsequent to Date of Policy; or
(e) resulting in loss or damage which would not have been sustained if the
insured claimant had paid value for the estate or interest insured by this
policy.

4.   Any daim, which arises out of the transaction vesting in the insured the
estate or interest insured by this policy, by reason of the operation of federal
bankruptcy, state insolvency, or similar creditors’ rights laws, that is based
on:

(i) the transaction creating the estate or interest insured by this policy being
deemed a fraudulent conveyance or fraudulent transfer; or
(ii) the transaction creating the estate or interest insured by this policy
being deemed a preferential transfer except where the preferential transfer
results from the failure:
(a) to timely record the instrument of transfer, or
(b) of such recordation to impart notice to a purchaser for value or a judgment
or Iien creditor.
9. AMERICAN LAND TITLE ASSOCIATION OWNER’S POLICY -1992
WITH REGIONAL EXCEPTIONS
When the American Land Title Association policy is used as a Standard Coverage
Policy and not as an Extended Coverage Policy the exclusions set forth in
paragraph 8 above are used and the following exceptions to coverage appear in
the policy.
SCHEDULE B
This policy does not insure against loss or damage (and the Company will not pay
costs, attorneys’ fees or expenses) which arise by reason of: Part One:

1.   Taxes or assessments which are not shown as existing liens by the records
of any taxing authority that levies taxes or assessments on real property or by
the public records.   2.   Any facts, rights, interests, or daims which are not
shown by the public records but which could be ascertained by an inspection of
said land or by making inquiry of persons in possession thereof.   3.  
Easements, claims of easement or encumbrances which are not shown by the public
records.   4.   Discrepancies, conflicts in boundary lines, shortage in area,
encroachments, or any other facts which a correct survey would disclose, and
which are not shown by public records.   5.   Unpatented mining claims;
reservations or exceptions in patents or in Acts authorizing the issuance
thereof; water rights, claims or title to water.   6.   Any lien, or right to a
lien, for services, labor or material theretofore or hereafter furnished,
imposed by law and not shown by the public records.

10. AMERICAN LAND TITLE ASSOCIATION RESIDENTIAL
TITLE INSURANCE POLICY- 1987
EXCLUSIONS
In addition to the Exceptions in Schedule B, you are not insured against loss,
costs, attorneys’ fees and expenses resulting from:
First American Title Insurance Company
Exhibit C, Page 17

 



--------------------------------------------------------------------------------



 



     
 
  Oder Number: NCS-335499-SC
 
  Page Number: 18

1.   Governmental police power, and the existence or violation of any law or
government regulation. This includes building and zoning ordinances and also
laws and regulations concerning:

         
 
  • land use   • land division
 
  • improvements on the land   • environmental protection

    This exclusion does not apply to violations or the enforcement of these
matters which appear in the public records at Policy Date. This exclusion does
not limit the zoning coverage described in items 12 and 13 of Covered Title
Risks.

2.   The right to take the land by condemning it, unless:

  •   a notice of exercising the right appears in the public records on the
Policy Date     •   the taking happened prior to the Policy Date and is binding
on you if you bought the land without knowing of the taking.

3.   Title Risks:

  •   that are created, allowed, or agreed to by you     •   that are known to
you, but not to us, on the Policy Date — unless they appeared in the public
records     •   that result in no kiss to you     •   that first affect your
title after the Policy Date — this does not limit the labor and material lien
coverage in Item 8 of Covered Title Risks

4.   Failure to pay value for your title.   5.   Lack of a right:

  •   to any land outside the area specifically described and referred to in
Item 3 of Schedule A, or     •   in streets, alleys, or waterways that touch
your land

This exclusion does not limit the access coverage in Item 5 of Covered Title
Risks.
11. EAGLE PROTECTION OWNER’S POLICY
CLTA HOMEOWNER’S POLICY OF TITLE INSURANCE — 1998
ALTA HOMEOWNER’S POLICY OF TITLE INSURANCE — 1998
Covered Risks 14 (Subdivision Law Violation). 15 (Building Permit). 16 (Zoning)
and 18 (Encroachment of boundary walls or fences)
are subject to Deductible Amounts and Maximum Dollar Limits of Liability
EXCLUSIONS
In addition to the Exceptions in Schedule B, you are not insured against loss,
costs, attorneys’ fees, and expenses resulting from:

1.   Governmental police power, and the existence or violation of any law or
government regulation. This includes ordinances, laws and regulations
concerning:

         
 
  a. building   b. zoning
 
  c. land use   d. improvements on the land
 
  e. land division   f. environmental protection

    This exclusion does not apply to violations or the enforcement of these
matters if notice of the violation or enforcement appears in the Public Records
at the Policy Date.       This exclusion does not limit the coverage described
in Covered Risk 14,15, 16, 17 or 24.   2.   The failure of Your existing
structures, or any part of them, to be constructed in accordance with applicable
building codes. This Exclusion does not apply to violations of building codes if
notice of the violation appears in the Public Records at the Policy Date.   3.  
The right to take the Land by condemning it, unless:

a. a notice of exercising the right appears in the Public Records at the Policy
Date; or
b. the taking happened before the Policy Date and is binding on You if You
bought the Land without Knowing of the taking.

4.   Risks:

a. that are created, allowed, or agreed to by You, whether or not they appear in
the Public Records;
b. that are Known to You at the Policy Date, but not to Us, unless they appear
in the Public Records at the Policy Date;
c. that result in no loss to You; or
d. that first occur after the Policy Date - this does not limit the coverage
described in Covered Risk 7, 8.d, 22, 23, 24 or 25.

5.   Failure to pay value far Your Title.   6.   Lack of a right:

a. to any Land outside the area specifically described and referred to in
paragraph 3 of Schedule A; and
b. in streets, alleys, or waterways that touch the Land.

    This exclusion does not limit the coverage described in Covered Risk 11 or
18.

12. AMERICAN LAND TITLE ASSOCIATION LOAN POLICY — 1992 WITH A.L.T.A. ENDORSEMENT
FORM 1 COVERAGE
WITH EAGLE PROTECTION ADDED
EXCLUSIONS FROM COVERAGE
First American Title Insurance Company
Exhibit C, Page 18

 



--------------------------------------------------------------------------------



 



     
 
  Order Number: NCS-335499-SC
Page Number: 19

The following matters are expressly excluded from the coverage of this policy
and the Company will not pay loss or damage, costs, attorneys’ fees or expenses
which arise by reason of:

1.   (a) Any law, ordinance or governmental regulation (including but not
limited to building and zoning laws, ordinances, or regulations) restricting,
regulating, prohibiting or relating to (i) the occupancy, use, or enjoyment of
the Land; (ii) the character, dimensions, or location of any improvement now or
hereafter erected on the Land; (iii) a separation in ownership or a change in
the dimensions or area of the Land or any parcel of which the Land is or was a
part; or (iv) environmental protection, or the effect of any violation of these
laws, ordinances or governmental regulations, except to the extent that a notice
of the enforcement thereof or a notice of a defect, lien or encumbrance
resulting from a violation or alleged violation affecting the Land has been
recorded in the Public Records at Date of Policy. This exclusion does not limit
the coverage provided under insuring provisions 14, 15, 16 and 24 of this
policy.

(b) Any governmental police power not excluded by (a) above, except to the
extent that a notice of the exercise thereof or a notice of a defect, lien or
encumbrance resulting from a violation or alleged violation affecting the land
has been recorded in the Public Records at Date of Policy. This exclusion does
not limit the coverage provided under insuring provisions 14, 15, 16 and 24 of
this policy.

2.   Rights of eminent domain unless notice of the exercise thereof has been
recorded in the Public Records at Date of Policy, but not excluding from
coverage any taking which has occurred prior to Date of Policy which would be
binding on the rights of a purchaser for value without Knowledge.   3.  
Defects, liens, encumbrances, adverse claims or other matters:

(a) created, suffered, assumed or agreed to by the Insured Claimant;
(b) not known to the Company, not recorded in the Public Records at Date of
Policy, but Known to the Insured Claimant and not disclosed in writing to the
Company by the Insured Claimant prior to the date the Insured Claimant became an
Insured under this policy;
(c) resulting in no loss or damage to the Insured Claimant;
(d) attaching or created subsequent to Date of Policy (this paragraph (d) does
not limit the coverage provided under insuring provisions 7, 8, 16, 17, 19, 20,
21, 23, 24 and 25); or
(e) resulting in loss or damage which would not have been sustained if the
Insured Claimant had paid value for the Insured Mortgage.

4.   Unenforceability of the lien of the Insured Mortgage because of the
inability or failure of the Insured at Date of Policy, or the inability or
failure of any subsequent owner of the indebtedness, to comply with applicable
doing business laws of the state in which the Land is situated.   5.  
Invalidity or unenforceability of the lien of the Insured Mortgage, or claim
thereof, which arises out of the transaction evidenced by the Insured Mortgage
and is based upon:

(a) usury, except as provided under insuring provision 10 of this policy; or
(b) any consumer credit protection or truth in lending law.

6.   Taxes or assessments of any taxing or assessment authority which become a
lien on the Land subsequent to Date of Policy.   7.   Any claim, which arises
out of the transaction creating the interest of the mortgagee insured by this
policy, by reason of the operation of federal bankruptcy, state insolvency, or
similar creditors’ rights laws, that is based on:

(a) the transaction creating the interest of the insured mortgagee being deemed
a fraudulent conveyance or fraudulent transfer, or
(b) the subordination of the interest of the insured mortgagee as a result of
the application of the doctrine of equitable subordination; or
(c) the transaction creating the interest of the insured mortgagee being deemed
a preferential transfer except where the preferential transfer results from the
failure:
(i) to timely record the instrument of transfer; or
(ii) of such recordation to impart notice to a purchaser for value or a judgment
or lien creditor.

8.   Any claim of invalidity, unenforceability or lack of priority of the lien
of the Insured Mortgage as to advances or modifications made after the Insured
has Knowledge that the vestee shown in Schedule A is no longer the owner of the
estate or interest covered by this policy. This exclusion does not limit the
coverage provided under insuring provision 7.   9.   Lack of priority of the
lien of the Insured Mortgage as to each and every advance made after Date of
Policy, and all interest charged thereon, over liens, encumbrances and other
matters affecting title, the existence of which are Known to the Insured at:

(a) The time of the advance, or
(b) The time a modification is made to the terms of the Insured Mortgage which
changes the rate of interest charged, if the rate of interest is greater as a
result of the modification than it would have been before the modification. This
exclusion does not limit the coverage provided under insuring provision 7.
SCHEDULE B
This policy does not insure against loss or damage (and the Company will not pay
costs, attorneys’ fees or expenses) which arise by reason of:

1.   Environmental protection liens provided for by the following existing
statutes, which liens will have priority over the lien of the Insured Mortgage
when they arise: NONE.

13. AMERICAN LAND TITLE ASSOCIATION LOAN POLICY - 1992
WITH EAGLE PROTECTION ADDED
WITH REGIONAL EXCEPTIONS
When the American Land Title Association loan policy with EAGLE Protection Added
is used as a Standard Coverage Policy and not as an Extended Coverage Policy the
exclusions set forth in paragraph 12 above are used and the following exceptions
to coverage appear in the policy.
SCHEDULE B
This policy does not insure against loss or damage (and the Company will not pay
costs, attorneys’ fees or expenses) which arise by reason of:
Part One:
First American Title Insurance Company
Exhibit C, Page 19

 



--------------------------------------------------------------------------------



 



     
 
  Order Number: NCS-335499-SC
Page Number: 20

1.   Taxes or assessments which are not shown as existing liens by the records
of any taxing authority that levies taxes or assessments on real property or by
the public records.

2.   Any facts, rights, interests, or claims which are not shown by the public
records but which could be ascertained by an inspection of said I and or by
making inquiry of persons in possession thereof.   3.   Easements, claims of
easement or encumbrances which are not shown by the public records.   4.  
Discrepancies, conflicts in boundary lines, shortage in area, encroachments, or
any other facts which a correct survey would disclose, and which are not shown
by public records.   5.   Unpatented mining claims; reservations or exceptions
in patents or in acts authorizing the issuance thereof; water rights, claims or
title to water.   6.   Any lien, or right to a lien, for services, labor or
material theretofore or hereafter furnished, imposed by law and not shown by the
public records.

Part Two:

1.   Environmental protection liens provided for by the following existing
statutes, which liens will have priority over the lien of the Insured Mortgage
when they arise: NONE

First American Title Insurance Company
Exhibit C, Page 20

 



--------------------------------------------------------------------------------



 



EXHIBIT D
MEMORANDUM OF GRANT OF OPTION

 
RECORDING REQUESTED BY:
WHEN RECORDED, MAIL TO:
 
Brocade Communication Systems, Inc.
1745 Technology Drive
San Jose, CA 95110
Attention: Sr. Director Global
Real Estate & Facilities

MEMORANDUM OF OPTION AGREEMENT
     This Memorandum of Option Agreement (this “Memorandum”)is made as of May
___, 2008, between MFP/HUNTER@FIRST OFFICE PARTNERS, LLC, a Delaware limited
liability company (“Owner”), as optionor, and BROCADE COMMUNICATIONS SYSTEMS,
INC., a Delaware corporation (“Optionee”), as optionee, who hereby agree as
follows:
     1. Purchase Option. Owner grants to Optionee an option to purchase (the
“Purchase Option”) the real property described in Exhibit A (the “Option
Property”), on the terms and conditions set forth in that certain Grant of
Options dated and effective as of May ___, 2008, by and between Owner and
Optionee (the “Grant of Options”). The terms and conditions of the Grant of
Options are incorporated herein by reference as though fully set forth herein.
The term of the Purchase Option shall expire on May ___, 2012, unless terminated
earlier pursuant to the terms and conditions contained in the Grant of Options.
     2. ROFO. Owner also grants to Optionee a right of first offer (the “ROFO”)
to purchase the Option Property in accordance with the terms and conditions of
the Grant of Options. The ROFO shall terminate pursuant to the terms and
conditions contained in the Grant of Options.
     3. Purpose. This Memorandum has been prepared for the purpose of
recordation pursuant to the Grant of Options, and shall not alter or affect in
any way the rights and obligations of Owner and Optionee under the Grant of
Options. In the event of any inconsistency between this Memorandum and the Grant
of Options, the terms of the Grant of Options shall control.
     4. Governing Law. This Memorandum shall be governed by, and construed in
accordance with, the laws of the State of California.
     5. Counterparts. This Memorandum may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

Exhibit D, Page 1



--------------------------------------------------------------------------------



 



     6. Exhibit. The exhibit attached hereto is incorporated herein by this
reference, as though set forth in full herein.
Signatures Appear on Following Page

Exhibit D, Page 2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Memorandum as of the
date first hereinabove written.

                          OWNER:
 
                        MFP/HUNTER@FIRST OFFICE PARTNERS, LLC,     a Delaware
limited liability company    
 
                        By:   USO At First, LLC,         a California limited
liability company         Its: Administrative Member    
 
                            By:   Technology Station Associates, LLC,          
  a California limited liability company             Its: Sole Member    
 
                                By:   Hunter/Storm Univ. Station, LLC,          
      a California limited liability company                 Its: Managing
Member    
 
                                    By:   Hunter/Storm, Inc.,                  
  a Delaware corporation                     Its: Manager    
 
                       
 
              By:        
 
                       
 
                  Derek K. Hunter, Jr.    
 
                  Its: President and Secretary    

          OPTIONEE:    
 
        BROCADE COMMUNICATIONS SYSTEMS, INC.,     a Delaware corporation    
 
       
By:
       
 
       
 
  Richard Deranleau    
 
  Vice President of Finance and Chief Financial Officer    

Exhibit D, Page 3



--------------------------------------------------------------------------------



 



EXHIBIT A
TO MEMORANDUM OF OPTION AGREEMENT
LEGAL DESCRIPTION OF OPTION PROPERTY
Real property in the City of San Jose, County of Santa Clara, State of
California, more particularly described as follows:
PARCEL ONE:
Parcel 4 as shown upon that certain Map entitled “Parcel Map — Parcel 5 is for
Condominium Purposes being a subdivision of Parcels 1, 2 and 3 as shown on that
certain Parcel Map filed for record on August 14, 2007 in Book 817 of Maps, page
23 and 24, Santa Clara County Records”, which Map was filed in the Office of the
Recorder, County of Santa Clara, State of California on May 5, 2008, in Book 824
of Maps, at pages 39, 40, 41 and 42, Santa Clara County Records, as amended by
that certain Certificate of Correction recorded May 13, 2007 as Instrument
No. 19851478, Official Records.
PARCEL TWO-A:
Unit 2, as said unit is depicted on that certain Condominium Plan entitled
“Condominium Plan Parcel 5 at First Condominiums”, which shall hereafter be
referred to as (the “Plan”), which Plan is attached to and which unit is made
subject to that certain Declaration of Covenants, Conditions and Restrictions
for Parcel 5 at First Garage Condominiums, a Commercial/Industrial Project,
which shall hereafter be referred to as (the “Declaration”), which Declaration
recorded                     , 2008 as Document No.                    ,
Official Records; said Unit being situated on Lot 5 as said lot is shown upon
that certain Map entitled “Parcel Map — Parcel 5 is for Condominium Purposes
being a subdivision of Parcels 1, 2 and 3 as shown on that certain Parcel Map
filed for record on August 14, 2007 in Book 817 of Maps, page 23 and 24, Santa
Clara County Records”, which Map was filed in the Office of the Recorder, County
of Santa Clara, State of California on May 5, 2008, in Book 824 of Maps, at
pages 39, 40, 41 and 42, Santa Clara County Records, as amended by that certain
Certificate of Correction recorded May 13, 2007 as Instrument No. 19851478,
Official Records.
PARCEL TWO-B
An undivided 1/2 interest as tenants in common in the Common Area of Lot 5, as
defined in the Declaration and depicted on the Plan.
EXCEPTING AND RESERVING THEREFROM THE FOLLOWING:
1. All the condominium units depicted on the Plan and defined in the Declaration
other than the condominium unit described in Parcel Two-A above.

Exhibit D, Page 4



--------------------------------------------------------------------------------



 



2. Non-exclusive easements for access, ingress, egress, support, utilities and
other rights, over, under, upon and through the Common Area, appurtenant to all
units, as said easements and rights are defined in the Declaration.
3. All easements as provided for in the Declaration.

Exhibit D, Page 5



--------------------------------------------------------------------------------



 



PARCEL TWO-C:
A non-exclusive easement, appurtenant to Parcel Two-A above, for access,
ingress, egress, support, utilities and all other easements and rights, over,
under, upon and through the Common Areas as said easements and rights are
defined in the Declaration.
PARCEL THREE:
Rights and easements granted in that certain Declaration of Master Covenants,
Conditions, Restrictions and Reciprocal Easements recorded October 31, 2007 as
Instrument No. 19634748, as amended by that certain First Supplemental
Declaration of Covenants, Conditions, Restrictions and Reciprocal Easements
recorded                     , 2008 as Instrument No.                     , both
of Official Records.
PARCEL FOUR:
Non-exclusive easements for the passage of vehicles and pedestrians, utilities,
drainage of storm waters and runoff as granted in that certain Declaration of
Reciprocal Easements @First Office Project recorded                     , 2008
as Instrument No.                     , Official Records.
APN: Portions of 097-03-079 and 097-03-085 and 097-03-108 and 097-03-087

Exhibit D, Page 6



--------------------------------------------------------------------------------



 



             
STATE OF CALIFORNIA
    )        
 
    )        
COUNTY OF                     
    )      

On                                         , before me,               
                          , Notary Public, personally appeared
                                        , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument, and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

             
 
         
 
         
 
    (Seal)    
Notary Public
         

Exhibit D, Page 7



--------------------------------------------------------------------------------



 



             
STATE OF CALIFORNIA
    )        
 
    )        
COUNTY OF                     
    )      

On                                         , before me,                
                         , Notary Public, personally appeared
                                        , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument, and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

             
 
         
 
         
 
    (Seal)    
Notary Public
         

Exhibit D, Page 8



--------------------------------------------------------------------------------



 



Exhibit D-2
Memorandum of Option Agreement

 
RECORDING REQUESTED BY:
WHEN RECORDED, MAIL TO:
 
Brocade Communication Systems, Inc.
1745 Technology Drive
San Jose, CA 95110
Attention: Sr. Director Global
Real Estate & Facilities

MEMORANDUM OF OPTION AGREEMENT
     This Memorandum of Option Agreement (this “Memorandum”)is made as of May
___, 2008, between MFP/HUNTER@FIRST OFFICE PARTNERS, LLC, a Delaware limited
liability company (“Owner”), as optionor, and BROCADE COMMUNICATIONS SYSTEMS,
INC., a Delaware corporation (“Optionee”), as optionee, who hereby agree as
follows:
     1. Purchase Option. Owner grants to Optionee an option to purchase (the
“Purchase Option”) the real property described in Exhibit A (the “Option
Property”), on the terms and conditions set forth in that certain Grant of
Options dated and effective as of May ___, 2008, by and between Owner and
Optionee (the “Grant of Options”). The terms and conditions of the Grant of
Options are incorporated herein by reference as though fully set forth herein.
The term of the Purchase Option shall expire on May ___, 2012, unless terminated
earlier pursuant to the terms and conditions contained in the Grant of Options.
     2. ROFO. Owner also grants to Optionee a right of first offer (the “ROFO”)
to purchase the Option Property in accordance with the terms and conditions of
the Grant of Options. The ROFO shall terminate pursuant to the terms and
conditions contained in the Grant of Options.
     3. Purpose. This Memorandum has been prepared for the purpose of
recordation pursuant to the Grant of Options, and shall not alter or affect in
any way the rights and obligations of Owner and Optionee under the Grant of
Options. In the event of any inconsistency between this Memorandum and the Grant
of Options, the terms of the Grant of Options shall control.
     4. Governing Law. This Memorandum shall be governed by, and construed in
accordance with, the laws of the State of California.
     5. Counterparts. This Memorandum may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

Exhibit D-2 Page 1 of 6



--------------------------------------------------------------------------------



 



     6. Exhibit. The exhibit attached hereto is incorporated herein by this
reference, as though set forth in full herein.
Signatures Appear on Following Page

Exhibit D-2 Page 2 of 6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Memorandum as of the
date first hereinabove written.

                          OWNER:    
 
                        MFP/HUNTER@FIRST OFFICE PARTNERS, LLC     a Delaware
limited liability company    
 
                        By:   USO AT FIRST, LLC,         a California limited
liability company         Its: Administrative Member    
 
                            By:   Technology Station Associates, LLC,          
  a California limited liability company             Its: Sole Member    
 
                                By:   Hunter/Storm Univ. Station, LLC          
      a California limited liability company                 Its: Managing
Member    
 
                                    By:   Hunter/Storm, Inc.                    
a Delaware corporation                     Its: Manager    
 
                       
 
              By:        
 
                       
 
                  Derek K. Hunter, Jr.    
 
                  Its: President and Secretary    

          OPTIONEE:    
 
        BROCADE COMMUNICATIONS SYSTEMS, INC.,     a Delaware corporation    
 
       
By:
       
 
       
Its:
       
 
       
Name:
       
 
       
 
       
By:
       
 
       
Its:
       
 
       
Name:
       
 
 
 
   

Exhibit D-2 Page 3 of 6



--------------------------------------------------------------------------------



 



EXHIBIT A
TO MEMORANDUM OF OPTION AGREEMENT
LEGAL DESCRIPTION OF OPTION PROPERTY

Exhibit D-2 Page 4 of 6



--------------------------------------------------------------------------------



 



             
STATE OF CALIFORNIA
    )        
 
    )        
COUNTY OF                     
    )      

On                                         , before me,                  
                       , Notary Public, personally appeared
                                        , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument, and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

             
 
         
 
         
 
    (Seal)    
Notary Public
         

Exhibit D-2 Page 5 of 6



--------------------------------------------------------------------------------



 



                 
STATE OF CALIFORNIA
    )            
 
    )            
COUNTY OF                     
    )          

On                                         , before me,                
                         , Notary Public, personally appeared
                                        , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument, and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

             
 
         
 
         
 
    (Seal)    
Notary Public
         

Exhibit D-2 Page 6 of 6



--------------------------------------------------------------------------------



 



Exhibit E
Development Services Agreement
This Exhibit has been separately filed with the Securities and Exchange
Commission as
Exhibit 10.6 to Brocade Communications Systems, Inc.’s Form 10-Q for the
Quarterly
Period ended July 26, 2008.

Exhibit E



--------------------------------------------------------------------------------



 



Exhibit F-1
Profit Participation Agreement
See Attached 16 Pages

Exhibit F-1



--------------------------------------------------------------------------------



 



PROFIT PARTICIPATION AGREEMENT
     THIS PROFIT PARTICIPATION AGREEMENT (this “Agreement”) is entered into as
of May 22, 2008 between BROCADE COMMUNICATIONS SYSTEMS, INC., a Delaware
corporation (“Brocade”) and MFP/HUNTER@FIRST OFFICE PARTNERS, LLC, a Delaware
limited liability company (“MFP/Hunter”).
RECITALS
     A. MFP/Hunter is the owner of that certain real property located at the
intersection of Highway 237 and North First Street in the City of San Jose,
County of Santa Clara, State of California, commonly known as The Offices@North
First Street, which is Parcel 2 as shown on the Parcel Map filed August 14, 2007
in Book 817 of Maps, Pages 23 to 24, in the Office of the Santa Clara County
Recorder (the “Land”).
     B. MFP/Hunter and Brocade have entered into that certain Purchase and Sale
Agreement and Escrow Instructions, dated as of April 24, 2008 (as it may have
been subsequently amended and assigned, the “Purchase Agreement”), pursuant to
which Brocade agreed to purchase a portion of the Land from MFP/Hunter and
MFP/Hunter agreed to sell a portion of the Land to Brocade, on the terms and
conditions contained therein. The portion of the Land to be acquired by Brocade
pursuant to the Purchase Agreement (the “Property”) consists of Parcels 1, 2 and
3, and a portion of Parcel 5 (identified as “Unit 1” on that certain Condominium
Plan), as shown on the Parcel Map filed May 5, 2008 in Book 824 of Maps, Pages
39—42, in the Office of the Santa Clara County Recorder.
     C. Pursuant to the Purchase Agreement and concurrently with this Agreement,
Brocade and MFP/Hunter’s affiliate, MFP/Hunter @First Development Partners, LLC,
a Delaware limited liability company (the “Development Manager”), are entering
into that certain Development Services Agreement (the “Development Services
Agreement”), pursuant to which Brocade hires Development Manager to act as
development manager of the three building plus parking garage project to be
constructed on the Property as more particularly described in the Development
Services Agreement (the “Improvements,” and together with the Property, the
“Project”), for the Guaranteed Delivery Price (as defined in the Development
Services Agreement) and otherwise on the terms and conditions of the Development
Services Agreement.
     D. MFP/Hunter’s sale of the Property to Brocade pursuant to the Purchase
Agreement is conditioned upon Brocade entering into this Agreement.
AGREEMENTS
     NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties hereby agree as follows:
     1. Certain Defined Terms. The terms defined in this Section 1 shall, for
the purposes of this Agreement, have the meanings specified below:

1



--------------------------------------------------------------------------------



 



          (a) “Brocade’s Cost of Capital” shall mean the sum of the imputed
monthly debt service amounts for each full or partial calendar month of
Brocade’s ownership of the Project, assuming (i) a principal balance equal to
the total Project Costs as of the first day of each calendar month, (ii) a per
annum interest rate of five percent (5%), and (iii) monthly payments of interest
only. Each imputed monthly debt service amount shall be included in Project
Costs as of the last day of the applicable full or partial calendar month for
purposes of calculating the principal balance for subsequent calendar months.
          (b) “Escrow Holder” shall mean the escrow holder under a Sale
Contract.
          (c) “Expiration Date” shall mean May 22, 2011 provided that if a Sale
Contract is entered into by Brocade and a Purchaser on or prior to the
Expiration Date, then the Expiration Date shall be extended until the earlier of
(x) the Sale Closing under such Sale Contract, (y) the termination or expiration
of such Sale Contract without a Sale Closing occurring, or (z) five (5) business
days after receipt by Brocade of written notice of termination of this Agreement
by MFP/Hunter, which notice may be given at any time after May 22, 2011.
          (d) “Expiration Payment” shall mean the positive difference (if any)
between (i) Eight Million Dollars ($8,000,000), less (ii) the sum of all Profit
Participation payments made as of the Expiration Date.
          (e) “Minimum Payment” shall mean Eight Million Dollars ($8,000,000).
The foregoing notwithstanding, for purposes of calculating the Profit
Participation with respect to a Partial Transfer, the Minimum Payment shall be
prorated based on the number of Square Feet contained in the portion of the
Project subject to such Partial Transfer.
          (f) “Net Profit” shall mean, with respect to any Transfer, the
positive difference between (i) the Sale Consideration with respect to such
Transfer, less (ii) the total Project Costs incurred prior to or in connection
with the Sale Closing for such Transfer.
          (g) “Partial Transfer” shall mean a Transfer of less than the entire
Project.
          (h) “Profit Participation” shall, with respect to any Transfer, mean
the greater of (i) ten percent (10%) of the Net Profit with respect to such
Transfer, or (ii) the Minimum Payment with respect such Transfer; provided
however that the Profit Participation for the last Partial Transfer to occur
shall not cause the aggregate of all Profit Participation payments to exceed the
greater of Eight Million Dollars ($8,000,000) or ten percent (10%) of the Net
Profit with respect to all Transfers (calculated based on the aggregate Sale
Consideration from all Partial Transfers less aggregate final Project Costs for
the entire Project).
          (i) “Project Costs” shall mean the cumulative total of the following
costs for the Project, without duplication: (1) the Purchase Price, Accrued
Expenses and Traffic Impact Fee (as such terms are defined in the Purchase
Agreement), and all other amounts paid by Brocade pursuant to the Purchase
Agreement; (2) all other transaction costs paid by Brocade to acquire the
Property including, without limitation, costs for title insurance and
endorsements, escrow fees, legal and consulting fees, prorations, commissions,
due diligence costs, and market studies; (3) the Guaranteed Delivery Price and
all other amounts paid by Brocade pursuant to the Development Services Agreement
or otherwise in connection with the development, design and

2



--------------------------------------------------------------------------------



 



construction of the Project; (4) all hard and soft costs incurred by Brocade in
the design and construction of interior improvements and all other improvements
and alterations to or in connection with the Project including, without
limitation, costs for construction materials, equipment rental, labor and
subcontractors, architecture, building permits and contractor fees; provided,
however, that Project Costs shall not include costs to purchase or install any
furniture, fixtures or equipment to be located in the Project; (5) Brocade’s
Cost of Capital; (6) carrying costs incurred by Brocade including, without
limitation, property taxes and assessments, insurance, and operations and
maintenance costs with respect to the Project, that are attributable to the
period of Brocade’s ownership of the Project, (7) legal, consulting and other
professional fees incurred by Brocade relating to the ownership, development
and/or construction of the Project, (8) sales commissions and other compensation
for sales and marketing activities incurred by Brocade with respect to the
Project, (9) other transaction and closing costs incurred by Brocade in
connection with any and all Transfers including, without limitation, costs for
title insurance and endorsements, escrow fees, legal and consulting fees,
prorations and due diligence costs, and (10) any other costs or expenses
incurred by Brocade prior to or on such Sale Closing that are allocable to the
Project. The foregoing notwithstanding, for purposes of calculating Net Profit
for a Partial Transfer, (i) Project Costs in category (9) above shall be
included only to the extent attributable to the applicable Partial Transfer, and
(ii) all other Project Costs shall be prorated based on the number of Square
Feet contained in the portion of the Project subject to such Partial Transfer.
          (j) “Purchaser” shall mean the third party purchaser or purchasers
under a Sale Contract, or the assignees or designees of such purchaser or
purchasers.
          (k) “Sale Closing” shall mean the close of escrow for a Transfer
pursuant to a Sale Contract.
          (l) “Sale Consideration” shall, with respect to any Sale Contract,
mean the purchase price received by Brocade from the Purchaser pursuant to such
Sale Contract.
          (m) “Sale Contract” shall mean a contract between Brocade and a
Purchaser pursuant to which Brocade agrees to Transfer all or any portion of the
Project to such Purchaser on the terms and conditions provided in such contract.
          (n) “Square Feet” shall, with respect to any portion of the Project,
mean the aggregate square footage of the Improvements contained or to be
contained in such portion of the Project.
          (o) “Transfer” shall mean any transfer, sale, or other conveyance of
all or any portion of the Project to a third party purchaser, but shall not
include (i) any lease; (ii) any transfer, sale or conveyance of any direct or
indirect ownership interest in Brocade; (iii) any transfer, sale, or other
conveyance of all or any portion of the Project to an Affiliate (as defined in
the Development Services Agreement) of Brocade; (iv) any deed of trust,
mortgage, assignment or other transfer merely as security for the performance of
any obligation, or any foreclosure or deed-in-lieu of foreclosure pursuant to
any such instrument; or (v) any merger, consolidation or similar transaction
relating to Brocade. A portion of the Project shall be

3



--------------------------------------------------------------------------------



 



considered “Transferred” upon completion of a Sale Closing with respect to such
portion of the Project.
     2. Profit Participation. If Brocade elects, in Brocade’s sole discretion,
to Transfer all or any portion of the Project at any time on or prior to the
Expiration Date, then, concurrently with each Sale Closing, Brocade will pay
MFP/Hunter the Profit Participation with respect to the applicable Transfer.
Upon approval of the final settlement statement for such Transfer, Brocade shall
prepare and deliver to MFP/Hunter and to Escrow Holder Brocade’s calculation,
made in good-faith and in Brocade’s reasonable discretion, of Net Profit with
respect to such Transfer (the "Net Profit Calculation”). At each Sale Closing,
the Profit Participation with respect to the applicable Transfer shall be
disbursed by Escrow Holder directly to MFP/Hunter pursuant to instructions
provided by MFP/Hunter, from the funds otherwise payable to Brocade at such Sale
Closing. The terms and conditions of any Transfer and/or Sale Contract
including, without limitation, the Sale Consideration, shall be within Brocade’s
sole discretion, and MFP/Hunter shall have no right to participate in the
negotiation, or approve or disapprove the terms and conditions, of any Sale
Contract or Transfer. If the entire Project has not been Transferred prior to
the Expiration Date, then Brocade shall pay the Expiration Payment (if any) to
MFP/Hunter on the Expiration Date.
     3. Effect of Development Manager Overruns. Notwithstanding anything to the
contrary in this Agreement, if there is a Development Manager Overrun (as
defined in the Development Services Agreement) and/or Delivery Delay Amount (as
defined in the Development Services Agreement), and any unused proceeds of the
Letter of Credit (as defined in the Development Services Agreement), after
previous draws and applications (if any), have been received by Brocade and are
insufficient to pay the entire Development Manager Overrun and/or Delivery Delay
Amount (the amount of such insufficiency being referred to herein as the
“Remaining Development Manager Liability”), then each Profit Participation
payment and/or the Expiration Payment, as applicable, shall be reduced, on a
dollar-for-dollar basis, by the amount of the Remaining Development Manager
Liability until such Remaining Development Manager Liability is fully exhausted.
     4. Right of Review and Inspection. Brocade shall, within five (5) business
days following receipt of a written request from MFP/Hunter given within fifteen
(15) business days following MFP/Hunter’s receipt of a Net Profit Calculation,
permit the review and inspection of Brocade’s records which reasonably relate to
Brocade’s determination of such Net Profit Calculation. Such review and
inspection may be performed by MFP/Hunter’s employees, consultants, attorneys or
agents. Any such review and inspection shall take place during regular business
hours at Brocade’s principal place of business, and shall be performed at
MFP/Hunter’s sole cost and expense. The foregoing notwithstanding, such review
or inspection shall not delay or interfere with any Sale Closing or with
Brocade’s or the Purchaser’s rights or obligations under any Sale Contract.
     5. Termination.
          (a) Termination Events. This Agreement shall remain in full force and
effect until the earlier of:

4



--------------------------------------------------------------------------------



 



          (i) The termination of the Development Services Agreement by Brocade
due to an Event of Default or Hunter/Storm Change of Control (as such terms are
defined in the Development Services Agreement), if (but only if) such
termination occurs on or prior to July 22, 2009;
          (ii) Such time as the entire Project has been Transferred and
MFP/Hunter has received Profit Participation with respect to Transfers of, in
the aggregate, the entire Project; or
          (iii) The Expiration Date, and payment to MFP/Hunter of the Expiration
Payment.
          (b) Effect of Termination. After termination of this Agreement
pursuant to Section 5(a) above, Brocade shall have no further obligations under
this Agreement, and this Agreement shall terminate and be of no further force
and effect.
     6. Miscellaneous.
          (a) Brokers. Brocade hereby represents and warrants to MFP/Hunter
that, except for Studley, Inc. (the fees or commissions to whom, if any are due,
will be paid for by Brocade pursuant to a separate agreement), it did not employ
or use any broker or finder to arrange or bring about this transaction, and that
there are no other claims or rights for brokerage commissions or finder’s fees
in connection with the transactions contemplated by this Agreement. MFP/Hunter
hereby represents and warrants to Brocade that it did not employ or use any
broker or finder to arrange or bring about this transaction, and that there are
no other claims or rights for brokerage commissions or finder’s fees in
connection with the transactions contemplated by this Agreement. If any person
brings a claim against MFP/Hunter for a commission or finder’s fee based upon
any contact, dealings, or communication with Brocade in connection with the
transactions contemplated by this Agreement, then Brocade shall defend
MFP/Hunter from such claim, and shall indemnify MFP/Hunter and hold MFP/Hunter
harmless from any and all costs, damages, claims, liabilities, or expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred by MFP/Hunter with respect to the claim. If any person brings a claim
against Brocade for a commission or finder’s fee based upon any contact,
dealings, or communication with MFP/Hunter in connection with the transactions
contemplated by this Agreement, then MFP/Hunter shall defend Brocade from such
claim, and shall indemnify Brocade and hold Brocade harmless from any and all
costs, damages, claims, liabilities, or expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) incurred by Brocade with respect
to the claim.
          (b) Notices. All notices, demands or other communications of any type
given by either party to the other, whether required by this Agreement or in any
way related to this transaction, shall be in writing and delivered: (i) by hand
or Federal Express or similar courier service; (ii) by United States Mail, as a
certified item, return receipt requested, and deposited in a Post Office or
other depository under the care or custody of the United States Postal Service,
with proper postage affixed, or (iii) transmitted by facsimile or electronic
mail with a hard copy sent within one (1) Business Day by any of the foregoing
means. Each notice to a party shall be addressed as follows:

5



--------------------------------------------------------------------------------



 



     
To MFP/Hunter:
  MFP/Hunter@First Office Partners, LLC
 
  10121 Miller Avenue, Suite 200
 
  Cupertino, California 95014
 
  Attention: Derek K. Hunter, Jr
 
  Fax: (408) 255-4100
 
  Email: deke@hunterproperties.com
 
   
With a copy to:
  MacFarlane Urban Realty Company
 
  201 Spear Street, 12th Floor
 
  San Francisco, California 94105-1636
 
  Attention: Thomas C. Klugherz
 
  Fax.: (415) 356-2511
 
  Email: tklugherz@macfarlanepartners.com
 
   
With a copy to:
  Coblentz, Patch, Duffy & Bass LLP
 
  One Ferry Building
 
  Suite 200
 
  San Francisco, California 94111
 
  Attention: Danna Kozerski
 
  Fax: (415) 989-1663
 
  Email: dmk@coblentzlaw.com
 
   
To Brocade:
  Brocade Communications Systems, Inc.
 
  1745 Technology Drive
 
  San Jose, California 95110
 
  Attention: Michael Hirahara
 
  Fax: (408) 333-8101
 
  Email: mhirahar@brocade.com
 
   
With a copy to
  Ellman Burke Hoffman & Johnson
 
  601 California Street, 19th Floor
 
  San Francisco, California 94108
 
  Attention: Jodi Fedor
 
  Fax: (415) 296-1765
 
  Email: jfedor@ellman-burke.com

     Any notice delivered by hand or Federal Express or similar courier service
shall be deemed to be delivered when actual delivery is made. Any notice
deposited in the United States Mail in the manner required above shall be deemed
to be delivered three (3) calendar days after the date of such deposit, and any
time periods provided for herein during which a party may act shall not commence
until such notice is deemed to be so delivered. Any notice delivered by
facsimile or electronic mail shall be deemed to be delivered when actual
delivery is made (as evidenced by the notifying party’s receipt of written or
electronic confirmation of such delivery or refusal of delivery prior to 5:00 pm
Pacific time on a Business Day). Either party hereto may change its address by
notice given as provided herein to the other party.

6



--------------------------------------------------------------------------------



 



          (c) Rules of Construction. Where required for proper interpretation,
words in the singular shall include the plural; the masculine gender shall
include the neuter and the feminine, and vice versa. The headings of the
Sections and paragraphs contained in this Agreement are included only for
convenience of reference and shall be disregarded in the construction and
interpretation of this Agreement. References in this Agreement to Sections and
paragraphs are references to the Sections and paragraphs contained in this
Agreement. Each reference in this Agreement to a Section shall be deemed a
reference to all Sections contained within such Section. This Agreement has been
fully negotiated at arms’ length between the parties, after advice by counsel
and other representatives chosen by the parties, and the parties are fully
informed with respect thereto. No party shall be deemed the scrivener of this
Agreement and, accordingly, the provisions of this Agreement shall be construed
as a whole according to their common meaning and not strictly for or against any
party. Use in this Agreement of the words “including” or “such as”, or words of
similar import, following any general term, statement or matter shall not be
construed to limit such term, statement or matter to the enumerated items,
whether or not language of non-limitation (such as “without limitation” or “but
not limited to”) are used with reference thereto, but rather shall refer to all
items or matters that could reasonably fall within the broadest scope of such
term, statement or matter.
          (d) Amendment; Waivers. This Agreement may not be modified or amended
except by an agreement in writing signed by the parties hereto. A party may
waive any of the conditions contained herein or any of the obligations of the
other party hereunder, but any such waiver shall be effective only if in writing
and signed by the party waiving such conditions or obligations. No waiver by any
party of a breach of any of the terms, covenants, or conditions of this
Agreement by the other party shall be construed or held to be a waiver of any
succeeding or preceding breach of the same or any other term, covenant or
condition herein contained.
          (e) Time of Essence. Time is of the essence of this Agreement and each
provision hereof.
          (f) Attorneys’ Fees. If either party brings an action or proceeding at
law or in equity to interpret or enforce this Agreement or any provisions
contained herein, or to seek damages or other redress for a breach, the
prevailing party shall be entitled to recover, in addition to all other remedies
or damages, reasonable attorneys’ fees incurred in such action or proceeding.
          (g) Governing Law. This Agreement shall be construed and interpreted
in accordance with the laws of the State of California.
          (h) Entire Agreement. This Agreement, including the exhibits hereto,
constitutes the entire agreement between the parties pertaining to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings of the parties in connection therewith. No representation,
warranty, covenant, agreement or condition not expressed in this Agreement shall
be binding upon the parties hereto or shall affect or be effective to interpret,
change or restrict the provisions of this Agreement.

7



--------------------------------------------------------------------------------



 



          (i) Successors and Assigns. This Agreement, and the terms, covenants
and conditions herein contained, shall be binding upon and inure to the benefit
of the parties hereto and their respective successors, heirs and assigns.
          (j) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.
          (k) Memorandum of Agreement. Concurrently with the execution hereof,
Brocade and MFP/Hunter shall execute, acknowledge and cause to be recorded in
the Official Records of Santa Clara County a memorandum of MFP/Hunter’s rights
under this Agreement (the “Memorandum of Agreement”) in the form attached hereto
as Exhibit A and incorporated herein. Upon the termination of this Agreement,
MFP/Hunter shall execute, acknowledge and deliver a release of this Agreement in
the form attached hereto as Exhibit B (the “Release”), which Release shall be
deposited into the Sale Escrow (and shall be a condition to MFP/Hunter’s receipt
of the Profit Participation resulting from such Transfer) promptly following
MFP/Hunter’s receipt of Brocade’s calculation of Net Profit or, if this
Agreement terminates other than as a result of a Transfer, will be delivered to
Brocade within three (3) days following the termination of this Agreement.
[signatures on next page]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
set forth below.
MFP/HUNTER@FIRST OFFICE PARTNERS, LLC
a Delaware limited liability company

                          By:   USO At First, LLC,             a California
limited liability company         Its: Administrative Member    
 
                            By:   Technology Station Associates, LLC,          
  a California limited liability company             Its: Sole Member    
 
                                By:   Hunter/Storm Univ. Station, LLC,          
  a California limited liability company             Its: Managing Member
 
                                    By:   Hunter/Storm, Inc.,                 a
Delaware corporation                 Its: Manager
 
                       
 
              By:        
 
                       
 
                  Derek K. Hunter, Jr.    
 
                  Its: President and Secretary    

Dated: May                     , 2008
BROCADE COMMUNICATIONS SYSTEMS, INC.,
a Delaware corporation

         
By:
       
 
       
 
  Richard Deranleau
Vice President of Finance and Chief Financial Officer    
 
       
Dated:
  May ___, 2008    

9



--------------------------------------------------------------------------------



 



EXHIBIT A
MEMORANDUM OF PROFIT PARTICIPATION AGREEMENT
RECORDING REQUESTED BY:
WHEN RECORDED, MAIL TO:
Brocade Communication Systems, Inc.
1745 Technology Drive
San Jose, CA 95110
Attention: Sr. Director Global
Real Estate & Facilities
MEMORANDUM OF PROFIT PARTICIPATION AGREEMENT
     THIS MEMORANDUM OF PROFIT PARTICIPATION AGREEMENT (this “Memorandum”) is
made and entered into as of May ___, 2008 (the “Effective Date”), by and BROCADE
COMMUNICATIONS SYSTEMS, INC., a Delaware corporation (“Brocade”) and
MFP/HUNTER@FIRST OFFICE PARTNERS, LLC, a Delaware limited liability company
(“MFP/Hunter”) who hereby agree as follows:
     1. Property. MFP/Hunter has sold and conveyed concurrently herewith to
Brocade, certain real property located in the City of San Jose, County of Santa
Clara, State of California as more specifically described in Exhibit A hereto
(the “Property”).
     2. Participation Agreement. Concurrently herewith Brocade and MFP/Hunter
have entered into that certain Profit Participation Agreement (“Participation
Agreement”), whereby Brocade has agreed to make certain payments to MFP/Hunter,
as more specifically provided in, and subject to the specific terms and
conditions of, the Participation Agreement. Each and every of the terms and
provisions of the Participation Agreement are hereby incorporated into this
Memorandum by this reference.
     3. Purpose. This Memorandum has been prepared for the purpose of
recordation pursuant to the Participation Agreement, and shall not alter or
affect in any way the rights and obligations of Brocade and MFP/Hunter under the
Participation Agreement. In the event of any inconsistency between this
Memorandum and the Participation Agreement, the terms of the Participation
Agreement shall control.
     4. Termination. This Memorandum shall remain in full force and effect until
May 22, 2011, subject to extension as provided in the Participation Agreement.
     5. Governing Law. This Memorandum shall be governed by, and construed in
accordance with, the laws of the State of California.

10



--------------------------------------------------------------------------------



 



     6. Successors and Assigns. This Memorandum, and the terms, covenants and
conditions herein contained, shall be binding upon and inure to the benefit of
the parties hereto and their respective successors, heirs and assigns.
     7. Counterparts. This Memorandum may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.
     8. Exhibit. The exhibit attached hereto is incorporated herein by this
reference as though set forth in full herein.
     IN WITNESS WHEREOF, the parties have executed this Memorandum as of the
date first hereinabove written.
MFP/HUNTER@FIRST OFFICE PARTNERS, LLC
a Delaware limited liability company

                          By:   USO At First, LLC,             a California
limited liability company         Its: Administrative Member        
 
                            By:   Technology Station Associates, LLC,          
  a California limited liability company             Its: Sole Member    
 
                                By:   Hunter/Storm Univ. Station, LLC,          
  a California limited liability company             Its: Managing Member
 
                                    By:   Hunter/Storm, Inc.,                 a
Delaware corporation                 Its: Manager
 
                       
 
              By:        
 
                       
 
                  Derek K. Hunter, Jr.    
 
                  Its: President and Secretary    

BROCADE COMMUNICATIONS SYSTEMS, INC.,
a Delaware corporation

         
By:
       
 
       
 
  Richard Deranleau
Vice President of Finance and Chief Financial Officer    

11



--------------------------------------------------------------------------------



 



Exhibit A
To Memorandum of Profit Participation Agreement
LEGAL DESCRIPTION OF PROPERTY

12



--------------------------------------------------------------------------------



 



             
STATE OF CALIFORNIA
    )      
 
    )      
COUNTY OF                     
    )      

On                                         , before me,
                                        , Notary Public, personally appeared
                                        , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument, and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

                         
 
         
 
    (Seal)                
Notary Public
                   

13



--------------------------------------------------------------------------------



 



             
STATE OF CALIFORNIA
  )        
 
  )        
COUNTY OF                     
  )        

On                                         , before me,                     
                    , Notary Public, personally appeared
                                        , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument, and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

                         
 
         
 
    (Seal)                
Notary Public
                   

14



--------------------------------------------------------------------------------



 



EXHIBIT B
RELEASE
RECORDING REQUESTED BY:
WHEN RECORDED, MAIL TO:
Brocade Communication Systems, Inc.
1745 Technology Drive
San Jose, CA 95110
Attention: Sr. Director Global
Real Estate & Facilities
RELEASE
     The undersigned hereby acknowledges that that certain Profit Participation
Agreement dated May 22, 2008 and recorded in the Official Records of the
Recorder’s Office of Santa Clara County, California, at Book ___, Page ___on the
___ day of May ___, 2008, is released in full.
Dated this ___ day of                     , 20___.
MFP/HUNTER@FIRST OFFICE PARTNERS, LLC
a Delaware limited liability company

                          By:   USO At First, LLC,             a California
limited liability company         Its: Administrative Member        
 
                            By:   Technology Station Associates, LLC,          
  a California limited liability company             Its: Sole Member    
 
                                By:   Hunter/Storm Univ. Station, LLC,          
  a California limited liability company             Its: Managing Member
 
                                    By:   Hunter/Storm, Inc.,                 a
Delaware corporation                 Its: Manager
 
                       
 
              By:        
 
                       
 
                  Derek K. Hunter, Jr.    
 
                  Its: President and Secretary    

15



--------------------------------------------------------------------------------



 



             
STATE OF CALIFORNIA
    )      
 
    )      
COUNTY OF                     
    )      

On                                         , before me,
                                        , Notary Public, personally appeared
                                        , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument, and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

                         
 
         
 
    (Seal)                
Notary Public
                   

16



--------------------------------------------------------------------------------



 



Exhibit F-2
Memorandum of Profit Participation Agreement

 
RECORDING REQUESTED BY:
WHEN RECORDED, MAIL TO:
 
Brocade Communication Systems, Inc.
1745 Technology Drive
San Jose, CA 95110
Attention: Sr. Director Global
Real Estate & Facilities

MEMORANDUM OF PROFIT PARTICIPATION AGREEMENT
     THIS MEMORANDUM OF PROFIT PARTICIPATION AGREEMENT (this “Memorandum”) is
made and entered into as of May ___, 2008 (the “Effective Date”), by and BROCADE
COMMUNICATIONS SYSTEMS, INC., a Delaware corporation (“Brocade”) and
MFP/HUNTER@FIRST OFFICE PARTNERS, LLC, a Delaware limited liability company
(“MFP/Hunter”) who hereby agree as follows:
     1. Property. MFP/Hunter has sold and conveyed concurrently herewith to
Brocade, certain real property located in the City of San Jose, County of Santa
Clara, State of California as more specifically described in Exhibit A hereto
(the “Property”).
     2. Participation Agreement. Concurrently herewith Brocade and MFP/Hunter
have entered into that certain Profit Participation Agreement (“Participation
Agreement”), whereby Brocade has agreed to make certain payments to MFP/Hunter,
as more specifically provided in, and subject to the specific terms and
conditions of, the Participation Agreement. Each and every of the terms and
provisions of the Participation Agreement are hereby incorporated into this
Memorandum by this reference.
     3. Purpose. This Memorandum has been prepared for the purpose of
recordation pursuant to the Participation Agreement, and shall not alter or
affect in any way the rights and obligations of Brocade and MFP/Hunter under the
Participation Agreement. In the event of any inconsistency between this
Memorandum the Participation Agreement, the terms of the Participation Agreement
shall control.
     4. Termination. This Memorandum shall remain in full force and effect until
                    , subject to extension as provided in the Participation
Agreement.
     5. Governing Law. This Memorandum shall be governed by, and construed in
accordance with, the laws of the State of California.

Exhibit F-2 Page 1 of 5



--------------------------------------------------------------------------------



 



     6. Counterparts. This Memorandum may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.
     7. Exhibit. The exhibit attached hereto is incorporated herein by this
reference as though set forth in full herein.
     IN WITNESS WHEREOF, the parties have executed this Memorandum of Option as
of the date first hereinabove written.

                              MFP/HUNTER@FIRST OFFICE PARTNERS, LLC
a Delaware limited liability company    
 
                        By:   USO AT FIRST, LLC,
a California limited liability company
Its: Administrative Member    
 
                            By:   Technology Station Associates, LLC,
a California limited liability company
Its: Sole Member    
 
                                By:   Hunter/Storm Univ. Station, LLC
a California limited liability company
Its: Managing Member    
 
                                    By:   Hunter/Storm, Inc.
a Delaware corporation
Its: Manager    
 
                       
 
              By:        
 
                 
 
Derek K. Hunter, Jr.    
 
                  Its: President and Secretary    

          BROCADE COMMUNICATIONS SYSTEMS, INC.,
a Delaware corporation    
 
       
By:
       
Its:
 
 
   
Name:
 
 
   
 
 
 
   
 
       
By:
       
Its:
 
 
   
Name:
 
 
   
 
 
 
   

Exhibit F-2 Page 2 of 5



--------------------------------------------------------------------------------



 



EXHIBIT A
TO MEMORANDUM OF PARTICIPATION AGREEMENT
LEGAL DESCRIPTION OF PROPERTY

Exhibit F-2 Page 3 of 5



--------------------------------------------------------------------------------



 



             
STATE OF CALIFORNIA
    )      
 
    )      
COUNTY OF                     
    )      

On                     , before me,                                         ,
Notary Public, personally appeared                                         , who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument, and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

                         
 
         
 
    (Seal)                
Notary Public
                   

Exhibit F-2 Page 4 of 5



--------------------------------------------------------------------------------



 



             
STATE OF CALIFORNIA
    )      
 
    )      
COUNTY OF                     
    )      

On                     , before me,                                         ,
Notary Public, personally appeared                     , who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument, and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

                         
 
         
 
    (Seal)                
Notary Public
                   

Exhibit F-2 Page 5 of 5



--------------------------------------------------------------------------------



 



Exhibit G
Preliminary Title Report
See Attached 16 Pages
Exhibit G

 



--------------------------------------------------------------------------------



 



Order Number: NCS-335499-SC
Page Number: 1
(FIRST AMERICAN TITLE LOGO) [f43239f4323933.gif]
First American Title
1737 North First Street, Suite 500
San Jose, CA 95112
Sherri Prieb
Hunter Properties, Inc.
6972 Wapiti Court
Boulder, CO 80301
Phone: (303)581-9444

     
Escrow Officer:
  Gail A. Deaver
Phone:
  (408)487-5025
 
   
Owner:
  MFP/Hunter First Office Partners, LLC
 
   
Property:
  Parcels 1-5 of Parcel Map, San Jose, CA

PRELIMINARY REPORT
In response to the above referenced application for a policy of title insurance,
this company hereby reports that it is prepared to issue, or cause to be issued,
as of the date hereof, a Policy or Policies of Title Insurance describing the
land and the estate or interest therein hereinafter set forth, insuring against
loss which may be sustained by reason of any defect, lien or encumbrance not
shown or referred to as an Exception below or not excluded from coverage
pursuant to the printed Schedules, Conditions and Stipulations of said Policy
forms.
The printed Exceptions and Exclusions from the coverage of said Policy or
Policies are set forth in Exhibit A attached. Copies of the Policy forms should
be read. They are available from the office which issued this report.
Please read the exceptions shown or referred to below and the exceptions and
exclusions set forth in Exhibit A of this report carefully. The exceptions and
exclusions are meant to provide you with notice of matters which are not covered
under the terms of the title insurance policy and should be carefully
considered.
It is important to note that this preliminary report is not a written
representation as to the condition of title and may not list all liens, defects,
and encumbrances affecting title to the land.
This report (and any supplements or amendments hereto) is issued solely for the
purpose of facilitating the issuance of a policy of title insurance and no
liability is assumed hereby. If it is desired that liability be assumed prior to
the issuance of a policy of title insurance, a Binder or Commitment should be
requested.
First American Title Insurance Company





--------------------------------------------------------------------------------



 



Order Number: NCS-335499-SC
Page Number: 2
Dated as of April 7, 2008 at 7:30 A.M.
The form of Policy of title insurance contemplated by this report is:
2006 ALTA Owners Policvy
A specific request should be made if another form or additional coverage is
desired.
Title to said estate or interest at the date hereof is vested in:
MFP/HUNTER@FIRST OFFICE PARTNERS, LLC, a Delaware limited liability company
The estate or interest in the land hereinafter described or referred to covered
by this Report is:
Fee Simple
The Land referred to herein is described as follows:
(See attached Legal Description)
At the date hereof exceptions to coverage in addition to the printed Exceptions
and Exclusions in said policy form would be as follows:

1.   General and special taxes and assessments for the fiscal year 2008-2009, a
lien not yet due or payable.   2.   The lien of supplemental taxes, if any,
assessed as a result of an event occurring on or after the date of this policy,
pursuant to Chapter 3.5 commencing with Section 75 of the California Revenue and
Taxation Code.   3.   The fact that the land lies within the boundaries of the
Rincon de los Esteros Redevelopment Project Area, as disclosed by the document
recorded July 11, 1975 as Book B502, Page 711 of Official Records.      
Document(s) declaring modifications thereof recorded August 6, 1979 as Book
E699, Page 245 and August 6, 1979 as Book E699, Page 277, both of Official
Records.       Document(s) declaring modifications thereof recorded December 21,
1979 as Book F037, Page 585 of Official Records.       Document(s) declaring
modifications thereof recorded October 8, 1981 as Book G382, Page 605 of
Official Records.       Document(s) declaring modifications thereof recorded
July 28, 1982 as Book G929, page 703 of Official Records.

First American Title Insurance Company





--------------------------------------------------------------------------------



 



Order Number: NCS-335499-SC
Page Number: 3

    Document(s) declaring modifications thereof recorded September 14, 1983 as
Book H892, Page 200 of Official Records.       Document(s) declaring
modifications thereof recorded January 9, 1984 as Book I220, Page 271 of
Official Records.       Document(s) declaring modifications thereof recorded
December 17, 1987 as Book K394, Page 143 of Official Records.       Document(s)
declaring modifications thereof recorded May 5, 1988 as Book K524, Page 532 of
Official Records.       Document(s) declaring modifications thereof recorded
January 6, 1992 as Book L996, Page 508 of Official Records.       Document(s)
declaring modifications thereof recorded October 2, 2007 as Document No.
19603127 of Official Records.   4.   An easement shown or dedicated on the map
filed or recorded December 22, 1983 as Book 523, Pages 7, 8 and 9 of Maps
For: Public Service Easement and incidental purposes.   5.   The terms and
provisions contained in the document entitled “Memorandum of Agreement” recorded
February 28, 1985 as Book J280, Page 279 of Official Records.   6.   Abutter’s
rights of ingress and egress to or from Highway 237 have been relinquished in
the document recorded March 30, 1994 as Document No. 12426626, Book N373, Page
560 of Official Records.   7.   The terms and provisions contained in the
document entitled “Release Agreement and Covenant Not To Sue” recorded
September 5, 2000 as Document No. 15378584 of Official Records.   8.   The terms
and provisions contained in the document entitled “Release Agreement and
Covenant Not To Sue” recorded September 5, 2000 as Document No. 15378586 of
Official Records.   9.   Covenants, conditions, restrictions, easements,
assessments, liens, charges, terms and provisions in the document recorded
October 31, 2007 as Document No. 19634748 of Official Records, which provide
that a violation thereof shall not defeat or render invalid the lien of any
first mortgage or deed of trust made in good faith and for value, but deleting
any covenant, condition or restriction indicating a preference, limitation or
discrimination based on race, color, religion, sex, handicap, familial status,
national origin, sexual orientation, marital status, ancestry, source of income
or disability, to the extent such covenants, conditions or restrictions violate
Title 42, Section 3604(c), of the United States Codes. Lawful restrictions under
state and federal law on the age of occupants in senior housing or housing for
older persons shall not be construed as restrictions based on familial status.

First American Title Insurance Company





--------------------------------------------------------------------------------



 



Order Number: NCS-335499-SC
Page Number: 4

10.   A Deed of Trust to secure an original indebtedness of $17,000,000.00
recorded October 31,
2007 as Document No. 19634750 of Official Records.

         
Dated:
  October 31, 2007  
Trustor:
  MFP/HUNTER@FIRST OFFICE PARTNERS, LLC, a Delaware limited liability company  
Trustee:
  CHICAGO TITLE COMPANY  
Beneficiary:
  WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association

    A document entitled “Assignment of Leases and Rents” recorded October 31,
2007 as Document No. 19634751 of Official Records, as additional security for
the payment of the indebtedness secured by the deed of trust.   11.   A
financing statement recorded October 31, 2007 as Document No. 19634752 of
Official Records.

         
Debtor:
  MFP/HUNTER@FIRST OFFICE PARTNERS, LLC  
Secured party:
  WACHOVIA BANK, NATIONAL ASSOCIATION

12.   The terms and provisions contained in the document entitled “Memorandum of
Construction and Reimbursement Agreement” recorded October 31, 2007 as Document
No. 19634753 of Official Records.   13.   A temporary easement for designing and
constructing the improvements and incidental purposes, recorded October 31, 2007
as Document No. 19634753 of Official Records.

         
In Favor of:
  TSA At First LLC, a Delaware limited liability company  
Affects:
  A portion of said land, as shown on the plat attached thereto as “EXHIBIT B”

14.   The terms and provisions contained in the document entitled “Option For
Grant of Easement” recorded October 31, 2007 as Document No. 19634754 of
Official Records.   15.   TERMS AND CONDITIONS of that certain Permit

         
File No.:
  H07-018  
Disclosed By:
  Certificate of Permit  
Recorded:
  November 5, 2007 as Document No. 19644216, Official Records

    Reference is hereby made to the record for particulars.   16.   An easement
shown or dedicated on the Map as referred to in the legal description

         
For:
  Public Service Easement and incidental purposes.

17.   An easement shown or dedicated on the Map as referred to in the legal
description

         
For:
  Emergency Access Easement and incidental purposes.

18.   An easement shown or dedicated on the Map as referred to in the legal
description

         
For:
  Sidewalk Easement and incidental purposes.

First American Title Insurance Company





--------------------------------------------------------------------------------



 



Order Number: NCS-335499-SC
Page Number: 5
19. 
An easement shown or dedicated on the Map as referred to in the legal
description     For: Bicycle Path Easement and incidental purposes.   20.  An
easement shown or dedicated on the Map as referred to in the legal description  
 
For: Private Ingress and Egress Easement and incidental purposes.

21.   Any facts, rights, interests or claims that may exist or arise by reason
of the matters disclosed by that certain ALTA/ACSM survey made by Kier & Wright
dated August 30, 2007 and last revised February 29, 2008.   22.   Rights of
parties in possession.

INFORMATIONAL NOTES

1.   The property covered by this report is vacant land.   2.   According to the
public records, there has been no conveyance of the land within a period of
twenty four months prior to the date of this report, except as follows:

      A document recorded June 20, 2007 as Document No. 19476403 of Official
Records.  
From:
  Palm, Inc., a Delaware Corporation
To:
  TSA at First, LLC, a Delaware limited liability company

      A document recorded October 31, 2007 as Document No. 19634749 of Official
Records.  
From:
  TSA AT FIRST, LLC, a Delaware limited liability company
To:
  MFP/HUNTER@FIRST OFFICE PARTNERS, LLC, a Delaware limited liability company

3.   Short term rate applies.

The map attached, if any, may or may not be a survey of the land depicted
hereon. First American Title Insurance Company expressly disclaims any liability
for loss or damage which may result from reliance on this map except to the
extent coverage for such loss or damage is expressly provided by the terms and
provisions of the title insurance policy, if any, to which this map is attached.
First American Title Insurance Company





--------------------------------------------------------------------------------



 



Order Number: NCS-335499-SC
Page Number: 6
LEGAL DESCRIPTION
Real property in the City of San Jose, County of Santa Clara, State of
California, described as follows:
PARCEL 2 AS SHOWN ON THE PARCEL MAP BEING A SUBDIVISION OF LAND LYING WITHIN THE
CITY OF SAN JOSE, COUNTY OF SANTA CLARA, FILED AUGUST 14, 2007 IN BOOK 817 OF
MAPS, PAGE(S) 23-24, IN THE OFFICE OF THE SANTA CLARA COUNTY RECORDER.
APN: 097-03-079 and 097-03-085
First American Title Insurance Company





--------------------------------------------------------------------------------



 



Order Number: NCS-335499-SC
Page Number: 7
NOTICE I
Section 12413.1 of the California Insurance Code, effective January 1, 1990,
requires that any title insurance company, underwritten title company, or
controlled escrow company handling funds in an escrow or sub-escrow capacity,
wait a specified number of days after depositing funds, before recording any
documents in connection with the transaction or disbursing funds. This statute
allows for funds deposited by wire transfer to be disbursed the same day as
deposit. In the case of cashier’s checks or certified checks, funds may be
disbursed the next day after deposit. In order to avoid unnecessary delays of
three to seven days, or more, please use wire transfer, cashier’s checks, or
certified checks whenever possible.
If you have any questions about the effect of this new law, please contact your
local First American Office for more details.
NOTICE II
As of January 1, 1991, if the transaction which is the subject of this report
will be a sale, you as a party to the transaction, may have certain tax
reporting and withholding obligations pursuant to the state law referred to
below:
In accordance with Sections 18662 and 18668 of the Revenue and Taxation Code, a
buyer may be required to withhold an amount equal to three and one-third percent
of the sales price in the case of the disposition of California real property
interest by either:

1.   A seller who is an individual with a last known street address outside of
California or when the disbursement instructions authorize the proceeds be sent
to a financial intermediary of the seller, OR   2.   A corporate seller which
has no permanent place of business in California.

The buyer may become subject to penalty for failure to withhold an amount equal
to the greater of 10 percent of the amount required to be withheld or five
hundred dollars ($500).
However, notwithstanding any other provision included in the California statutes
referenced above, no buyer will be required to withhold any amount or be subject
to penalty for failure to withhold if:

1.   The sales price of the California real property conveyed does not exceed
one hundred thousand dollars ($100,000), OR

2.   The seller executes a written certificate, under the penalty of perjury,
certifying that the seller is a resident of California, or if a corporation, has
a permanent place of business in California, OR

3.   The seller, who is an individual, executes a written certificate, under the
penalty of perjury, that the California real property being conveyed is the
seller’s principal residence (as defined in Section 1034 of the Internal Revenue
Code).

The seller is subject to penalty for knowingly filing a fraudulent certificate
for the purpose of avoiding the withholding requirement.
The California statutes referenced above include provisions which authorize the
Franchise Tax Board to grant reduced withholding and waivers from withholding on
a case-by-case basis.
The parties to this transaction should seek an attorney’s, accountant’s, or
other tax specialist’s opinion concerning the effect of this law on this
transaction and should not act on any statements made or omitted by the escrow
or closing officer.
The Seller May Request a Waiver by Contacting:
Franchise Tax Board
Withhold at Source Unit
P.O. Box 651
Sacramento, CA 95812-0651
(916) 845-4900
First American Title Insurance Company





--------------------------------------------------------------------------------



 



Order Number: NCS-335499-SC
Page Number: 8
Privacy Policy
We Are Committed to Safeguarding Customer Information
In order to better serve your needs now and in the future, we may ask you to
provide us with certain information. We understand that you may be concerned
about what we will do with such information — particularly any personal or
financial information. We agree that you have a right to know how we will
utilize the personal information you provide to us. Therefore, together with our
parent company, The First American Corporation, we have adopted this Privacy
Policy to govern the use and handling of your personal information.
Applicability
This Privacy Policy governs our use of the information which you provide to us.
It does not govern the manner in which we may use information we have obtained
from any other source, such as information obtained from a public record or from
another person or entity. First American has also adopted broader guidelines
that govern our use of personal information regardless of its source. First
American calls these guidelines its Fair Information Values, a copy of which can
be found on our website at www.firstam.com.
Types of Information
Depending upon which of our services you are utilizing, the types of nonpublic
personal information that we may collect include:

•   Information we receive from you on applications, forms and in other
communications to us, whether in writing, in person, by telephone or any other
means;   •   Information about your transactions with us, our affiliated
companies, or others; and   •   Information we receive from a consumer reporting
agency.

Use of Information
We request information from you for our own legitimate business purposes and not
for the benefit of any nonaffiliated party. Therefore, we will not release your
information to nonaffiliated parties except: (1) as necessary for us to provide
the product or service you have requested of us; or (2) as permitted by law. We
may, however, store such information indefinitely, including the period after
which any customer relationship has ceased. Such information may be used for any
internal purpose, such as quality control efforts or customer analysis. We may
also provide all of the types of nonpublic personal information listed above to
one or more of our affiliated companies. Such affiliated companies include
financial service providers, such as title insurers, property and casualty
insurers, and trust and investment advisory companies, or companies involved in
real estate services, such as appraisal companies, home warranty companies, and
escrow companies. Furthermore, we may also provide all the information we
collect, as described above, to companies that perform marketing services on our
behalf, on behalf of our affiliated companies, or to other financial
institutions with whom we or our affiliated companies have joint marketing
agreements.
Former Customers
Even if you are no longer our customer, our Privacy Policy will continue to
apply to you.
Confidentiality and Security
We will use our best efforts to ensure that no unauthorized parties have access
to any of your information. We restrict access to nonpublic personal information
about you to those individuals and entities who need to know that information to
provide products or services to you. We will use our best efforts to train and
oversee our employees and agents to ensure that your information will be handled
responsibly and in accordance with this Privacy Policy and First American’s Fair
Information Values. We
First American Title Insurance Company





--------------------------------------------------------------------------------



 



Order Number: NCS-335499-SC
Page Number: 9
currently maintain physical, electronic, and procedural safeguards that comply
with federal regulations to guard your nonpublic personal information.
First American Title Insurance Company





--------------------------------------------------------------------------------



 



Order Number: NCS-335499-SC
Page Number: 10
EXHIBIT A
LIST OF PRINTED EXCEPTIONS AND EXCLUSIONS (BY POLICY TYPE)
1.     CALIFORNIA LAND TITLE ASSOCIATION STANDARD COVERAGE POLICY — 1990
SCHEDULE B
EXCEPTIONS FROM COVERAGE
This policy does not insure against loss or damage (and the Company will not pay
costs, attorneys’ fees or expenses) which arise by reason of:

1.   Taxes or assessments which are not shown as existing liens by the records
of any taxing authority that levies taxes or assessments on real property or by
the public records. Proceedings by a public agency which may result in taxes or
assessments, or notice of such proceedings, whether or not shown by the records
of such agency or by the public records.

2.   Any facts, rights, interests, or claims which are not shown by the public
records but which could be ascertained by an inspection of the land or which may
be asserted by persons in possession thereof.

3.   Easements, liens or encumbrances, or claims thereof, which are not shown by
the public records.

4.   Discrepancies, conflicts in boundary lines, shortage in area,
encroachments, or any other facts which a correct survey would disclose, and
which are not shown by the public records.

5.   (a) Unpatented mining claims; (b) reservations or exceptions in patents or
in Acts authorizing the issuance thereof; (c) water rights, claims or title to
water, whether or not the matters excepted under (a), (b), or (c) are shown by
the public records.

EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy
and the Company will not pay loss or damage, costs, attorneys’ fees or expenses
which arise by reason of:

1.   (a) Any law, ordinance or governmental regulation (including but not
limited to building and zoning laws, ordinances, or regulations) restricting,
regulating, prohibiting or relating to (i) the occupancy, use, or enjoyment of
the land; (ii) the character, dimensions or location of any improvement now or
hereafter erected on the land; (iii) a separation in ownership or a change in
the dimensions or area of the land or any parcel of which the land is or was a
part; or (iv) environmental protection, or the effect of any violation of these
laws, ordinances or governmental regulations, except to the extent that a notice
of the enforcement thereof or a notice of a defect, lien or encumbrance
resulting from a violation or alleged violation affecting the land has been
recorded in the public records at Date of Policy.

(b)Any governmental police power not excluded by (a) above, except to the extent
that a notice of the exercise thereof or a notice of a defect, lien or
encumbrance resulting from a violation or alleged violation affecting the land
has been recorded in the public records at Date of Policy.   2.   Rights of
eminent domain unless notice of the exercise thereof has been recorded in the
public records at Date of Policy, but not excluding from coverage any taking
which has occurred prior to Date of Policy which would be binding on the rights
of a purchaser for value without knowledge.   3.   Defects, liens, encumbrances,
adverse claims or other matters:

(a)whether or not recorded in the public records at Date of Policy, but created,
suffered, assumed or agreed to by the insured claimant;

(b) not known to the Company, not recorded in the public records at Date of
Policy, but known to the insured claimant and not disclosed in writing to the
Company by the insured claimant prior to the date the insured claimant became an
insured under this policy;

(c) resulting in no loss or damage to the insured claimant;

(d) attaching or created subsequent to Date of Policy; or

(e) resulting in loss or damage which would not have been sustained if the
insured claimant had paid value for the insured mortgage or for the estate or
interest insured by this policy.   4.   Unenforceability of the lien of the
insured mortgage because of the inability or failure of the insured at Date of
Policy, or the inability or failure of any subsequent owner of the indebtedness,
to comply with applicable “doing business” laws of the state in which the land
is situated.   5.   Invalidity or unenforceability of the lien of the insured
mortgage, or claim thereof, which arises out of the transaction evidenced by the
insured mortgage and is based upon usury or any consumer credit protection or
truth in lending law.   6.   Any claim, which arises out of the transaction
vesting in the insured the estate or interest insured by their policy or the
transaction creating the interest of the insured lender, by reason of the
operation of federal bankruptcy, state insolvency or similar creditors’ rights
laws.

2.      AMERICAN LAND TITLE ASSOCIATION OWNER’S POLICY FORM B — 1970
SCHEDULE OF EXCLUSIONS FROM COVERAGE

1.   Any law, ordinance or governmental regulation (including but not limited to
building and zoning ordinances) restricting or regulating or prohibiting the
occupancy, use or enjoyment of the land, or regulating the character, dimensions
or location of any improvement now or hereafter erected on the land, or
prohibiting a separation in ownership or a reduction in the dimensions of area
of the land, or the effect of any violation of any such law, ordinance or
governmental regulation.   2.   Rights of eminent domain or governmental rights
of police power unless notice of the exercise of such rights appears in the
public records at Date of Policy.   3.   Defects, liens, encumbrances, adverse
claims, or other matters (a) created, suffered, assumed or agreed to by the
insured claimant; (b) not known to the Company and not shown by the public
records but known to the insured claimant either at Date of Policy or at the
date such claimant acquired an estate or interest insured by this policy and not
disclosed in writing by the insured claimant to the Company prior to the

First American Title Insurance Company





--------------------------------------------------------------------------------



 



Order Number: NCS-335499-SC
Page Number: 11

    date such insured claimant became an insured hereunder; (c) resulting in no
loss or damage to the insured claimant; (d) attaching or created subsequent to
Date of Policy; or (e) resulting in loss or damage which would not have been
sustained if the insured claimant had paid value for the estate or interest
insured by this policy.

3.      AMERICAN LAND TITLE ASSOCIATION OWNER’S POLICY FORM B — 1970
WITH REGIONAL EXCEPTIONS
When the American Land Title Association policy is used as a Standard Coverage
Policy and not as an Extended Coverage Policy the exclusions set forth in
paragraph 2 above are used and the following exceptions to coverage appear in
the policy.
SCHEDULE B
This policy does not insure against loss or damage by reason of the matters
shown in parts one and two following:
Part One

1.   Taxes or assessments which are not shown as existing liens by the records
of any taxing authority that levies taxes or assessments on real property or by
the public records.   2.   Any facts, rights, interests, or claims which are not
shown by the public records but which could be ascertained by an inspection of
said land or by making inquiry of persons in possession thereof.   3.  
Easements, claims of easement or encumbrances which are not shown by the public
records.   4.   Discrepancies, conflicts in boundary lines, shortage in area,
encroachments, or any other facts which a correct survey would disclose, and
which are not shown by public records.   5.   Unpatented mining claims;
reservations or exceptions in patents or in Acts authorizing the issuance
thereof; water rights, claims or title to water.   6.   Any lien, or right to a
lien, for services, labor or material heretofore or hereafter furnished, imposed
by law and not shown by the public records.

4.      AMERICAN LAND TITLE ASSOCIATION LOAN POLICY — 1970
WITH A.L.T.A. ENDORSEMENT FORM 1 COVERAGE
SCHEDULE OF EXCLUSIONS FROM COVERAGE

1.   Any law, ordinance or governmental regulation (including but not limited to
building and zoning ordinances) restricting or regulating or prohibiting the
occupancy, use or enjoyment of the land, or regulating the character, dimensions
or location of any improvement now or hereafter erected on the land, or
prohibiting a separation in ownership or a reduction in the dimensions or area
of the land, or the effect of any violation of any such law ordinance or
governmental regulation.   2.   Rights of eminent domain or governmental rights
of police power unless notice of the exercise of such rights appears in the
public records at Date of Policy.   3.   Defects, liens, encumbrances, adverse
claims, or other matters (a) created, suffered, assumed or agreed to by the
insured claimant, (b) not known to the Company and not shown by the public
records but known to the insured claimant either at Date of Policy or at the
date such claimant acquired an estate or interest insured by this policy or
acquired the insured mortgage and not disclosed in writing by the insured
claimant to the Company prior to the date such insured claimant became an
insured hereunder, (c) resulting in no loss or damage to the insured claimant;
(d) attaching or created subsequent to Date of Policy (except to the extent
insurance is afforded herein as to any statutory lien for labor or material or
to the extent insurance is afforded herein as to assessments for street
improvements under construction or completed at Date of Policy).   4.  
Unenforceability of the lien of the insured mortgage because of failure of the
insured at Date of Policy or of any subsequent owner of the indebtedness to
comply with applicable “doing business” laws of the state in which the land is
situated.

5.      AMERICAN LAND TITLE ASSOCIATION LOAN POLICY — 1970
WITH REGIONAL EXCEPTIONS
When the American Land Title Association Lenders Policy is used as a Standard
Coverage Policy and not as an Extended Coverage Policy, the exclusions set forth
in paragraph 4 above are used and the following exceptions to coverage appear in
the policy.
SCHEDULE B
This policy does not insure against loss or damage by reason of the matters
shown in parts one and two following
Part One

1.   Taxes or assessments which are not shown as existing liens by the records
of any taxing authority that levies taxes or assessments on real property or by
the public records.   2.   Any facts, rights, interests, or claims which are not
shown by the public records but which could be ascertained by an inspection of
said land or by making inquiry of persons in possession thereof.   3.  
Easements, claims of easement or encumbrances which are not shown by the public
records.   4.   Discrepancies, conflicts in boundary lines, shortage in area,
encroachments, or any other facts which a correct survey would disclose, and
which are not shown by public records.   5.   Unpatented mining claims;
reservations or exceptions in patents or in Acts authorizing the issuance
thereof; water rights, claims or title to water.

First American Title Insurance Company





--------------------------------------------------------------------------------



 



Order Number: NCS-335499-SC
Page Number: 12

6.   Any lien, or right to a lien, for services, labor or material theretofore
or hereafter furnished, imposed by law and not shown by the public records.

6.      AMERICAN LAND TITLE ASSOCIATION LOAN POLICY — 1992
WITH A.L.T.A. ENDORSEMENT FORM 1 COVERAGE
EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy
and the Company will not pay loss or damage, costs, attorneys’ fees or expenses
which arise by reason of:

1.   (a) Any law, ordinance or governmental regulation (including but not
limited to building and zoning laws, ordinances, or regulations) restricting,
regulating, prohibiting or relating to (i) the occupancy, use, or enjoyment of
the land; (ii) the character, dimensions or location of any improvement now or
hereafter erected on the land; (iii) a separation in ownership or a change in
the dimensions or area of the land or any parcel of which the land is or was a
part; or (iv) environmental protection, or the effect of any violation of these
laws, ordinances or governmental regulations, except to the extent that a notice
of the enforcement thereof or a notice of a defect, lien or encumbrance
resulting from a violation or alleged violation affecting the land has been
recorded in the public records at Date of Policy;       (b) Any governmental
police power not excluded by (a) above, except to the extent that a notice of
the exercise thereof or a notice of a defect, lien or encumbrance resulting from
a violation or alleged violation affecting the land has been recorded in the
public records at Date of Policy.   2.   Rights of eminent domain unless notice
of the exercise thereof has been recorded in the public records at Date of
Policy, but not excluding from coverage any taking which has occurred prior to
Date of Policy which would be binding on the rights of a purchaser for value
without knowledge.   3.   Defects, liens, encumbrances, adverse claims, or other
matters:       (a)whether or not recorded in the public records at Date of
Policy, but created, suffered, assumed or agreed to by the insured claimant;    
  (b) not known to the Company, not recorded in the public records at Date of
Policy, but known to the insured claimant and not disclosed in writing to the
Company by the insured claimant prior to the date the insured claimant became an
insured under this policy;       (c) resulting in no loss or damage to the
insured claimant;       (d) attaching or created subsequent to Date of Policy
(except to the extent that this policy insures the priority of the lien of the
insured mortgage over any statutory lien for services, labor or material or the
extent insurance is afforded herein as to assessments for street improvements
under construction or completed at date of policy); or       (e) resulting in
loss or damage which would not have been sustained if the insured claimant had
paid value for the insured mortgage.   4.   Unenforceability of the lien of the
insured mortgage because of the inability or failure of the insured at Date of
Policy, or the inability or failure of any subsequent owner of the indebtedness,
to comply with the applicable “doing business” laws of the state in which the
land is situated.   5.   Invalidity or unenforceability of the lien of the
insured mortgage, or claim thereof, which arises out of the transaction
evidenced by the insured mortgage and is based upon usury or any consumer credit
protection or truth in lending law.   6.   Any statutory lien for services,
labor or materials (or the claim of priority of any statutory lien for services,
labor or materials over the lien of the insured mortgage) arising from an
improvement or work related to the land which is contracted for and commenced
subsequent to Date of Policy and is not financed in whole or in part by proceeds
of the indebtedness secured by the insured mortgage which at Date of Policy the
insured has advanced or is obligated to advance.   7.   Any claim, which arises
out of the transaction creating the interest of the mortgagee insured by this
policy, by reason of the operation of federal bankruptcy, state insolvency, or
similar creditors’ rights laws, that is based on:       (i) the transaction
creating the interest of the insured mortgagee being deemed a fraudulent
conveyance or fraudulent transfer; or       (ii) the subordination of the
interest of the insured mortgagee as a result of the application of the doctrine
of equitable subordination; or       (iii) the transaction creating the interest
of the insured mortgagee being deemed a preferential transfer except where the
preferential transfer results from the failure:       (a) to timely record the
instrument of transfer; or       (b) of such recordation to impart notice to a
purchaser for value or a judgment or lien creditor.

7.      AMERICAN LAND TITLE ASSOCIATION LOAN POLICY — 1992
WITH REGIONAL EXCEPTIONS
When the American Land Title Association policy is used as a Standard Coverage
Policy and not as an Extended Coverage Policy the exclusions set forth in
paragraph 6 above are used and the following exceptions to coverage appear in
the policy.
SCHEDULE B
This policy does not insure against loss or damage (and the Company will not pay
costs, attorneys’ fees or expenses) which arise by reason of:

1.   Taxes or assessments which are not shown as existing liens by the records
of any taxing authority that levies taxes or assessments on real property or by
the public records.   2.   Any facts, rights, interests, or claims which are not
shown by the public records but which could be ascertained by an inspection of
said land or by making inquiry of persons in possession thereof.   3.  
Easements, claims of easement or encumbrances which are not shown by the public
records.   4.   Discrepancies, conflicts in boundary lines, shortage in area,
encroachments, or any other facts which a correct survey would disclose, and
which are not shown by public records.   5.   Unpatented mining claims;
reservations or exceptions in patents or in Acts authorizing the issuance
thereof; water rights, claims or title to water.

First American Title Insurance Company





--------------------------------------------------------------------------------



 



Order Number: NCS-335499-SC
Page Number: 13

6.   Any lien, or right to a lien, for services, labor or material theretofore
or hereafter furnished, imposed by law and not shown by the public records.

8.      AMERICAN LAND TITLE ASSOCIATION OWNER’S POLICY — 1992
EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy
and the Company will not pay loss or damage, costs, attorneys’ fees or expenses
which arise by reason of:

1.   (a) Any law, ordinance or governmental regulation (including but not
limited to building and zoning laws, ordinances, or regulations) restricting,
regulating, prohibiting or relating to (i) the occupancy, use, or enjoyment of
the land; (ii) the character, dimensions or location of any improvement now or
hereafter erected on the land; (iii) a separation in ownership or a change in
the dimensions or area of the land or any parcel of which the land is or was a
part; or (iv) environmental protection, or the effect of any violation of these
laws, ordinances or governmental regulations, except to the extent that a notice
of the enforcement thereof or a notice of a defect, lien or encumbrance
resulting from a violation or alleged violation affecting the land has been
recorded in the public records at Date of Policy.       (b) Any governmental
police power not excluded by (a) above, except to the extent that a notice of
the exercise thereof or a notice of a defect, lien or encumbrance resulting from
a violation or alleged violation affecting the land has been recorded in the
public records at Date of Policy.   2.   Rights of eminent domain unless notice
of the exercise thereof has been recorded in the public records at Date of
Policy, but not excluding from coverage any taking which has occurred prior to
Date of Policy which would be binding on the rights of a purchaser for value
without knowledge.   3.   Defects, liens, encumbrances, adverse claims, or other
matters:       (a) created, suffered, assumed or agreed to by the insured
claimant;       (b)not known to the Company, not recorded in the public records
at Date of Policy, but known to the insured claimant and not disclosed in
writing to the Company by the insured claimant prior to the date the insured
claimant became an insured under this policy;       (c) resulting in no loss or
damage to the insured claimant;       (d) attaching or created subsequent to
Date of Policy; or       (e) resulting in loss or damage which would not have
been sustained if the insured claimant had paid value for the estate or interest
insured by this policy.   4.   Any claim, which arises out of the transaction
vesting in the insured the estate or interest insured by this policy, by reason
of the operation of federal bankruptcy, state insolvency, or similar creditors’
rights laws, that is based on:       (i) the transaction creating the estate or
interest insured by this policy being deemed a fraudulent conveyance or
fraudulent transfer; or       (ii) the transaction creating the estate or
interest insured by this policy being deemed a preferential transfer except
where the preferential transfer results from the failure:       (a) to timely
record the instrument of transfer; or       (b) of such recordation to impart
notice to a purchaser for value or a judgment or lien creditor.

9.      AMERICAN LAND TITLE ASSOCIATION OWNER’S POLICY — 1992
WITH REGIONAL EXCEPTIONS
When the American Land Title Association policy is used as a Standard Coverage
Policy and not as an Extended Coverage Policy the exclusions set forth in
paragraph 8 above are used and the following exceptions to coverage appear in
the policy.
SCHEDULE B
This policy does not insure against loss or damage (and the Company will not pay
costs, attorneys’ fees or expenses) which arise by reason of: Part One:

1.   Taxes or assessments which are not shown as existing liens by the records
of any taxing authority that levies taxes or assessments on real property or by
the public records.   2.   Any facts, rights, interests, or claims which are not
shown by the public records but which could be ascertained by an inspection of
said land or by making inquiry of persons in possession thereof.   3.  
Easements, claims of easement or encumbrances which are not shown by the public
records.   4.   Discrepancies, conflicts in boundary lines, shortage in area,
encroachments, or any other facts which a correct survey would disclose, and
which are not shown by public records.   5.   Unpatented mining claims;
reservations or exceptions in patents or in Acts authorizing the issuance
thereof; water rights, claims or title to water.   6.   Any lien, or right to a
lien, for services, labor or material theretofore or hereafter furnished,
imposed by law and not shown by the public records.

10.      AMERICAN LAND TITLE ASSOCIATION RESIDENTIAL
TITLE INSURANCE POLICY — 1987
EXCLUSIONS
In addition to the Exceptions in Schedule B, you are not insured against loss,
costs, attorneys’ fees and expenses resulting from:
First American Title Insurance Company





--------------------------------------------------------------------------------



 



Order Number: NCS-335499-SC
Page Number: 14

1.   Governmental police power, and the existence or violation of any law or
government regulation. This includes building and zoning ordinances and also
laws and regulations concerning:

         
 
  *     land use   *     land division
 
  *     improvements on the land   *     environmental protection

    This exclusion does not apply to violations or the enforcement of these
matters which appear in the public records at Policy Date.       This exclusion
does not limit the zoning coverage described in items 12 and 13 of Covered Title
Risks.   2.   The right to take the land by condemning it, unless:

* a notice of exercising the right appears in the public records on the Policy
Date

* the taking happened prior to the Policy Date and is binding on you if you
bought the land without knowing of the taking.

3.   Title Risks:

* that are created, allowed, or agreed to by you

* that are known to you, but not to us, on the Policy Date — unless they
appeared in the public records * that result in no loss to you

* that first affect your title after the Policy Date — this does not limit the
labor and material lien coverage in Item 8 of Covered Title Risks

4.   Failure to pay value for your title.   5.   Lack of a right:

* to any land outside the area specifically described and referred to in Item 3
of Schedule A, or

* in streets, alleys, or waterways that touch your land

This exclusion does not limit the access coverage in Item 5 of Covered Title
Risks.

11. EAGLE PROTECTION OWNER’S POLICY
CLTA HOMEOWNER’S POLICY OF TITLE INSURANCE — 1998
ALTA HOMEOWNER’S POLICY OF TITLE INSURANCE — 1998
Covered Risks 14 (Subdivision Law Violation). 15 (Building Permit). 16 (Zoning)
and 18 (Encroachment of boundary walls or fences) are subject to Deductible
Amounts and Maximum Dollar Limits of Liability
EXCLUSIONS
In addition to the Exceptions in Schedule B, you are not insured against loss,
costs, attorneys’ fees, and expenses resulting from:

1.   Governmental police power, and the existence or violation of any law or
government regulation. This includes ordinances, laws and regulations
concerning:

         
 
  a. building   b. zoning
 
  c. land use   d. improvements on the land
 
  e. land division   f. environmental protection

    This exclusion does not apply to violations or the enforcement of these
matters if notice of the violation or enforcement appears in the Public Records
at the Policy Date.       This exclusion does not limit the coverage described
in Covered Risk 14, 15, 16, 17 or 24.   2.   The failure of Your existing
structures, or any part of them, to be constructed in accordance with applicable
building codes. This Exclusion does not apply to violations of building codes if
notice of the violation appears in the Public Records at the Policy Date.   3.  
The right to take the Land by condemning it, unless:       a. a notice of
exercising the right appears in the Public Records at the Policy Date; or      
b. the taking happened before the Policy Date and is binding on You if You
bought the Land without Knowing of the taking.   4.   Risks:       a. that are
created, allowed, or agreed to by You, whether or not they appear in the Public
Records;       b. that are Known to You at the Policy Date, but not to Us,
unless they appear in the Public Records at the Policy Date;       c. that
result in no loss to You; or       d. that first occur after the Policy Date —
this does not limit the coverage described in Covered Risk 7, 8.d, 22, 23, 24 or
25.   5.   Failure to pay value for Your Title.   6.   Lack of a right:       a.
to any Land outside the area specifically described and referred to in paragraph
3 of Schedule A; and       b. in streets, alleys, or waterways that touch the
Land.

This exclusion does not limit the coverage described in Covered Risk 11 or 18.

12.      AMERICAN LAND TITLE ASSOCIATION LOAN POLICY — 1992 WITH A.L.T.A.
ENDORSEMENT FORM 1
COVERAGE WITH EAGLE PROTECTION ADDED
EXCLUSIONS FROM COVERAGE
First American Title Insurance Company





--------------------------------------------------------------------------------



 



Order Number: NCS-335499-SC
Page Number: 15
The following matters are expressly excluded from the coverage of this policy
and the Company will not pay loss or damage, costs, attorneys’ fees or expenses
which arise by reason of:

1.   (a) Any law, ordinance or governmental regulation (including but not
limited to building and zoning laws, ordinances, or regulations) restricting,
regulating, prohibiting or relating to (i) the occupancy, use, or enjoyment of
the Land; (ii) the character, dimensions or location of any improvement now or
hereafter erected on the Land; (iii) a separation in ownership or a change in
the dimensions or area of the Land or any parcel of which the Land is or was a
part; or (iv) environmental protection, or the effect of any violation of these
laws, ordinances or governmental regulations, except to the extent that a notice
of the enforcement thereof or a notice of a defect, lien or encumbrance
resulting from a violation or alleged violation affecting the Land has been
recorded in the Public Records at Date of Policy. This exclusion does not limit
the coverage provided under insuring provisions 14, 15, 16 and 24 of this
policy.       (b) Any governmental police power not excluded by (a) above,
except to the extent that a notice of the exercise thereof or a notice of a
defect, lien or encumbrance resulting from a violation or alleged violation
affecting the land has been recorded in the Public Records at Date of Policy.
This exclusion does not limit the coverage provided under insuring provisions
14, 15, 16 and 24 of this policy.   2.   Rights of eminent domain unless notice
of the exercise thereof has been recorded in the Public Records at Date of
Policy, but not excluding from coverage any taking which has occurred prior to
Date of Policy which would be binding on the rights of a purchaser for value
without Knowledge.   3.   Defects, liens, encumbrances, adverse claims or other
matters:       (a) created, suffered, assumed or agreed to by the Insured
Claimant;       (b) not known to the Company, not recorded in the Public Records
at Date of Policy, but Known to the Insured Claimant and not disclosed in
writing to the Company by the Insured Claimant prior to the date the Insured
Claimant became an Insured under this policy;       (c) resulting in no loss or
damage to the Insured Claimant; (d) attaching or created subsequent to Date of
Policy (this paragraph       (d) does not limit the coverage provided under
insuring provisions 7, 8, 16, 17, 19, 20, 21, 23, 24 and 25); or      
(e) resulting in loss or damage which would not have been sustained if the
Insured Claimant had paid value for the Insured Mortgage.   4.  
Unenforceability of the lien of the Insured Mortgage because of the inability or
failure of the Insured at Date of Policy, or the inability or failure of any
subsequent owner of the indebtedness, to comply with applicable doing business
laws of the state in which the Land is situated.   5.   Invalidity or
unenforceability of the lien of the Insured Mortgage, or claim thereof, which
arises out of the transaction evidenced by the Insured Mortgage and is based
upon:

(a) usury, except as provided under insuring provision 10 of this policy; or

(b) any consumer credit protection or truth in lending law.   6.   Taxes or
assessments of any taxing or assessment authority which become a lien on the
Land subsequent to Date of Policy.   7.   Any claim, which arises out of the
transaction creating the interest of the mortgagee insured by this policy, by
reason of the operation of federal bankruptcy, state insolvency, or similar
creditors’ rights laws, that is based on:

(a) the transaction creating the interest of the insured mortgagee being deemed
a fraudulent conveyance or fraudulent transfer; or

(b) the subordination of the interest of the insured mortgagee as a result of
the application of the doctrine of equitable subordination; or

(c) the transaction creating the interest of the insured mortgagee being deemed
a preferential transfer except where the preferential transfer results from the
failure:

(i) to timely record the instrument of transfer; or

(ii) of such recordation to impart notice to a purchaser for value or a judgment
or lien creditor.   8.   Any claim of invalidity, unenforceability or lack of
priority of the lien of the Insured Mortgage as to advances or modifications
made after the Insured has Knowledge that the vestee shown in Schedule A is no
longer the owner of the estate or interest covered by this policy. This
exclusion does not limit the coverage provided under insuring provision 7.   9.
  Lack of priority of the lien of the Insured Mortgage as to each and every
advance made after Date of Policy, and all interest charged thereon, over liens,
encumbrances and other matters affecting title, the existence of which are Known
to the Insured at:

(a) The time of the advance; or

(b) The time a modification is made to the terms of the Insured Mortgage which
changes the rate of interest charged, if the rate of interest is greater as a
result of the modification than it would have been before the modification.

This exclusion does not limit the coverage provided under insuring provision 7.

SCHEDULE B
This policy does not insure against loss or damage (and the Company will not pay
costs, attorneys’ fees or expenses) which arise by reason of:

1.   Environmental protection liens provided for by the following existing
statutes, which liens will have priority over the lien of the Insured Mortgage
when they arise: NONE.

13. AMERICAN LAND TITLE ASSOCIATION LOAN POLICY — 1992
WITH EAGLE PROTECTION ADDED
WITH REGIONAL EXCEPTIONS
When the American Land Title Association loan policy with EAGLE Protection Added
is used as a Standard Coverage Policy and not as an Extended Coverage Policy the
exclusions set forth in paragraph 12 above are used and the following exceptions
to coverage appear in the policy.
SCHEDULE B
This policy does not insure against loss or damage (and the Company will not pay
costs, attorneys’ fees or expenses) which arise by reason of: Part One:
First American Title Insurance Company





--------------------------------------------------------------------------------



 



Order Number: NCS-335499-SC
Page Number: 16

1.   Taxes or assessments which are not shown as existing liens by the records
of any taxing authority that levies taxes or assessments on real property or by
the public records.   2.   Any facts, rights, interests, or claims which are not
shown by the public records but which could be ascertained by an inspection of
said land or by making inquiry of persons in possession thereof.   3.  
Easements, claims of easement or encumbrances which are not shown by the public
records.   4.   Discrepancies, conflicts in boundary lines, shortage in area,
encroachments, or any other facts which a correct survey would disclose, and
which are not shown by public records.   5.   Unpatented mining claims;
reservations or exceptions in patents or in acts authorizing the issuance
thereof; water rights, claims or title to water.   6.   Any lien, or right to a
lien, for services, labor or material theretofore or hereafter furnished,
imposed by law and not shown by the public records.

Part Two:

1.   Environmental protection liens provided for by the following existing
statutes, which liens will have priority over the lien of the Insured Mortgage
when they arise: NONE

First American Title Insurance Company





--------------------------------------------------------------------------------



 



Exhibit H
Form of Owner’s Certificate

     
Escrow No.
  NCS-335499-SC
Title Order No.
  NCS-335499-SC

     The undersigned, MFP/HUNTER@FIRST OFFICE PARTNERS, LLC, a Delaware limited
liability company (“Owner”), certifies to First American Title Insurance Company
(“First American”) as follows:
1. Review of Report. The undersigned has reviewed Preliminary Report
No. NCS-335499-SC dated as of April 7, 2008 (the “Title Report”).
2. Occupancy. There are no leases, subleases or other rental or possession
agreements affecting the property legally described in Exhibit A attached hereto
(the “Property”).
3. Mechanics Liens. During the last three months, no work has been done and no
materials have been furnished for construction by or on behalf of Owner on the
Property, including any repair or removal of improvements, of the type that
could create a mechanic’s lien under applicable law, except for site
improvements as defined in California Civil Code Section 3102 and the drilling
of certain pile indicators. The foregoing work is being performed pursuant to an
agreement between Owner and Vance Brown Inc. There are no current unpaid billed
invoices from Vance Brown Inc. for work performed under that agreement.
4. Environmental Liens. The undersigned has not received, and is not aware of,
any release reports or commitment statements, which have been issued under
California Civil Code 850, et seq. with respect to the Property.
5. Indemnity. The undersigned acknowledges that it has read the foregoing and
fully understands the legal aspects of any misrepresentation and/or untrue
statements made herein and agrees to indemnify and hold harmless First American
against liability occasioned by reason of reliance upon the statements made
herein.
     Owner executed this affidavit with the understanding that First American
will be relying on the information contained herein in issuing the above
referenced policy of title insurance. The certifications made herein are true
and correct to the actual knowledge of Owner.
Signature Appears on Following Page

Exhibit H Page 1 of 3



--------------------------------------------------------------------------------



 



EXECUTED this                      day of May, 2008
OWNER:

                          MFP/HUNTER@FIRST OFFICE PARTNERS, LLC
a Delaware limited liability company    
 
                        By:   USO AT FIRST, LLC,
a California limited liability company
Its: Administrative Member    
 
                            By:   Technology Station Associates, LLC,
a California limited liability company
Its: Sole Member    
 
                                By:   Hunter/Storm Univ. Station, LLC
a California limited liability company
Its: Managing Member    
 
                                    By:   Hunter/Storm, Inc.
a Delaware corporation
Its: Manager    
 
                       
 
              By:        
 
                 
 
Derek K. Hunter, Jr.    
 
                  Its: President and Secretary    

Exhibit H Page 2 of 3



--------------------------------------------------------------------------------



 



EXHIBIT A
TO OWNER’S CERTIFICATE
[LEGAL DESCRIPTION]

Exhibit H Page 3 of 3



--------------------------------------------------------------------------------



 



Exhibit I
Deed

 
Recording Requested By, Mail
Tax Statements and
When Recorded Mail To:
 
Brocade Communication Systems, Inc.
1745 Technology Drive
San Jose, CA 95110
Attention: Sr. Director Global
Real Estate & Facilities

     
APN:                                        
  SPACE ABOVE THIS LINE RESERVED
FOR RECORDER’S USE

GRANT DEED
     THE UNDERSIGNED GRANTOR DECLARES:
     THE DOCUMENTARY TRANSFER TAX IS NOT FOR PUBLIC RECORD.
     FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
MFP/HUNTER@FIRST OFFICE PARTNERS, LLC, a Delaware limited liability company
(“Grantor”), grants to BROCADE COMMUNICATIONS SYSTEMS, INC., a Delaware
corporation (“Grantee”), that certain land located in the City of San Jose,
County of Santa Clara, State of California, as more particularly described in
Exhibit A attached hereto, together with Grantor’s interest, if any, in and to
all rights, privileges, tenements, hereditaments, rights-of-way, easements,
appurtenances, mineral rights, and air rights belonging or appertaining thereto.
     The conveyance by Grantor to Grantee pursuant to this Grant Deed is made
and accepted subject to all matters (the “Permitted Exceptions”) set forth in
Exhibit B attached hereto and incorporated herein by reference.
Signature Appears on Following Page

Exhibit I Page 1 of 8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Grant Deed on May
___, 2008.

                                  GRANTOR:    
 
                                MFP/HUNTER@FIRST OFFICE PARTNERS, LLC
a Delaware limited liability company    
 
                                By:   USO AT FIRST, LLC,
a California limited liability company
Its: Administrative Member    
 
                                    By:   Technology Station Associates, LLC,
a California limited liability company
Its: Sole Member    
 
                                        By:   Hunter/Storm Univ. Station, LLC
a California limited liability company
Its: Managing Member    
 
                                            By:   Hunter/Storm, Inc.
a Delaware corporation
Its: Manager    
 
                           
 
                  By:        
 
                     
 
Derek K. Hunter, Jr.    
 
                      Its: President and Secretary    

Acknowledgment Attached

Exhibit I Page 2 of 8



--------------------------------------------------------------------------------



 



             
STATE OF CALIFORNIA
    )      
 
    )      
COUNTY OF                     
    )      

On May ___, 2008, before me,                                         , Notary
Public, personally appeared Derek K. Hunter, Jr. who proved to me on the basis
of satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the person, or the entity
upon behalf of which the person acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature
                                                                      (Seal)

Exhibit I Page 3 of 8



--------------------------------------------------------------------------------



 



EXHIBIT A
to Grant Deed
Legal Description

Exhibit I Page 4 of 8



--------------------------------------------------------------------------------



 



EXHIBIT B
to Grant Deed
Permitted Exceptions
     1. Applicable zoning and use laws, ordinances, rules and regulations of any
municipality, township, county, state or other governmental agency or authority;
     2. General and special taxes and assessments for the fiscal year 2008-2009,
a lien not yet due or payable.
     3. The lien of supplemental taxes, if any, assessed as a result of an event
occurring on or after the date of this Grant Deed, pursuant to Chapter 3.5
commencing with Section 75 of the California Revenue and Taxation Code.
     4. The fact that the land lies within the boundaries of the Rincon de los
Esteros Redevelopment Project Area, as disclosed by the document recorded
July 11, 1975 as Book B502, Page 711 of Official Records.
Document(s) declaring modifications thereof recorded August 6, 1979 as Book
E699, Page 245 and August 6, 1979 as Book E699, Page 277, both of Official
Records.
Document(s) declaring modifications thereof recorded December 21, 1979 as Book
F037, Page 585 of Official Records.
Document(s) declaring modifications thereof recorded October 8, 1981 as Book
G382, Page 605 of Official Records.
Document(s) declaring modifications thereof recorded July 28, 1982 as Book G929,
page 703 of Official Records.
Document(s) declaring modifications thereof recorded September 14, 1983 as Book
H892, Page 200 of Official Records.
Document(s) declaring modifications thereof recorded January 9, 1984 as Book
I220, Page 271 of Official Records.
Document(s) declaring modifications thereof recorded December 17, 1987 as Book
K394, Page 143 of Official Records.
Document(s) declaring modifications thereof recorded May 5, 1988 as Book K524,
Page 532 of Official Records.
Document(s) declaring modifications thereof recorded January 6, 1992 as Book
L996, Page 508 of Official Records.
Document(s) declaring modifications thereof recorded October 2, 2007 as Document
No. 19603127 of Official Records.

Exhibit I Page 5 of 8



--------------------------------------------------------------------------------



 



     5. An easement shown or dedicated on the map filed or recorded December 22,
1983 as Book 523, Pages 7, 8 and 9 of Maps For: Public Service Easement and
incidental purposes.
     6. The terms and provisions contained in the document entitled “Memorandum
of Agreement” recorded February 28, 1985 as Book J280, Page 279 of Official
Records.
     7. Abutter’s rights of ingress and egress to or from Highway 237 have been
relinquished in the document recorded March 30, 1994 as Document No. 12426626,
Book N373, Page 560 of Official Records.
     8. The terms and provisions contained in the document entitled “Release
Agreement and Covenant Not To Sue” recorded September 5, 2000 as Document
No. 15378584 of Official Records.
     9. The terms and provisions contained in the document entitled “Release
Agreement and Covenant Not To Sue” recorded September 5, 2000 as Document
No. 15378586 of Official Records.
     10. Covenants, conditions, restrictions, easements, assessments, liens,
charges, terms and provisions in the document recorded October 31, 2007 as
Document No. 19634748 of Official Records, which provide that a violation
thereof shall not defeat or render invalid the lien of any first mortgage or
deed of trust made in good faith and for value, but deleting any covenant,
condition or restriction indicating a preference, limitation or discrimination
based on race, color, religion, sex, handicap, familial status, national origin,
sexual orientation, marital status, ancestry, source of income or disability, to
the extent such covenants, conditions or restrictions violate Title 42,
Section 3604(c), of the United States Codes. Lawful restrictions under state and
federal law on the age of occupants in senior housing or housing for older
persons shall not be construed as restrictions based on familial status.
     11. The terms and provisions contained in the document entitled “Memorandum
of Construction and Reimbursement Agreement” recorded October 31, 2007 as
Document No. 19634753 of Official Records.
     12. A temporary easement for designing and constructing the improvements
and incidental purposes, recorded October 31, 2007 as Document No. 19634753 of
Official Records.
In Favor of: TSA At First LLC, a Delaware limited liability company
Affects: A portion of said land, as shown on the plat attached thereto as
“Exhibit B”
     13. The terms and provisions contained in the document entitled “Option For
Grant of Easement” recorded October 31, 2007 as Document No. 19634754 of
Official Records.
     14 TERMS AND CONDITIONS of that certain
Permit File No.: H07-018
Disclosed By: Certificate of Permit
Recorded: November 5, 2007 as Document No. 19644216, Official Records.
Reference is hereby made to the record for particulars.

Exhibit I Page 6 of 8



--------------------------------------------------------------------------------



 



      15. An easement shown or dedicated on the Map filed or recorded      
               , 2008 at Book                      , Pages                      
of Maps, as referred to in the legal description For: Public Service Easement
and incidental purposes.
     16. An easement shown or dedicated on the Map filed or recorded        
             , 2008 at Book                      , Pages                      
of Maps, as referred to in the legal description For: Emergency Access Easement
and incidental purposes.
     17. An easement shown or dedicated on the Map filed or recorded      
               , 2008 at Book                      , Pages                      
of Maps, as referred to in the legal description For: Sidewalk Easement and
incidental purposes.
     18 An easement shown or dedicated on the Map filed or recorded         
            , 2008 at Book                      , Pages                       of
Maps, as referred to in the legal description For: Bicycle Path Easement and
incidental purposes.
     19. An easement shown or dedicated on the Map filed or recorded        
             , 2008 at Book                      , Pages                      of
Maps, as referred to in the legal description For: Private Ingress and Egress
Easement and incidental purposes; and
     20. Any facts, rights, interests or claims that may exist or arise by
reason of the matters disclosed by that certain ALTA/ACSM survey made by Kier &
Wright dated August 30, 2007 and last revised February 29, 2008.
     21. Covenants, conditions, restrictions, easements, assessments, liens,
charges, terms and provisions contained in that certain [Reciprocal Easement
Agreement [and/or] Covenants, Conditions and Restrictions] recorded
                                         , 2008 as Document No.              
       , Official Records.

Exhibit I Page 7 of 8



--------------------------------------------------------------------------------



 



SEPARATE STATEMENT OF
DOCUMENTARY TRANSFER TAX
County Recorder
Santa Clara County
Dear Sir/Madam:
          In accordance with Revenue and Taxation Code Section 11932, it is
requested that this Statement of Documentary Transfer Tax due not be recorded
with the attached deed, but be affixed to the deed after recordation and before
return as directed on the deed.
          The deed names the undersigned, as Grantor, and BROCADE COMMUNICATIONS
SYSTEMS, INC., a Delaware corporation, as Grantee. The real property being
transferred is located in the City of San Jose and County of Santa Clara, State
of California, as more particularly described in the attached deed.
          The amount of the documentary transfer tax due on the attached deed is
$                                         , computed on the basis of:
          (___) computed on the consideration or value of property conveyed; or
          (___) computed on the consideration or value less liens or
encumbrances remaining at the time of sale.

                                  Very truly yours,        
 
                                MFP/HUNTER@FIRST OFFICE PARTNERS, LLC     a
Delaware limited liability company
 
                                By:   USO AT FIRST, LLC,             a
California limited liability company             Its: Administrative Member    
 
                                    By:   Technology Station Associates, LLC,  
          a California limited liability company             Its: Sole Member
 
                                        By:   Hunter/Storm Univ. Station, LLC  
              a California limited liability company                 Its:
Managing Member
 
                                            By:   Hunter/Storm, Inc.            
        a Delaware corporation                     Its: Manager
 
                           
 
                  By:        
 
                     
 
Derek K. Hunter, Jr.    
 
                      Its: President and Secretary    

Exhibit I Page 8 of 8



--------------------------------------------------------------------------------



 



Exhibit J
Form of Assignment of Contracts
ASSIGNMENT OF CONTRACTS
     THIS ASSIGNMENT OF CONTRACTS (this “Assignment”) is entered into as of the
___day of May, 2008 by and between MFP/HUNTER@FIRST OFFICE PARTNERS, LLC, a
Delaware limited liability company (“Assignor”), and BROCADE COMMUNICATIONS
SYSTEMS, INC., a Delaware corporation (“Assignee”).
R E C I T A L S:
     The parties enter into this Assignment on the basis of the following facts,
understandings and intentions:
     A. Assignor owns certain real property located in the City of San Jose,
County of Santa Clara, California, as more particularly described in Exhibit A
attached hereto (the “Property”).
     B. Assignor has entered into certain contracts that affect the Property,
which contracts are described on Schedule 1 attached hereto (the “Contracts”).
     C. Assignor and Assignee have entered into a Purchase and Sale Agreement
and Escrow Instructions dated as of April 24, 2008 (the “Agreement”) pursuant to
which Assignee agreed to purchase the Property from Assignor and Assignor agreed
to sell the Property to Assignee on the terms and conditions contained in the
Agreement.
     D. Assignor desires to assign its interest in the Contracts to Assignee,
and Assignee desires to accept the assignment thereof, on the terms and
conditions set forth below.
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and conditions contained herein, the parties hereby agree as follows:
     1. Assignment. As of the date on which the Property is conveyed to Assignee
pursuant to the Agreement (the “Closing Date”), Assignor hereby assigns,
transfers and conveys to Assignee all of Assignor’s right, title and interest,
in and to the Contracts.
     2. Assumption. As of the Closing Date, Assignee hereby assumes all of
Assignor’s obligations under the Contracts to the extent occurring on or
subsequent to the Closing Date.
     3. Indemnity of Assignee. Assignor shall protect, defend, and indemnify
Assignee (including any officer, director, employee, trustee, shareholder,
partner, principal, parent, subsidiary or other person or entity affiliated with
Assignee, or any officer, director, employee, trustee, shareholder, partner,
principal or adviser of any such parent, subsidiary or other affiliate
(collectively, “Assignee’s Affiliates”)) against, and hold Assignee and
Assignee’s Affiliates harmless from, any and all claims, demands, causes of
action, losses, damages, liabilities, and costs and expenses (including, without
limitation, attorney’s fees and disbursements), asserted

Exhibit J Page 1 of 6



--------------------------------------------------------------------------------



 



against or incurred by Assignee or any of Assignee’s Affiliates arising under
the Contracts and based on events occurring prior to the Closing Date (to the
extent not due to the action or negligence of Assignee). In the event any action
or proceeding is brought against any Assignee or any of Assignee’s Affiliates
for any claim against which Assignor is obligated to indemnify such person or
entity hereunder, Assignor upon notice from Assignee shall defend such action or
proceeding at Assignor’s sole expense by counsel selected by Assignor and
reasonably acceptable to Assignee.
     4. Indemnity of Assignor. Assignee shall protect, defend, and indemnify
Assignor (including any officer, director, employee, trustee, shareholder,
partner, principal, parent, subsidiary or other person or entity affiliated with
Assignor, or any officer, director, employee, trustee, shareholder, partner,
principal or adviser of any such parent, subsidiary or other affiliate
(collectively, “Assignor’s Affiliates”)) against, and hold Assignor and
Assignor’s Affiliates harmless from, any and all claims, demands, causes of
action, losses, damages, liabilities, and costs and expenses (including, without
limitation, attorney’s fees and disbursements), asserted against or incurred by
Assignor or any of Assignor’s Affiliates arising under the Contracts and based
on events occurring on or after the Closing Date (to the extent not due to the
action or negligence of Assignor). In the event any action or proceeding is
brought against any Assignor or any of Assignor’s Affiliates for any claim
against which Assignee is obligated to indemnify such person or entity
hereunder, Assignee upon notice from Assignor shall defend such action or
proceeding at Assignee’s sole expense by counsel selected by Assignee and
reasonably acceptable to Assignor.
     5. Successors and Assigns. This Assignment shall be binding on and inure to
the benefit of the parties hereto and their successors and assigns.
     6. Survival; No Merger. The covenants and warranties contained herein will
survive the closing of the purchase and sale of the Property to which this
Assignment relates, and such covenants and warranties will not be deemed merged
in the deed delivered by Assignor to Assignee.
     7. Severability. If any term of this Assignment or the application thereof
to a person or circumstance shall to any extent be declared invalid or
unenforceable, the remainder of this Assignment or the application of such term
to persons or circumstances other than those to which it is invalid
unenforceable shall not be affected thereby, and each term of this Assignment
shall remain valid and enforceable to the fullest extent permitted by law.
     8. Partnership. None of the terms and conditions of this Assignment shall
be deemed to create a partnership between the parties hereto and their
respective businesses or otherwise, nor shall it cause them to be considered
joint venturers or members of any joint enterprise. This Assignment is not
intended, nor shall it be construed, to create any third party beneficiary
rights in any person who is not a party hereto.
     9. Attorneys’ Fees. In the event a dispute arises concerning the
performance of obligations hereunder or the meaning or interpretation of any
provision of this Assignment, the party not prevailing in such dispute shall pay
any and all costs and expenses incurred by the

Exhibit J Page 2 of 6



--------------------------------------------------------------------------------



 



other party in establishing its rights hereunder, including without limitation
court costs and reasonable attorneys’ and expert witnesses’ fees.
     10. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of California.
     11. Counterparts. This Assignment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument. The signature page of this Assignment may be detached from and added
to any counterpart of this Assignment identical in form hereto.
Signatures Appear on Following Page

Exhibit J Page 3 of 6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed the within instrument as
of                      , 2008.
     ASSIGNOR:

                                  MFP/HUNTER@FIRST OFFICE PARTNERS, LLC     a
Delaware limited liability company
 
                                By:   USO AT FIRST, LLC,             a
California limited liability company             Its: Administrative Member    
 
                                    By:   Technology Station Associates, LLC,  
          a California limited liability company             Its: Sole Member
 
                                        By:   Hunter/Storm Univ. Station, LLC  
              a California limited liability company                 Its:
Managing Member
 
                                            By:   Hunter/Storm, Inc.            
        a Delaware corporation                     Its: Manager
 
                           
 
                  By:        
 
                     
 
Derek K. Hunter, Jr.    
 
                  Its: President and Secretary    

     ASSIGNEE:

                  BROCADE COMMUNICATIONS SYSTEMS, INC.,     a Delaware
corporation    
 
           
By:
 
 
       
 
 
 
       
Its:
           
 
 
 
       
Name:
           
 
 
 
       
 
           
By:
           
 
 
 
       
Its:
           
 
 
 
       
Name:
           
 
 
 
   

Exhibit J Page 4 of 6



--------------------------------------------------------------------------------



 



EXHIBIT A
to Assignment of Contracts
Legal Description of Property

Exhibit J Page 5 of 6



--------------------------------------------------------------------------------



 



SCHEDULE 1
to Assignment of Contracts
List of Contracts

Exhibit J Page 6 of 6



--------------------------------------------------------------------------------



 



Exhibit K
Form of Assignment of Intangible Property
ASSIGNMENT OF INTANGIBLE PROPERTY
     THIS ASSIGNMENT OF INTANGIBLE PROPERTY (this “Assignment”) is entered into
as of the ___day of May, 2008 by and between MFP/HUNTER@FIRST OFFICE PARTNERS,
LLC, a Delaware limited liability company (“Assignor”), and BROCADE
COMMUNICATIONS SYSTEMS, INC., a Delaware corporation (“Assignee”).
R E C I T A L S:
     The parties enter into this Assignment on the basis of the following facts,
understandings and intentions:
     A. Assignor owns certain real property located in the City of San Jose,
County of Santa Clara, California, as more particularly described in Exhibit A
attached hereto (the “Property”).
     B. Assignor is the owner and/or beneficiary of certain intangible property
consisting of (a) all assignable development rights, permits and approvals
relating to the Property, and (b) all assignable environmental, soil,
geotechnical and other reports and studies, surveys, maps, plans and
specifications, and construction documents relating to the Property, if any;
(collectively, the “Intangible Property”).
     C. Assignor and Assignee have entered into a Purchase and Sale Agreement
and Escrow Instructions dated as of April ___, 2008 (the “Agreement”) pursuant
to which Assignee agreed to purchase the Property from Assignor and Assignor
agreed to sell the Property to Assignee on the terms and conditions contained in
the Agreement.
     D. Assignor desires to assign its interest in all of the Intangible
Property to Assignee, and Assignee desires to accept the assignment thereof, on
the terms and conditions set forth below.
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and conditions contained herein, the parties hereby agree as follows:
     1. Assignment. As of the date on which the Property is conveyed to Assignee
pursuant to the Agreement (the “Closing Date”), Assignor hereby assigns,
transfers and conveys to Assignee all of Assignor’s right, title and interest,
in and to the Intangible Property.
     2. Assumption. As of the Closing Date, Assignee hereby assumes all of
Assignor’s right title and interest, in and to the Intangible Property.
     3. Successors and Assigns. This Assignment shall be binding on and inure to
the benefit of the parties hereto and their successors and assigns.

Exhibit K Page 1 of 4



--------------------------------------------------------------------------------



 



     4. Survival; No Merger. The covenants and warranties contained herein will
survive the closing of the purchase and sale of the Property to which this
Assignment relates, and such covenants and warranties will not be deemed merged
in the deed delivered by Assignor to Assignee.
     5. Severability. If any term of this Assignment or the application thereof
to a person or circumstance shall to any extent be declared invalid or
unenforceable, the remainder of this Assignment or the application of such term
to persons or circumstances other than those to which it is invalid
unenforceable shall not be affected thereby, and each term of this Assignment
shall remain valid and enforceable to the fullest extent permitted by law.
     6. Partnership. None of the terms and conditions of this Assignment shall
be deemed to create a partnership between the parties hereto and their
respective businesses or otherwise, nor shall it cause them to be considered
joint venturers or members of any joint enterprise. This Assignment is not
intended, nor shall it be construed, to create any third party beneficiary
rights in any person who is not a party hereto.
     7. Attorneys’ Fees. In the event a dispute arises concerning the
performance of obligations hereunder or the meaning or interpretation of any
provision of this Assignment, the party not prevailing in such dispute shall pay
any and all costs and expenses incurred by the other party in establishing its
rights hereunder, including without limitation court costs and reasonable
attorneys’ and expert witnesses’ fees.
     8. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of California.
     9. Counterparts. This Assignment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument. The signature page of this Assignment may be detached from and added
to any counterpart of this Assignment identical in form hereto.
Signatures Appear on Following Page

Exhibit K Page 2 of 4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment of
Intangible Property as of the day and year first above written.
ASSIGNOR:

                              MFP/HUNTER@FIRST OFFICE PARTNERS, LLC a Delaware
limited liability company
 
                            By:   USO AT FIRST, LLC,             a California
limited liability company             Its: Administrative Member    
 
                                    By:   Technology Station Associates, LLC,  
          a California limited liability company             Its: Sole Member
 
                                        By:   Hunter/Storm Univ. Station, LLC  
              a California limited liability company                 Its:
Managing Member
 
                                            By:   Hunter/Storm, Inc.            
        a Delaware corporation                     Its: Manager
 
                           
 
                  By:        
 
                     
 
Derek K. Hunter, Jr.    
 
                      Its: President and Secretary    

ASSIGNEE:

          BROCADE COMMUNICATIONS SYSTEMS, INC., a Delaware corporation
 
       
By:
       
 
 
 
   
Its:
       
 
 
 
   
Name:
       
 
 
 
   
 
       
By:
       
 
 
 
   
Its:
       
 
 
 
   
Name:
       
 
 
 
   

Exhibit K Page 3 of 4



--------------------------------------------------------------------------------



 



EXHIBIT A
to Assignment of Intangible Property
Legal Description

Exhibit K Page 4 of 4



--------------------------------------------------------------------------------



 



Exhibit L
Current Development Budget
[**]
 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Exhibit L Page 1 of 2



--------------------------------------------------------------------------------



 



Exhibit M
Estimate of Accrued Expenses
[**]
 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Exhibit M Page 1 of 1